Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

to the

AMENDED AND RESTATED CREDIT AGREEMENT

among

CINEMARK HOLDINGS, INC.,

as the Parent

CINEMARK USA, INC.,

as the Borrower,

The Several Lenders

Parties Hereto,

and

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of May 8, 2015

 

 

BARCLAYS BANK PLC

as Lead Arranger,

BARCLAYS,

MORGAN STANLEY SENIOR FUNDING, INC.,

DEUTSCHE BANK SECURITIES INC.,

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners,

J.P. MORGAN SECURITIES LLC,

and

WEBSTER BANK, N.A.,

as Co-Arrangers



--------------------------------------------------------------------------------

SECOND AMENDMENT

SECOND AMENDMENT, dated as of May 8, 2015 (this “Amendment”), to that certain
Amended and Restated Credit Agreement, dated as of December 18, 2012 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among CINEMARK HOLDINGS, INC. (the “Parent”), CINEMARK USA, INC.
(the “Borrower”), the several banks and other financial institutions party
thereto (the “Lenders”), BARCLAYS BANK PLC, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the other agents
party thereto. Unless otherwise specifically defined herein, each term used
herein which is defined in the Credit Agreement has the meaning assigned to such
term in the Credit Agreement.

RECITALS:

WHEREAS, the Borrower, the Lenders and others are party to the Credit Agreement.

WHEREAS, the Borrower has requested, among other things, that Lenders agree to
extend the tenor of the Term Loans.

WHEREAS, the Borrower has engaged (a) Barclays Bank PLC (“Barclays”), to act as
the lead arranger, (b) Barclays, Morgan Stanley Senior Funding, Inc., Deutsche
Bank Securities Inc. and Wells Fargo Securities, Inc. to act as joint
bookrunners and (c) J.P. Morgan Securities LLC and Webster Bank, N.A. to act as
co-arrangers, in each case in structuring and facilitating this Amendment.

WHEREAS, each Term Loan Lender executing a signature page hereto with the
description “Extending Term Loan Lender” has agreed to so extend the entire
outstanding amount of its Term Loan (an “Extended Term Loan” and when aggregated
with the Extended Term Loan of each other Extending Term Loan Lender, the
“Extended Term Loans”), subject to the agreements of the Borrower provided for
herein.

WHEREAS, each Lender executing a signature page hereto with the description
“Amending Non-Extending Lender” has declined to extend any portion of its Term
Loan (if any), but has agreed to the amendments set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I.             AMENDMENTS TO CREDIT AGREEMENT

The Credit Agreement (excluding the schedules and exhibits thereto) is hereby
amended in accordance with Exhibit A hereto by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and by inserting the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text), in each case in the
place where such text appears therein.

 

1



--------------------------------------------------------------------------------

SECTION II.             AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT

The Guarantee and Collateral Agreement (including the schedules and exhibits
thereto) is hereby amended in accordance with Exhibit B hereto by deleting the
stricken text (indicated textually in the same manner as the following example:
stricken text) and by inserting the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text), in each
case in the place where such text appears therein.

SECTION III.            EXTENSION OF MATURITY DATE

Each Extending Term Loan Lender hereby extends the final maturity date
applicable to all of its Term Loan to May 8, 2022.

SECTION IV.             CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall be effective on and as of the date hereof (the “Effective
Date”) upon the satisfaction of the following conditions:

(a)     Agreements.   The Borrower, the Parent, Required Lenders and each
Extending Term Loan Lender shall have delivered executed counterparts of this
Amendment to the Administrative Agent.

(b)     Guarantor Acknowledgment.   Each Guarantor has executed and delivered an
acknowledgment in the form of Exhibit C hereto.

(c)     Extension Fees.   The Administrative Agent shall have received for the
account of each Extending Term Loan Lender that is a party to this Amendment the
fees payable on the Effective Date as provided in Section VI of this Amendment.

(d)     Fees and Costs.   The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented and which were supported by customary documentation (including
reasonable fees, disbursements and other charges of counsel to the Agents), on
or before the Effective Date.

(e)     Resolutions.   The Administrative Agent shall have received certified
resolutions from the board of directors, members or other similar body of each
Loan Party authorizing the execution, delivery and performance of this
Amendment.

(f)     Closing Certificate; Certified Certificate of Incorporation; Good
Standing.   The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date, substantially in the form of Exhibit
C to the Credit Agreement (including such modifications as are necessary to
reflect the requirements of this Section IV), with appropriate insertions and
attachments including the certificate of incorporation or formation of each Loan
Party certified by the relevant authority of the jurisdiction of

 

2



--------------------------------------------------------------------------------

organization of such Loan Party, and (ii) a long form good standing certificate
and bringdown good standings for each Loan Party from its jurisdiction of
organization.

(g)     Legal Opinions.   The Administrative Agent shall have received the legal
opinion of Akin, Gump, Strauss, Hauer & Feld, L.L.P., counsel to the Loan
Parties and each special and local counsel as may be reasonably requested by the
Administrative Agent. Each such legal opinion shall cover such customary matters
relating to the Loan Parties, this Amendment and other matters incidental to
this Amendment as the Administrative Agent may reasonably request and shall be
addressed to the Administrative Agent and the Lenders.

(h)     Flood Hazard Determinations.    The Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property existing on
the date hereof (together with a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and if any such Mortgaged Property is located in a special
flood hazard area, evidence of flood insurance in form and amount reasonably
satisfactory to the Administrative Agent.

(i)     PATRIOT Act. The Lenders shall have received, sufficiently in advance of
closing, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the United States PATRIOT
Act.

(j)     Representations and Warranties.    The representations and warranties
contained in the Loan Documents, as modified by this Amendment, are and will be
true and correct in all material respects on and as of the Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.

(k)     No Default.   No Default or Event of Default has occurred and is
continuing on the Effective Date or will result from the consummation of the
transactions contemplated by this Amendment.

(l)     Officer’s Certificate.    The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in clauses (j) and (k) of this Section IV have been
satisfied as of the Effective Date.

SECTION V.             POST-EFFECTIVE DATE ACTIONS

Within 120 days after the Effective Date (as such time frame may be extended by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received:

(a)     with respect to each Mortgage which was recorded pursuant to the Credit
Agreement (an “Existing Mortgage”), if counsel in the applicable jurisdiction
recommends to, or advises the Borrower or the Administrative Agent to, record an

 

3



--------------------------------------------------------------------------------

amendment to such Existing Mortgage in order to continue to secure the
obligations under the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”) or to reflect the changes under the Amended Credit
Agreement or to maintain the perfection and priority of the security interests
and liens granted under the applicable Existing Mortgage to secure the
obligations under the Amended Credit Agreement, a fully executed counterpart of
an amendment to each such Existing Mortgage in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower (each a “Mortgage
Amendment”), together with evidence that counterparts of each Mortgage Amendment
has been delivered to the Title Company or other service company for recording
in all places where such Mortgage Amendments should be recorded;

(b)     with respect to each Mortgage in respect of which a Mortgage Amendment
is executed and delivered to the Administrative Agent pursuant to clause
(a) above, if reasonably requested by the Administrative Agent, a modification
or similar endorsement (and in the case of Texas, a T-38 endorsement) to the
title insurance policy covering such Mortgaged Property, which endorsement shall
show that the applicable Mortgaged Property is free of Liens except those Liens
permitted by the Amended Credit Agreement; provided, however, if such an
endorsement is not available with respect to any applicable title insurance
policy, the foregoing requirement may be satisfied through a date-down or
reissuance of such title policy; and

(c)     evidence reasonably acceptable to the Administrative Agent of payment by
the Borrower of all search and examination charges, title endorsement premiums
and charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgage Amendments and fees and expenses of
counsel referred to above.

SECTION VI.             FEES

The Borrower agrees to pay to the Administrative Agent for the account of each
Extending Term Loan Lender that has executed and delivered a counterpart of this
Amendment by the Effective Date, an extension fee in an amount equal to 0.25% of
such Lender’s Extended Term Loan.

SECTION VII.            REPLACEMENT LENDERS

The Lenders party hereto, the Administrative Agent and the Borrower agree that
the Borrower shall replace any Term Loan Lender that is not an Extending Term
Loan Lender with an Extending Term Loan Lender on the Effective Date in
accordance with Section 2.22(c) of the Credit Agreement.

SECTION VIII.           EXTENSION OF ROLES

The Administrative Agent hereby agrees to continue serving in such role from the
date hereof until May 8, 2022.

 

4



--------------------------------------------------------------------------------

SECTION IX.             REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower hereby jointly and severally represent and warrant
that:

(a)     Binding Obligation.  This Amendment has been duly executed and delivered
by each Loan Party and constitutes a legal, valid and binding obligation of each
such Loan Party enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(b)     Incorporation of Representations and Warranties. The representations and
warranties contained in the Loan Documents, as modified by this Amendment, are
and will be true and correct in all material respects on and as of the Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.

(c)     No Default.   No Default or Event of Default has occurred and is
continuing on the Effective Date or will result from the consummation of the
transactions contemplated by this Amendment.

SECTION X.             MISCELLANEOUS

(a)     Binding Effect.             This Amendment shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and their successors and assigns. No party’s
rights or obligations hereunder or any interest therein may be assigned or
delegated by any party without the prior written consent of all the Lenders.

(b)     References to Agreements.       On and after the Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as modified by this Amendment. On and
after the Effective Date, each reference in the Guarantee and Collateral
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Guarantee and Collateral Agreement, and each reference
in the other Loan Documents to the “Guarantee and Collateral Agreement”,
“thereunder”, “thereof” or words of like import referring to the Guarantee and
Collateral Agreement shall mean and be a reference to the Guarantee and
Collateral Agreement as modified by this Amendment.

(c)    Effect on Loan Documents.      Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed. The parties hereto
acknowledge and agree that this Amendment shall constitute a Loan Document.

 

5



--------------------------------------------------------------------------------

(d)     Limitation of Amendment.       The Amendment set forth above shall be
limited precisely as written and relate solely to the modification of the
provisions of the Credit Agreement and the Guarantee and Collateral Agreement in
the manner and to the extent described above, and nothing in this Amendment
shall be deemed to (a) constitute a waiver of compliance by Borrower with
respect to any other term, provision or condition of the Credit Agreement or the
Guarantee and Collateral Agreement or any other instrument or agreement referred
to therein; or (b) prejudice any right or remedy that the Administrative Agent
or any Lender may now have (except to the extent such right or remedy was based
upon existing defaults that will not exist after giving effect to this
Amendment) or may have in the future under or in connection with the Credit
Agreement or the Guarantee and Collateral Agreement or any other instrument or
agreement referred to therein.

(e)    GOVERNING LAW.     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f)      Counterparts.     This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CINEMARK HOLDINGS, INC. By:      /s/ Michael D. Cavalier    Name: Michael D.
Cavalier    Title: Executive Vice President-General             Counsel and
Secretary

CINEMARK USA, INC.

By:      /s/ Michael D. Cavalier Name:  Michael D. Cavalier Title: Executive
Vice President-General           Counsel and Secretary

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
    as Administrative Agent By: 

          /s/ Robert Chen

Name:  Robert Chen Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
      as an Extending Term Loan Lender By: 

        /s/ Jenna Yoo

Name:  Jenna Yoo Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

1st Constitution Bank,
      as an Extending Term Loan Lender By: 

 /s/ Sam Z Sethna

Name:  Sam Z. Sethna Title:  VP, Commercial Credit

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AIMCO CLO, Series 2014-A,
     as an Extending Term Loan Lender By: 

/s/ Chris Goergen

Name:  Chris Goergen Title:  Senior Portfolio Manager By:

/s/ Mark Pittman

Name:  Mark Pittman Title:  Senior Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Allstate Insurance Company,
      as an Extending Term Loan Lender By:  /s/ Chris Goergen Name:  Chris
Goergen Title:  Senior Portfolio Manager By:

/s/ Mark Pittman

Name:  Mark Pittman Title:  Senior Managing Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AZB FUNDING,

as an Extending Term Loan Lender

By: 

/s/ Hiroshi Matsumoto

Name:  Hiroshi Matsumoto

Title:  Deputy General Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AZB FUNDING 2,

as an Extending Term Loan Lender

By: 

/s/ Hiroshi Matsumoto

Name:  Hiroshi Matsumoto

Title:  Deputy General Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

APOLLO CREDIT FUNDING I LTD.,

  as an Extending Term Loan Lender

BY:  Apollo ST Fund Management LLC

As Its Collateral Manager

By: 

/s/ Joe Moroney

Name:  Joe Moroney

Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Stone Tower Loan Trust 2011,

  as an Extending Term Loan Lender

BY:  Apollo Fund Management LLC

As Its Investment Advisor

By: 

/s/ Joe Moroney

Name:  Joe Moroney

Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Ares XXXII CLO Ltd.

  as an Extending Term Loan Lender

BY:  ARES CLO MANAGEMENT XXXII,

L.P.,

its Asset Manager

By: 

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Ares Loan Trust 2011

  as an Extending Term Loan Lender

BY:  ARES MANAGEMENT LLC,

ITS INVESTMENT MANAGER

By: 

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Ares XXXIII CLO Ltd.

  as an Extending Term Loan Lender

BY:  Ares CLO Management XXXIII, L.P.,

its Asset Manager

By: 

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Ares XXIV CLO Ltd.

  as an Extending Term Loan Lender

BY:  Ares CLO Management XXIV, L.P.,

Its Asset Manager

BY:  ARES CLO GP XXIV, LLC,

Its General Partner

By: 

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ARES XXV CLO LTD.

  as an Extending Term Loan Lender

BY:  Ares CLO Management XXV, L.P.,

its Asset Manager

BY:  ARES CLO GP XXV, LLC, its General

Partner

By: 

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ARES XXVI CLO LTD.

  as an Extending Term Loan Lender

BY:  Ares CLO Management XXVI, L.P., its

Collateral Manager

BY:  ARES CLO GP XXVI, LLC, its General

Partner

By: 

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ARES XXVIII CLO LTD.

  as an Extending Term Loan Lender

BY:  Ares CLO Management XXVIII, L.P.,

Its Asset Manager

BY:  Ares CLO GP XXVIII, LLC, its General

Partner

By: 

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ARES XXXI CLO Ltd.

  as an Extending Term Loan Lender

By:  Ares CLO Management XXXI, L.P., its

Portfolio Manager

By:  Ares Management LLC, its General Partner

By: 

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AMBITION TRUST 2009

AMBITION TRUST 2011,

each as an Extending Term Loan Lender

By:  Babson Capital Management LLC as

Investment Manager

By: 

/s/ Jeff Stewart

Name:  Jeff Stewart

Title:  Director

 

BABSON CLO LTD. 2013-I

BABSON CLO LTD., 2013-II,

each as an Extending Term Loan Lender

By:  Babson Capital Management LLC as

Collateral Manager

By: 

/s/ Jeff Stewart

Name:  Jeff Stewart

Title:  Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Banco de Credito e Inversiones, S.A. Miami

Branch,

as an Extending Term Loan Lender

By: 

/s/ M Grisel Vega

Name:  M Grisel Vega

Title:  General Manager

Banco de Credito e Inversiones, S.A.

Miami Branch

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

U.S. Specialty Insurance Company,

as an Extending Term Loan Lender

BY:  BlackRock Investment Management LLC,

its Investment Manager

By: 

/s/ Dale Fieffe

Name:  Dale Fieffe

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Houston Casualty Company,

as an Extending Term Loan Lender

BY:  BlackRock Investment Management, LLC,

its Investment Manager

By: 

/s/ Dale Fieffe

Name:  Dale Fieffe

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BlueMountain CLO 2014-1 Ltd,

as an Extending Term Loan Lender

By: 

/s/ Meghan Fornshell

Name:  Meghan Fornshell

Title:  Operations Analyst

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BlueMountain CLO 2012-2 Ltd, as an Extending Term Loan Lender BY:  BLUEMOUNTAIN
CAPITAL MANAGEMENT, LLC, Its Collateral Manager By: 

/s/ Meghan Fornshell

Name:  Meghan Fornshell Title:  Operations Analyst

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Bluemountain CLO 2013-1 Ltd, as an Extending Term Loan Lender BY:  BLUEMOUNTAIN
CAPITAL MANAGEMENT LLC, ITS COLLATERAL MANAGER By: 

/s/ Meghan Fornshell

Name:  Meghan Fornshell Title:  Operations Analyst

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

RiverSource Life Insurance Company,       as an Extending Term Loan Lender By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CDO 15 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By:  /s/ Steven B. Staver
Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CDO 14 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CDO 12 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CLO 16, L.P., as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CLO 17 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CDO 18 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CLO 19 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CLO 20 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CLO 21 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cent CLO 22 Limited, as an Extending Term Loan Lender BY:  Columbia Management
Investment Advisers, LLC as Collateral Manager By: 

/s/ Steven B. Staver

Name:  Steven B. Staver Title:  Assistant Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

CRÉDIT INDUSTRIEL ET COMMERCIAL

as an Extending Term Loan Lender

By: 

/s/ Marcus Edward

Name:  Marcus Edward Title:  Managing Director By: 

/s/ Clifford Abramsky

Name:  Clifford Abramsky Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ACA CLO 2007-1, LTD,

as an Extending Term Loan Lender

BY:  Its Investment Advisor CVC Credit Partners, LLC

By:  

/s/ Gretchen Bergstresser

Name:  Gretchen Bergstresser Title:  Senior Portfolio Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

 

Eaton Vance CDO VIII, Ltd.,       By: Eaton Vance Management as       Investment
Advisor,       as an Extending Term Loan Lender By:  

/s/ Michael B. Botthof

Name:  Michael B. Botthof Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Eaton Vance CDO X PLC,       By: Eaton Vance Management as       Investment
Advisor,       as an Extending Term Loan Lender By:  

/s/ Michael B. Botthof

Name:  Michael B. Botthof Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Innovation Trust 2009,       By: Eaton Vance Management as       Investment
Advisor,       as an Extending Term Loan Lender By:  

/s/ Michael B. Botthof

Name:  Michael B. Botthof Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Innovation Trust 2011,       By: Eaton Vance Management as       Investment
Advisor       as an Extending Term Loan Lender By:  

/s/ Michael B. Botthof

Name:  Michael B. Botthof Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Eaton Vance CLO 2013-1 LTD,       By: Eaton Vance Management Portfolio
      Manager       as an Extending Term Loan Lender By:  

/s/ Michael B. Botthof

Name:  Michael B. Botthof Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Erste Group Bank AG New York Branch,        as an Extending Term Loan Lender
By:  

/s/ Robert J. Wagman

Name:  Robert J. Wagman Title:  Managing Director By:  

/s/ Bryan Lynch

Name:  Bryan Lynch Title:  Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

First Niagara Bank, N.A.,       as an Extending Term Loan Lender By:  

/s/ Lou Haverty

Name:  Lou Haverty Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Palmer Square CLO 2014-1, Ltd.,       as an Extending Term Loan Lender BY:
Fountain Capital Management LLC By:  

/s/ Neal Braswell

Name:  Neal Braswell Title:  Vice President - Operations

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

GE CAPITAL BANK,       as an Extending Term Loan Lender By:  

/s/ Dennis P. Leonard

Name:  Dennis P. Leonard. Title:  Duly Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

GSO Loan Trust 2010,       as an Extending Term Loan Lender BY: GSO Capital
Advisors LLC, As its Investment Advisor By:  

/s/ Thomas Iannarone

Name:  Thomas Iannarone Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

OptumHealth Bank, Inc.,     as an Extending Term Loan Lender BY: GSO Capital
Advisors LLC as Manager By:  

/s/ Thomas Iannarone

Name:  Thomas Iannarone Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

GSO JUPITER LOAN TRUST,     as an Extending Term Loan Lender BY: GSO Capital
Advisors LLC, as Its Investment Advisor By:  

/s/ Thomas Iannarone

Name:  Thomas Iannarone Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Mercer Field CLO LP,

      as an Extending Term Loan Lender

BY:  Guggenheim Partners Investment

Management, LLC as Collateral Manager

By: 

/s/ Kaitlin Trinh

Name:   Kaitlin Trinh

Title:   Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

H/2 Asset Funding 2014-1 Ltd.,

      as an Extending Term Loan Lender

By:  

/s/ Charles Essex

Name:   Charles Essex

Title:   Senior Director of Operations

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Brentwood CLO, Ltd.,

      as an Extending Term Loan Lender

      BY: Highland Capital Management, L.P., as

      Collateral Manager

By:

/s/ Carter Chism

Name:   Carter Chism

Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Rockwall CDO LTD,

      as an Extending Term Loan Lender

BY: Highland Capital Management, L.P., as

      Collateral Manager

By: 

/s/ Carter Chism

Name:   Carter Chism

Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ACIS CLO 2013-1 LTD.

      as an Extending Term Loan Lender

By: 

/s/ Carter Chism

Name:   Carter Chism

Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ACIS CLO 2013-2 LTD

      as an Extending Term Loan Lender

BY:  Acis Capital Management, L.P., its

      Portfolio Manager

By:  Acis Capital Management GP, LLC its

      General Partner

By: 

/s/ Carter Chism

Name:   Carter Chism

Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ACIS CLO 2014-3, LTD

      as an Extending Term Loan Lender

BY: Highland Capital Management, L.P., as

      Collateral Manager

By:

/s/ Carter Chism

Name:   Carter Chism

Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Lexington Insurance Company

      as an Extending Term Loan Lender

BY: Invesco Senior Secured Management, Inc.

      as Investment Manager

By: 

/s/ Kevin Egan

Name:   Kevin Egan

Title:   Authorized Individual

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

American Home Assurance Company

      as an Extending Term Loan Lender

BY: Invesco Senior Secured Management, Inc.

      as Investment Manager

By: 

/s/ Kevin Egan

Name:   Kevin Egan

Title:   Authorized Individual

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

National Union Fire Insurance Company of

      Pittsburgh, PA

      as an Extending Term Loan Lender

BY: Invesco Senior Secured Management, Inc.

      as Investment Manager

By: 

/s/ Kevin Egan

Name:   Kevin Egan

Title:   Authorized Individual

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

American General Life Insurance Company

      as an Extending Term Loan Lender

BY: Invesco Senior Secured Management, Inc.

      as Investment Manager

By: 

/s/ Kevin Egan

Name:   Kevin Egan

Title:   Authorized Individual

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Medical Liability Mutual Insurance Company

      as an Extending Term Loan Lender

BY: Invesco Advisers, Inc. as Investment

      Manager

By: 

/s/ Kevin Egan

Name:   Kevin Egan

Title:   Authorized Individual

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

FCCI Insurance Company,

      as an Extending Term Loan Lender

By: 

/s/ Kathleen News

Name:   Kathleen News

Title:   Sr. Portfolio Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Hastings Mutual Insurance Company,

      as an Extending Term Loan Lender

By: 

/s/ Kathleen News

Name:   Kathleen News

Title:   Sr. Portfolio Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LCM XI Limited Partnership

BY: LCM Asset Management LLC as Collateral

      Manager

      as an Extending Term Loan Lender

By:

  /s/ Sophie A. Venon

Name:  Sophie A. Venon Title:

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LCM XII Limited Partnership

BY: LCM Asset Management LLC as Collateral

      Manager

      as an Extending Term Loan Lender

By:

  /s/ Sophie A. Venon

Name:  Sophie A. Venon Title:

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LCM XIII Limited Partnership

BY: LCM Asset Management LLC as Collateral

      Manager

      as an Extending Term Loan Lender

By:

  /s/ Sophie A. Venon

Name:  Sophie A. Venon Title:

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LCM XIV Limited Partnership

BY: LCM Asset Management LLC as Collateral

      Manager

      as an Extending Term Loan Lender

By:

  /s/ Sophie A. Venon

Name:  Sophie A. Venon Title:

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LCM XV Limited Partnership

BY: LCM Asset Management LLC as Collateral

      Manager

      as an Extending Term Loan Lender

By:

  /s/ Sophie A. Venon

Name:  Sophie A. Venon Title:

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LCM XVI Limited Partnership

BY: LCM Asset Management LLC as Collateral

      Manager

      as an Extending Term Loan Lender

By:

  /s/ Sophie A. Venon

Name:  Sophie A. Venon Title:

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

MB Financial Bank, N.A.,

      as an Extending Term Loan Lender

By:

  /s/ Henry Wessel

Name:  Henry Wessel Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Mercantil Commercebank, N.A.,

      as an Extending Term Loan Lender

By:

  /s/ Michael Londono

Name:  Michael Londono Title:  Vice President By:

  /s/ John Viault

Name:  John Viault Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc.,

      as an Extending Term Loan Lender

By:  

/s/ Adam Savarese

Name:  Adam Savarese Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

NexBank SSB,

      as an Extending Term Loan Lender

By:  

/s/ Matt Siekielski

Name:  Matt Siekielski Title:  Chief Operating Officer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Palmer Square CLO 2013-1, Ltd

      as an Extending Term Loan Lender

BY: Palmer Square Capital Management LLC,

      as Portfolio Manager

By:

  /s/ Neal Braswell

Name:  Neal Braswell Title:  Vice President - Operations

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Palmer Square CLO 2013-2, Ltd

      as an Extending Term Loan Lender

BY: Palmer Square Capital Management LLC,

      as Portfolio Manager

By:

  /s/ Neal Braswell

Name:  Neal Braswell Title:  Vice President - Operations

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Palmer Square CLO 2014-1, Ltd.

      as an Extending Term Loan Lender

BY: Fountain Capital Management LLC

By:

  /s/ Neal Braswell

Name:  Neal Braswell Title:  Vice President - Operations

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Pavilion Real Assets Pool,       as an Extending Term Loan Lender By:  

/s/ Dave Holt

Name:  Dave Holt Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Lancashire Insurance Company Limited,       as an Extending Term Loan Lender
BY:  PineBridge Investments Europe Limited       as Collateral Manager By:   /s/
Steven Oh Name:  Steven Oh Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Galaxy XIV CLO, Ltd.       as an Extending Term Loan Lender BY:  PineBridge
Investments LLC, as Collateral Manager By:   /s/ Steven Oh Name:  Steven Oh
Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Galaxy XV CLO, Ltd.       as an Extending Term Loan Lender BY:   PineBridge
Investments LLC,       as Collateral Manager By:   /s/ Steven Oh Name:  Steven
Oh Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Alpinum Investment S.A.       as an Extending Term Loan Lender By:   /s/ Sophie
Gao Name:  Sophie Gao Title:  Loan Market Associate

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,       as an Extending Term Loan Lender By:   /s/
Joseph A. Ciccolini Name:  Joseph A. Ciccolini Title:  Vice President–Senior
Corporate Banker

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Seaside National Bank & Trust,       as an Extending Term Loan Lender By:   /s/
Tom Grant Name:  Tom Grant Title:  SVP & Chief Credit Officer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

State Street Bank and Trust Co.,       as an Extending Term Loan Lender By:  
/s/ Matthew J. Whelan Name:  Matthew J. Whelan Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Stone Tower Loan Trust 2010,       as an Extending Term Loan Lender

BY: Apollo Fund Management LLC, as Its

      Investment Manager

By:   /s/ Joe Moroney Name:  Joe Moroney Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

The Bank of East Asia, Limited, Los Angeles       Branch,       as an Extending
Term Loan Lender By:   /s/ Chong Tan Name:  Chong Tan Title:  VP & Credit
Manager By:   /s/ Simon Keung Name:  Simon Keung Title:  General Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Renaissance Trust 2009,       as an Extending Term Loan Lender BY:  Highbridge
Principal Strategies LLC, its       Sub-Investment Manager By:   /s/ Jamie
Donsky Name:  Jamie Donsky Title:  Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

The Standard Fire Insurance Company,       as an Extending Term Loan Lender
By:   /s/ David D. Rowland Name:  David D. Rowland Title:  Executive Vice
President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

THL Credit Wind River 2012-1 CLO Ltd.,       as an Extending Term Loan Lender

BY:  THL Credit Senior Loan Strategies LLC,

      as Investment Manager

By:   /s/ Kathleen Zarn Name:  Kathleen Zarn Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

TIB – The Independent Bankers Bank

      as an Extending Term Loan Lender

By:   /s/ Barry B. Renfroe Name:  Barry B. Renfroe Title:  Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Catamaran CLO 2012-1 Ltd.,       as an Extending Term Loan Lender BY:  Trimaran
Advisors, L.L.C. By:   /s/ Daniel Gilligan Name:  Daniel Gilligan
Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

GALLATIN CLO VI 2013-2, LLC

BY: MP Senior Credit Partners, L.P., as its

      Portfolio Manager,

      as an Extending Term Loan Lender

By:   /s/ Niall Rosenzweig Name:  Niall Rosenzweig Title:  President & Portfolio
Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ASF1 Loan Funding LLC,

as an Extending Term Loan Lender

BY:  Citibank, N.A. By:  /s/ Lauri Pool Name:  Lauri Pool Title:  Associate
Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Voya CLO II, Ltd.,

as an Extending Term Loan Lender

BY:  Voya Alternative Asset Management LLC, as its Investment Manager By:  /s/
Mark Haak Name:  Mark Haak Title:  Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Webster Bank, N.A.,

as an Extending Term Loan Lender

By:   /s/ Carol A. Pirek Name:  Carol A. Pirek Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Wells Fargo Advantage Short-Term High Yield Bond Fund,

as an Extending Term Loan Lender

By:   /s/ Gibert Southwell Name:  Gilbert Southwell Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association,

as an Extending Term Loan Lender

By:   /s/ Tray Jones Name:  Tray Jones Title:  Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. – San Francisco, CA Branch,

as an Extending Term Loan Lender

By:   /s/ Ross Berger Name:  Ross Berger Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

MT. WILSON CLO II, LTD.,

as an Extending Term Loan Lender

BY: Western Asset Management Company as Investment Manager and Agent By:   /s/
Justin Lau Name:  Justin Lau Title:  Bank Loan Specialist

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Pacifica CDO VI LTD,

as an Amending Non-Extending Lender

BY:  Alcentra NY, LLC, as investment advisor By: /s/ Andrew Sieurin
Name:  Andrew Sieurin Title:  Credit Analyst

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Veritas CLO II, LTD,

as an Amending Non-Extending Lender

BY:  Alcentra NY, LLC, as investment advisor By: /s/ Andrew Sieurin
Name:  Andrew Sieurin Title:  Credit Analyst

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Prospero CLO II B.V.

as an Amending Non-Extending Lender

BY:  Alcentra NY, LLC, as investment advisor By: /s/ Andrew Sieurin
Name:  Andrew Sieurin Title:  Credit Analyst

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AIMCO CLO, Series 2006-A,

as an Amending Non-Extending Lender

By:  /s/ Chris Goergen Name:  Chris Goergen Title:  Senior Portfolio Manager By:
/s/ Mark Pittman Name:  Mark Pittman Title:  Senior Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ARES XI CLO LTD.,

as an Amending Non-Extending Lender

BY: ARES CLO MANAGEMENT XI, L.P., ITS ASSET MANAGER BY: ARES CLO GP XI, LLC, ITS
GENERAL PARTNER By: /s/ John Leupp Name:  John Leupp Title:  Authorized
Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ARES IIIR/IVR CLO LTD.

as an Amending Non-Extending Lender

BY:  ARES CLO MANAGEMENT IIIR/IVR, L.P., ITS ASSET MANAGER BY: ARES CLO GP
IIIR/IVR, LLC, ITS GENERAL PARTNER By:  

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ARES NF CLO XIV Ltd,         as an Amending Non-Extending Lender BY: 

ARES NF CLO XIV MANAGEMENT,

L.P., Its Collateral Manager

BY:  ARES CLO XIV Management LLC, its
General Partner By:  

/s/ John Leupp

Name:  John Leupp

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Apidos Cinco CDO,       as an Amending Non-Extending Lender BY: 
Its Investment Advisor CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:  Gretchen Bergstresser

Title:  Senior Portfolio Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Apidos CDO V,

      as an Amending Non-Extending Lender

BY:  Its Investment Advisor CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:  Gretchen Bergstresser

Title:  Senior Portfolio Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

San Gabriel CLO I, LTD,       as an Amending Non-Extending Lender BY: 
Its Investment Advisor CVC Credit Partners, LLC
On behalf of Resource Capital Asset       Management (RCAM) By:  

/s/ Gretchen Bergstresser

Name:  Gretchen Bergstresser

Title:  Senior Portfolio Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Delaware Life Insurance Company,

      as an Amending Non-Extending Lender

By:  GSO/Blackstone Debt Funds Management LLC as Sub-Advisor By:

/s/ Thomas Iannarone

Name:  Thomas Iannarone

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Callidus Debt Partners CLO Fund V, Ltd.,

      as an Amending Non-Extending Lender

By: 

GSO/Blackstone Debt Funds Management

LLC as Collateral Manager

By:  

/s/ Thomas Iannarone

Name:  Thomas Iannarone

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Gale Force 4 CLO, Ltd.,

      as an Amending Non-Extending Lender

By: 

GSO/Blackstone Debt Funds Management

LLC as Collateral Manager

By:  

/s/ Thomas Iannarone

Name:  Thomas Iannarone

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Central Park CLO, Ltd.,

      as an Amending Non-Extending Lender

By:  GSO/Blackstone Debt Funds Management LLC as Collateral Manager By:  

/s/ Thomas Iannarone

Name:  Thomas Iannarone

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

American Equity Investment Life Insurance       Company,

      as an Amending Non-Extending Lender

By:  

/s/ Thomas Iannarone

Name:  Thomas Iannarone

Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AMJ Bank Loan Fund A Series Trust of Multimanager Global Investment Trust as an
Amending Non-Extending Lender

BY:  Brown Brothers Harriman Trust Company (Cayman) Limited acting solely in its
capacity as trustee of AMJ Bank Loan Fund, a series trust of Multi Manager
Global Investment Trust, acting by Highbridge Principal Strategies, LLC as
attorney-in-fact, and expressly on the basis that the parties agree they shall
not have recourse to the assets of Multi By:  

/s/ Jamie Donsky

Name: Jamie Donsky

Title: Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Invesco Bank Loan Fund a Series Trust of Multi

      Manager Global Investment Trust as an

      Amending Non-Extending Lender

By: 

Invesco Senior Secured Management, Inc.

as Investment Manager

By:  

/s/ Kevin Egan

Name:  Kevin Egan Title:  Authorized Individual

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Hudson Canyon Funding II, Ltd. as an

      Amending Non-Extending Lender

By: 

Invesco Senior Secured Management, Inc.

as Collateral Manager and Attorney in Fact

By:  

/s/ Kevin Egan

Name:  Kevin Egan Title:  Authorized Individual

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Katonah 2007-I CLO Ltd.

      as an Amending Non-Extending Lender

By:  

/s/ Daniel Gilligan

Name:  Daniel Gilligan Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LCM IX Limited Partnership

BY: LCM Asset Management LLC as Collateral

      Manager,

      as an Amending Non-Extending Lender

By:  

/s/ Sophie A. Venon

Name:  Sophie A. Venon Title:

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LCM X Limited Partnership BY:  LCM Asset Management LLC as Collateral Manager,
as an Amending Non-Extending Lender By:

/s/ Sophie A. Venon

Name:  Sophie A. Venon Title:

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

NYLIM Flatiron CLO 2006-I Ltd. BY: 

New York Life Investment Management

LLC, as Collateral Manager and Attorney-

in-Fact

Flatiron CLO 2007-I Ltd. BY:

New York Life Investment Management

LLC, as Collateral Manager and Attorney-

in-Fact

Silverado CLO 2006-II Limited By: 

New York Life Investment Management

LLC, as Portfolio Manager and Attorney-in-Fact

as Amending Non-Extending Lender

By:  

/s/ Elizabeth A. Standbridge

Name:  Elizabeth A. Standbridge Title:  Senior Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

PPM GRAYHAWK CLO, LTD.,       as an Amending Non-Extending Lender By:  

/s/ David C. Wagner

PPM America, Inc., as Collateral Manager Name:  David C. Wagner Title:  Managing
Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Mountain View CLO II, Ltd., By:  Seix Investment Advisors LLC as Collateral
Manager as an Amending Non-Extending Lender By:  

/s/ George Goudelias

Name:  George Goudelias Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Mountain View CLO III, Ltd., By:  Seix Investment Advisors LLC as Collateral
Manager as an Amending Non-Extending Lender By:  

/s/ George Goudelias

Name:  George Goudelias Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Mountain View CLO 2013-1, Ltd., By:  Seix Investment Advisors LLC as Collateral
Manager as an Amending Non-Extending Lender By:  

/s/ George Goudelias

Name:  George Goudelias Title:  Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Sumitomo Mitsui Trust Bank, Limited, New       York Branch,
      as an Amending Non-Extending Lender By:  

/s/ Mark Bodie

      Name:  Mark Bodie       Title:  Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Grant Grove CLO, Ltd., BY:  Tall Tree Investment Management, LLC as Collateral
Manager as an Amending Non-Extending Lender By: 

/s/ Michael J. Starshak, Jr.

Name:  Michael J. Starshak, Jr. Title:  Officer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Muir Grove CLO, Ltd., BY:  Tall Tree Investment Management, LLC as Collateral
Manager as an Amending Non-Extending Lender By:  /s/ Michael J. Starshak, Jr.
Name:  Michael J. Starshak, Jr. Title:   Officer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Crown Point CLO Ltd.       as an Amending Non-Extending Lender By:  /s/ John
D’Angelo Name:  John D’Angelo Title:  Sr. Portfolio Manager

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Quantum National Bank,       as an Amending Non-Extending Lender By:  /s/ Tami
Stein Name:  Tami Stein Title:  Group Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.,       as an Amending Non-Extending Lender By:  /s/
Robert Ellinghaus Name:  Robert Ellinghaus Title:  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

EXECUTION COPY

CONFORMED VERSION

Exhibit A to

Second Amendment to Credit Agreement

Amended Credit Agreement



--------------------------------------------------------------------------------

 

 

$800,000,000

AMENDED AND RESTATED CREDIT AGREEMENT1

among

CINEMARK HOLDINGS, INC.,

as the Parent

CINEMARK USA, INC.,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

BARCLAYS BANK PLC

as Lead Arranger,

BARCLAYS,

DEUTSCHE BANK SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

and

WEBSTER BANK, N.A.,

as Co-Documentation Agents,

and

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of December 18, 2012

 

 

 

 

 

1  Conformed to reflect amendments made pursuant to the First Amendment, dated
as of December 18, 2012, and the Second Amendment, dated as of May 8, 2015.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page  

SECTION 1.

DEFINITIONS   1   

1.1    

Defined Terms   1   

1.2    

Other Definitional Provisions   3234   

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS   3336   

2.1    

Term Loan Commitments   3336   

2.2    

Procedure for Term Loan Borrowing   3436   

2.3    

Repayment of Term Loans   3436   

2.4    

Revolving Credit Commitments   3537   

2.5    

Procedure for Revolving Credit Borrowing   3538   

2.6    

Repayment of Loans; Evidence of Debt   3638   

2.7    

Commitment Fees, etc.   3739   

2.8    

Termination or Reduction of Revolving Credit Commitments   3739   

2.9    

Optional Prepayments   3740   

2.10  

Mandatory Prepayments   3840   

2.11  

Conversion and Continuation Options   3841   

2.12  

Minimum Amounts and Maximum Number of Eurodollar Tranches   3942   

2.13  

Interest Rates and Payment Dates   3942   

2.14  

Computation of Interest and Fees   4042   

2.15  

Inability to Determine Interest Rate   4043   

2.16  

Pro Rata Treatment and Payments   4143   

2.17  

Requirements of Law   4245   

2.18  

Taxes   4446   

2.19  

Indemnity   4649   

2.20  

Illegality   4749   

2.21  

Change of Lending Office   4750   

2.22  

Replacement of Lenders under Certain Circumstances   4750   

2.23  

Addition of Peso Subfacility   4851   

2.24  

Defaulting Lenders   5052   

2.25  

Prepayments Below Par   5154   

2.26  

Increase in Commitments   5356   

2.27  

Future Extensions   5457   

SECTION 3.

LETTERS OF CREDIT   5457   

3.1    

L/C Commitment   5457   

3.2    

Procedure for Issuance of Letter of Credit   5558   

3.3    

Fees and Other Charges   5558   

3.4    

L/C Participations   5658   

3.5    

Reimbursement Obligation of the Borrower   5759   

3.6    

Obligations Absolute   5760   

3.7    

Letter of Credit Payments   5860   

3.8    

Applications   5861   

 

-i-



--------------------------------------------------------------------------------

    Page  

SECTION 4.

REPRESENTATIONS AND WARRANTIES   5861   

4.1    

Financial Condition   5861   

4.2    

No Change   5861   

4.3    

Corporate Existence; Compliance with Law   5861   

4.4    

Corporate Power; Authorization; Enforceable Obligations   5962   

4.5    

No Legal Bar   5962   

4.6    

No Material Litigation   5962   

4.7    

No Default   6062   

4.8    

Ownership of Property; Liens   6062   

4.9    

Intellectual Property   6063   

4.10  

Taxes   6063   

4.11  

Federal Regulations   6063   

4.12  

Labor Matters   6063   

4.13  

ERISA   6164   

4.14  

Investment Company Act; Other Regulations   6164   

4.15  

Subsidiaries   6164   

4.16  

Use of Proceeds   6265   

4.17  

Environmental Matters   6265   

4.18  

Accuracy of Information, etc.   6366   

4.19  

Security Documents   6366   

4.20  

Solvency   6467   

4.21  

Senior Indebtedness   6467   

4.22  

Regulation H   6467   

4.23  

Anti-Corruption Laws and Sanctions   67   

SECTION 5.

CONDITIONS PRECEDENT   6467   

5.1    

Conditions to Initial Extension of Credit   6467   

5.2    

Conditions to Each Extension of Credit   6669   

SECTION 6.

AFFIRMATIVE COVENANTS   6770   

6.1    

Financial Statements   6770   

6.2    

Certificates; Other Information   6871   

6.3    

Payment of Obligations   7073   

6.4    

Conduct of Business and Maintenance of Existence; Compliance   7073   

6.5    

Maintenance of Property; Insurance   7073   

6.6    

Inspection of Property; Books and Records; Discussions   7073   

6.7    

Notices   7074   

6.8    

Environmental Laws   7174   

6.9    

Additional Collateral, etc.   7175   

6.10  

Further Assurances   7477   

6.11  

Designation of Restricted and Unrestricted Subsidiaries   7478   

6.12  

Maintenance of Separate Existence   7578   

6.13  

Post-Restatement Closing Date Actions   7780   

SECTION 7.

NEGATIVE COVENANTS   7881   

7.1    

Consolidated Net Senior Secured Leverage Ratio   7881   

 

-ii-



--------------------------------------------------------------------------------

   

Page

 

7.2    

Limitation on Indebtedness   7881   

7.3    

Limitation on Liens   8386   

7.4    

Limitation on Fundamental Changes   8689   

7.5    

Limitation on Disposition of Property   8690   

7.6    

Limitation on Restricted Payments   8891   

7.7    

Limitation on Capital Expenditures   9093   

7.8    

Limitation on Investments   9194   

7.9    

Limitation on Optional Payments and Modifications of Debt Instruments;
Amendments to Certificate of Incorporation   9396   

7.10  

Limitation on Transactions with Affiliates   9397   

7.11  

Limitation on Changes in Fiscal Periods   9599   

7.12  

Limitation on Negative Pledge Clauses   9599   

7.13  

Limitation on Restrictions on Subsidiary Distributions   96100   

7.14  

Limitation on Lines of Business   97100   

7.15  

Limitation on Activities of the Parent and Intermediate Holdcos   97100   

7.16  

Limitation on Hedge Agreements   98102   

7.17  

Use of Proceeds   102   

SECTION 8.

EVENTS OF DEFAULT   99102   

8.1    

Events of Default   99102   

8.2    

Borrower’s Right to Cure   102106   

SECTION 9.

THE AGENTS   103107   

9.1    

Appointment   103107   

9.2    

Delegation of Duties   103107   

9.3    

Exculpatory Provisions   103107   

9.4    

Reliance by Agents   104107   

9.5    

Notice of Default   104108   

9.6    

Non-Reliance on Agents and Other Lenders   104108   

9.7    

Indemnification   105109   

9.8    

Agent in Its Individual Capacity   105109   

9.9    

Successor Agents   106109   

9.10  

Authorization to Release Liens and Guarantees   106110   

9.11  

The Agents   106110   

SECTION 10.

MISCELLANEOUS   106110   

10.1  

Amendments and Waivers   106110   

10.2  

Notices   109113   

10.3  

No Waiver; Cumulative Remedies   110114   

10.4  

Survival of Representations and Warranties   110114   

10.5  

Payment of Expenses and Taxes   110114   

10.6  

Successors and Assigns; Participations and Assignments   112116   

10.7  

Adjustments; Set-off   116120   

10.8  

Counterparts   117121   

10.9  

Severability   117121   

10.10

Integration   117121   

 

-iii-



--------------------------------------------------------------------------------

   

Page

 

10.11

GOVERNING LAW   117121   

10.12

Submission To Jurisdiction; Waivers   117121   

10.13

Acknowledgments   118122   

10.14

Confidentiality   119122   

10.15

Release of Collateral and Guarantee Obligations   119123   

10.16

Accounting Changes   120124   

10.17

WAIVERS OF JURY TRIAL   121124   

10.18

USA Patriot Act   121124   

10.19

No Novation   121124   

10.20

Designated Senior Debt   121125   

 

-iv-



--------------------------------------------------------------------------------

ANNEX: A Pricing Grid SCHEDULES: 1.1A Existing Letters of Credit 1.1B Mortgaged
Properties 1.1C Commitments 4.4 Consents, Authorizations, Filings and Notices
4.6 Litigation 4.13 ERISA 4.15(a) Subsidiaries 4.15(b) Agreements Affecting
Capital Stock 4.19(a) UCC Filing Jurisdictions 4.19(b) Mortgage Filing
Jurisdictions 6.9(b)-1 Real Property Valuation 6.9(b)-2 Certain Non-Mortgaged
Real Property 6.13(b) Local Counsel Opinions 7.2(d) Existing Indebtedness 7.2(k)
Class II Restricted Subsidiary Intercompany Indebtedness 7.3(f) Existing Liens
7.5(k) Permitted Dispositions 7.10 Transactions with Affiliates EXHIBITS: A Form
of Guarantee and Collateral Agreement B Form of Compliance Certificate C Form of
Closing Certificate D Form of Mortgage E Form of Assignment and Assumption F-1
Form of Legal Opinion of Akin, Gump, Strauss, Hauer & Feld, L.L.P. F-2 Form of
Legal Opinion of Local Counsel G-1 Form of Term Note G-2 Form of Revolving
Credit Note H-1 Form of U.S. Tax Compliance Certificate H-2 Form of U.S. Tax
Compliance Certificate H-3 Form of U.S. Tax Compliance Certificate H-4 Form of
U.S. Tax Compliance Certificate I Form of Borrowing Notice J Form of
Reaffirmation Agreement

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 18, 2012, among
CINEMARK HOLDINGS, INC., a Delaware corporation (together with any of its
permitted successors and assigns, the “Parent”), CINEMARK USA, INC., a Texas
corporation (together with any of its permitted successors and assigns, the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”) and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower entered into the existing Credit Agreement, dated as of
October 5, 2006 (the “Existing Credit Agreement”), with the several lenders
party thereto, Barclays Bank PLC, as administrative agent, and certain other
parties;

WHEREAS, the Required Lenders under the Existing Credit Agreement along with the
parties hereto have agreed to amend and restate the Existing Credit Agreement as
provided in this Agreement, which Agreement shall become effective upon the
satisfaction of the conditions set forth in Section 5.1;

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of (i) Term Loans (as this and other capitalized terms used
in these preliminary statements are defined in Section 1.1 below) in an initial
aggregate amount of $700,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate amount of $100,000,000;

WHEREAS, the proceeds of the Term Loans made on the Restatement Closing Date,
together with other funds, will be used to refinance certain existing
indebtedness of the Borrower, for general corporate purposes, and to pay fees
and expenses related to any of the foregoing (collectively, the “Transactions”);

WHEREAS, the proceeds of the Revolving Credit Loans will be used for general
corporate purposes; and

WHEREAS, the Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Restatement Closing Date the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

SECTION 1.    DEFINITIONS

1.1        Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“5.1254.875% Senior Note Indenture”: the Indenture entered into by the Borrower
and the subsidiary guarantors from time to time party thereto in connection with
the

 

1



--------------------------------------------------------------------------------

issuance of the 5.1254.875% Senior Notes, together with all instruments and
other agreements entered into by the Borrower or any subsidiary guarantor party
thereto in connection therewith, as the same may be amended, supplemented or
otherwise modified from time to time or refinanced pursuant to Section 7.2(ut).

“5.1254.875% Senior Notes”: $400,000,000530,000,000 aggregate outstanding
principal amount of the Borrower’s 5.1254.875% Senior Notes due 20222023, as the
same may be amended, supplemented or otherwise modified from time to time or
refinanced pursuant to Section 7.2(ut).

“8.6255.125% Senior Note Indenture”: the Indenture entered into by the Borrower
and the subsidiary guarantors from time to time party thereto in connection with
the issuance of the 8.6255.125% Senior Notes, together with all instruments and
other agreements entered into by the Borrower or any subsidiary guarantor party
thereto in connection therewith, as the same may be amended, supplemented or
otherwise modified from time to time or refinanced pursuant to Section 7.2(tu).

“8.6255.125% Senior Notes”: $470,000,000400,000,000 aggregate outstanding
principal amount of the Borrower’s 8.6255.125% Senior Notes due 20192022, as the
same may be amended, supplemented or otherwise modified from time to time or
refinanced pursuant to Section 7.2(tu).

“Acceptable Discount”: as defined in Section 2.25(c).

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or individuals performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Affiliate Transaction”: as defined in Section 7.10.

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement, including, for the
avoidance of doubt, the Arranger and the Bookrunners.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Credit Commitment then in
effect or, if the Revolving Credit Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Aggregate Special Prepayment Face Amount Limit”: as defined in Section 2.25(a).

“Agreement”: this amended and restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

“Annualized Theatre”: for any period, any newly constructed theatre owned,
operated or managed by the Borrower or any of its Restricted Subsidiaries which
has completed at least one full quarter of operations as of the last day of such
period, but less than four full quarters of operations as of the last day of
such period, in each case as identified to the Administrative Agent.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent, Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Amount”: as of any date of determination (the “Determination Date”),
the Restatement Date Applicable Amount plus, without duplication, the amount
(but in no event less than zero) equal to (a) the sum of (i) the aggregate
amount of cash and the fair market value of non-cash items received by the
Parent or the Borrower as common equity after the Restatement Closing Date and
on or prior to such Determination Date, (ii) the amount of the net reduction
after the Restatement Closing Date and on or prior to such Determination Date,
in Investments held by the Parent, any Intermediate Holdco, the Borrower and its
Class I Restricted Subsidiaries in Class II Restricted Subsidiaries,
Unrestricted Subsidiaries and other entities that are not Class I Restricted
Subsidiaries made after the Original Closing Date resulting from proceeds
realized on the sale or other Disposition of such Investments, proceeds
representing the return of capital, including redemptions, dividends and
distributions, the amount of all guarantees released, all payments of principal
of, or interest on, Indebtedness and other obligations that constitute such
Investments, and the fair market value (not in excess of the amount previously
subtracted under clause (b)(iii) below) of any Unrestricted Subsidiary
redesignated as a Class I Restricted Subsidiary, (iii) Consolidated EBITDA minus
1.75 times Consolidated Interest Expense for the fiscal quarter in which the
Restatement Closing Date occurs and for each full fiscal quarter completed since
the Restatement Closing Date and prior to the Determination Date for which
financial statements have been delivered pursuant to Section 6.1(a) or 6.1(b),
as applicable, (iv) to the extent deducted in computing the Consolidated EBITDA
specified in clause (iii) above and not included in clause (ii) above, any net
gains on sales of assets outside the ordinary course of business (including,
without limitation, any such gains that are extraordinary gains) and (v) (A) in
the case of expenditures made pursuant to Sections 7.7(c) and 7.8(h) and the
designation on or after the Restatement Closing Date of any Class I Restricted
Subsidiaries of the Parent (other than CFC Holdcos) as Unrestricted
Subsidiaries, $275,000,000 in the aggregate, and (B) in the case of expenditures
made pursuant to Section 7.9(a)(ii), $200,000,000 in the aggregate, minus
(b) the sum of (i) the portion of such sum expended on and after the Restatement
Closing Date and on or prior to such Determination Date pursuant to Sections
7.6(i), 7.7(c), 7.8(h) and 7.9(a)(ii) and (ii)

 

3



--------------------------------------------------------------------------------

the fair market value (as of the date of such designation) of any Class I
Restricted Subsidiaries of the Parent designated as Unrestricted Subsidiaries on
or after the Restatement Closing Date (the fair market value of any CFC Holdco
being deemed for this purpose to be the value of the cash and Cash Equivalents
held directly by such CFC Holdco at the time of such designation without taking
into account the value of any other assets or properties of such CFC Holdco).
Expenditures made pursuant to Sections 7.7(c), 7.8(h) and 7.9(a)(ii) and in
connection with the designation of a Class I Restricted Subsidiary as an
Unrestricted Subsidiary shall be deemed to utilize the amounts in clause
(a)(v)(A) above or (a)(v)(B) above, as applicable, prior to utilization of the
amounts in clauses (a)(i) through (a)(iv) above.

“Applicable Consolidated EBITDA Amount”: on any date of determination, an amount
equal to the product of (x) Consolidated EBITDA for the Fiscal Year ended
immediately prior to such date of determination for which financial statements
have been delivered pursuant to Section 6.1(a) multiplied by (y) the Capital
Expenditure Percentage for the Fiscal Year in which such determination date
occurs.

“Applicable Margin”: for each Type of Loan under each Facility, the rate per
annum set forth opposite such Facility under the relevant column heading below:

 

  Base Rate Loans Eurodollar Loans

Term Loan Facility

2.00% 3.00%

Revolving Credit Facility

1.50% 2.50%

provided that, from and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Restatement
Closing Date, the Applicable Margin with respect to the Revolving Credit Loans
will be determined pursuant to the Pricing Grid.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Arranger”: as defined in the preamble hereto.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (including any such Dispositions pursuant to Section 7.5(l)(ii) and
(o), but excluding any such Dispositions permitted by Section 7.5(a) through
(k), (l)(i), (m) and (n)) which yields gross proceeds to the Parent, the
Borrower or any of its Class I Restricted Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value as reasonably determined
by the board of directors of the Borrower in the case of other non-cash
proceeds) in excess of $10,000,000.

“Assignee”: as defined in Section 10.6(c).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Assignor”: as defined in Section 10.6(c).

 

4



--------------------------------------------------------------------------------

“Assumed Loan Amount”:   at any time, an amount equal to the sum of (i) the
aggregate unpaid principal amount of the Term Loans then outstanding plus
(ii) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Available Revolving Credit Commitment”:   with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.

“Bankruptcy Event”:   with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays Entity”:   any of Barclays Bank PLC or any of its Affiliates.

“Base Rate”:   for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus, in
the case of this clause (b),  1⁄2 of 1% and (c) the Eurodollar Rate on such day
(or, if such day is not a Business Day, the next preceding Business Day) for a
deposit in Dollars with a maturity of one month plus, in the case of this clause
(c), 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by Barclays Bank PLC as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by Barclays Bank PLC in
connection with extensions of credit to debtors). Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Eurodollar Rate, respectively.

“Base Rate Loans”:   Loans for which the applicable rate of interest is based
upon the Base Rate.

“Benefitted Lender”:   as defined in Section 10.7(a).

“Board”:   the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

5



--------------------------------------------------------------------------------

“Bookrunners”:   as defined in the preamble hereto.

“Borrower”:   as defined in the preamble hereto.

“Borrowing Date”:   any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”:   with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.

“Brazilco”:   Cinemark Brasil S.A.

“Business Day”:   (a) for all purposes other than as covered by clause (b)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.

“Capital Expenditure Percentage”:   40% during each Fiscal Year.

“Capital Expenditures”:   for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease (other than an EITF 97-10 Capital Lease)) of fixed
or capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) which are required to be
capitalized under GAAP on a balance sheet of such Person, provided that,
“Capital Expenditures” shall exclude (a) the portion of the purchase price paid
in connection with a Permitted Acquisition which is required to be capitalized
under GAAP on a balance sheet of such Person and (b) any cash expenditures
incurred by such Person under any Digital Cinema Equipment Lease with DCIP that
is required to be classified under GAAP on a balance sheet of such Person as a
capital lease; provided further that, for the purposes of Section 7.7, “Capital
Expenditures” shall exclude expenditures associated with replacements,
capitalized repairs and improvements. For the purposes of this definition, the
purchase price of equipment which is purchased by a Person contemporaneously
with the trade in of existing equipment owned by such Person or with insurance
proceeds shall be included in the determination of Capital Expenditures only to
the extent of cash paid in excess of the credit granted with respect to the
equipment which is being traded in or the amount of such insurance proceeds, as
the case may be.

“Capital Lease Obligations”:   with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Capital Stock”:   any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”:   (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition and demand deposits, in each case issued by (A) (i) any Lender,
(ii) any commercial bank organized under the laws of the United States of
America or any state thereof having combined capital and surplus of not less
than $100,000,000, or (iii) overseas branches of commercial banks incorporated
under the laws of the United States of America, any state thereof, the District
of Columbia, Canada or any province or territory thereof having combined capital
and surplus and undivided profits in excess of $100,000,000 or any commercial
bank or similar entity organized under the laws of any other country that is a
member of the Organization of Economic Cooperation and Development (“OECD”) and
has total assets in excess of $100,000,000 or (B) with respect to any Foreign
Subsidiary, (i) any entity described in the foregoing clause (A) or (ii) any
commercial bank or similar entity organized under the laws of the jurisdiction
in which such Foreign Subsidiary maintains an office or engages in business
provided that, in the case of deposits under this clause (b)(B)(ii), such
deposits are made in the ordinary course of business for cash management
purposes; (c) commercial paper of an issuer rated at least A-2 by S&P or P-2 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within nine months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States or Canada, by any political subdivision or taxing authority of any such
state, province, commonwealth or territory or by any foreign government, the
securities of which state, province, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; and (h) with respect to any Foreign
Subsidiary having its principal operations in Mexico only, (i) Certificados de
la Tesoreria de la Federación (Cetes), Bonos de Desarrollo del Gobierno Federal
(Bondes) or Bonos Adjustables del Gobierno Federal (Adjustabonos), in each case,
issued by the Mexican government, and (ii) any other instruments issued or
guaranteed by Mexico and denominated and payable in Pesos; provided, that, in
each case, such investments under this clause (h) are made in the ordinary
course of business for cash management purposes.

 

7



--------------------------------------------------------------------------------

“CFC Class II Holdco”:   any CFC Holdco substantially all of whose assets
consist of Capital Stock of one or more Class II Restricted Subsidiaries, cash
and Cash Equivalents.

“CFC Holdco”:   any Subsidiary, substantially all of whose assets consist of
Capital Stock of one or more Foreign Subsidiaries, cash and Cash Equivalents,
that is designated by the Borrower as a CFC Holdco by notice to the
Administrative Agent.

“Change of Control”:   the occurrence of any of the following events:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), excluding the Permitted Investors, shall become, or
obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 35% of the voting power of
the outstanding common stock of the Parent or (ii) a majority of the members of
the board of directors of the Parent shall not be Continuing Directors;

(b) (i) at any time prior to the occurrence of a Specified Reorganization, the
Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of the Borrower free and clear
of all Liens and (ii) at any time after the occurrence of a Specified
Reorganization, the Parent shall cease to own and control, directly or
indirectly through one or more Intermediate Holdcos, 100% of each class of
outstanding Capital Stock of the Borrower free and clear of all Liens (in each
case, except Liens permitted under Section 7.3(a) or (h) hereof); or

(c) a Specified Change of Control.

“Class I Restricted Subsidiary”:   any Restricted Subsidiary which is not a
Class II Restricted Subsidiary.

“Class II Restricted Subsidiaries”:   (a) the Subsidiaries listed as “Class II
Restricted Subsidiaries” on Schedule 4.15(a) and any Subsidiary of a Class II
Restricted Subsidiary other than an Unrestricted Subsidiary and (b) any
Unrestricted Subsidiary designated as a Class II Restricted Subsidiary in
accordance with Section 6.11.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”:   as defined in the preamble hereto.

“Collateral”:   all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment”:   with respect to any Lender, each of the Term Loan Commitment and
the Revolving Credit Commitment of such Lender.

“Commitment Fee”:   as defined in Section 2.7.

“Commitment Fee Rate”:   0.375% per annum; provided that, from and after the
first Adjustment Date occurring after the completion of two full fiscal quarters
of the Borrower

 

8



--------------------------------------------------------------------------------

after the Restatement Closing Date, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.

“Commodity Exchange Act”:   the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

“Commonly Controlled Entity”:   an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”:   a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit B.

“Confidential Information Memorandum”:   the Confidential Information Memorandum
dated December 2012 and furnished to the initial Lenders in connection with the
syndication of the Facilities.

“Consolidated EBITDA”:   for any period, without duplication, Consolidated Net
Income for such period (excluding from Annualized Theatres) plus, to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (a) expenses for taxes based on income or capital, including
franchise and similar taxes, (b) Consolidated Interest Expense, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (c) depreciation and
amortization expense, (d) amortization, impairment, write-down or write-off of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses (including, without
limitation, expenses for severance, non-recurring retention bonuses, payments to
employees of acquired entities under stock option plans or similar incentive
plans such as long term incentive plans, relocation and restructuring costs
related to acquisitions) or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, (x) net losses on sales of assets outside of the ordinary
course of business and (y) losses or costs arising from lease dispositions),
(f) any call premium (or original issue discount) expenses associated with the
repurchase or repayment of Indebtedness, (g) to the extent actually reimbursed
by a third party (other than the Parent or any of its Subsidiaries) and not
otherwise added back in the computation of Consolidated Net Income, expenses
incurred for payments under indemnification provisions in any agreement for an
acquisition or an Asset Sale, (h) any other non-cash charges (including foreign
exchange losses not included in operating income but deducted from earnings in
determining Consolidated Net Income), (i) any reasonable expense related to any
equity offering, Permitted Acquisition, Investment, recapitalization, Asset Sale
or Indebtedness permitted to be incurred under this Agreement (in each case,
whether or not successful), (j) letter of credit fees and annual agency fees
paid to the Administrative Agent, (k) to the extent covered by insurance under
which the insurer has been properly notified and has not denied or contested
coverage, expenses with respect to liability or casualty events or business
interruption and (l) costs incurred in connection with the closing or
Disposition of any theatre or screen within a theatre, and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of, (a) any extraordinary, unusual or non-recurring income

 

9



--------------------------------------------------------------------------------

or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, net gains on
sales of assets outside of the ordinary course of business) and (b) any other
non-cash income or gains (including foreign exchange gains not included in
operating income but otherwise included in earnings in determining Consolidated
Net Income) (other than the amortization of prepaid cash income), all as
determined on a consolidated basis, and plus, except to the extent already
included in the computation of Consolidated Net Income, any cash dividend paid
on the Capital Stock of NCM Holdings or National CineMedia, LLC (other than any
NCM Recapitalization Dividend) during such period, and plus any Pro Forma Cost
Savings for such period minus any Pro Forma Cost Savings added to Consolidated
EBITDA during any prior period to the extent that such Pro Forma Cost Savings
were not achieved within 18 months of the closing date of any Permitted
Acquisition; provided that for purposes of calculating Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for any period:

(i)       the Consolidated EBITDA of any Person or theatre or theatres acquired
by the Borrower or its Restricted Subsidiaries or of any Annualized Theatres
during such period shall be included on a pro forma basis for such period
(assuming the consummation of such acquisition or the operations of such
Annualized Theatre and, in any such case, the incurrence or assumption of any
Indebtedness in connection therewith had occurred on the first day of such
period and without giving effect to clause (a) of the proviso set forth in the
definition of Consolidated Net Income in this Section 1.1) if, in the case of an
acquisition of a Person, the consolidated balance sheet of such acquired Person
and its consolidated Subsidiaries as at the end of the period preceding the
acquisition of such Person and the related consolidated statements of income and
stockholders’ equity and of cash flows for the period in respect of which
Consolidated EBITDA is to be calculated (x) have been previously provided to the
Administrative Agent and (y) either (1) have been reported on without a
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing or (2) have been found
reasonably acceptable by the Administrative Agent;

(ii)       the Consolidated EBITDA of any Person or theatre or theatres Disposed
of by the Borrower or its Restricted Subsidiaries during such period shall be
excluded for such period (assuming the consummation of such Disposition and the
repayment of any Indebtedness in connection therewith had occurred on the first
day of such period); and

(iii)       any redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary and any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary which occurred during such period shall be deemed to have occurred on
the first day of such period.

“Consolidated Interest Expense”:   for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed by the
Borrower with respect to letters of credit and bankers’ acceptance financing and
net costs of the Borrower under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP)
other than

 

10



--------------------------------------------------------------------------------

intercompany Indebtedness owed to the Parent, any Intermediate Holdco, the
Borrower or any Restricted Subsidiary, except to the extent paid in cash by the
Borrower or any Restricted Subsidiary to the Parent or any Intermediate Holdco.

“Consolidated Net Income”:   for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Restricted Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries, (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary of the Borrower) in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions or payment of principal or
interest of intercompany Indebtedness, (c) the undistributed earnings of any
Restricted Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary is
not at the time permitted by the terms of any Contractual Obligation (other than
under any Loan Document) or Requirement of Law applicable to such Restricted
Subsidiary and (d) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income. There
shall be excluded from Consolidated Net Income for any period the effects of
adjustments due to the application of the acquisition method of accounting to
property and equipment, software and other intangible assets required or
permitted by GAAP and related authoritative pronouncements, as a result of any
acquisition.

“Consolidated Net Senior Secured Leverage Ratio”:   as of the last day of any
period of four consecutive fiscal quarters of the Borrower, the ratio of
(a) Consolidated Senior Secured Debt on such day less the aggregate amount of
cash and Cash Equivalents owned by the Borrower or any Restricted Subsidiary on
such day (in each case, free and clear of all Liens (other than Liens permitted
under Sections 7.3(a), (h), (j) or (n))) to (b) Consolidated EBITDA for such
period.

“Consolidated Net Tangible Assets”:   means, as of any date of determination,
the consolidated total assets of the Borrower and its consolidated Restricted
Subsidiaries determined in accordance with GAAP as of the end of the Borrower’s
most recent fiscal quarter by reference to the then most recent date for which
the Borrower has delivered (or was required to deliver, if such delivery has not
been made) its financial statements under Section 6.1 or, if the Borrower has
not yet been required to deliver financial statements under Section 6.1,
determined as of September 30, 2012, less all goodwill, trade names, trademarks,
patents, organization expense, unamortized debt discount and expense and other
similar intangibles properly classified as intangibles in accordance with GAAP.

“Consolidated Senior Secured Debt”:   all Consolidated Total Debt that is
secured by a Lien on any assets of the Parent, the Borrower or any of its
Restricted Subsidiaries.

 

11



--------------------------------------------------------------------------------

“Consolidated Total Debt”:   at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”:   as of the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period.

“Continuing Directors”: with respect to any period of two consecutive years,
individuals who at the beginning of such period constituted the board of
directors of the Parent (together with any new directors whose election by such
board or whose nomination for election by the stockholders of the Parent was
approved by a vote of at least a majority of the directors of the Parent then
still in office who were either directors at the beginning of such period or
whose election or nomination was previously so approved or is a designee of the
Permitted Investors or was nominated or elected by the Permitted Investors or
any of their designees).

“Contractual Obligation”:   as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Credit Party”:   the Administrative Agent, the Issuing Lender or any other
Lender.

“DCIP”:   Digital Cinema Implementation Partners LLC, a Delaware limited
liability company, its Subsidiaries, and any other Person with a primary
business purpose of facilitating the implementation of digital cinemas in
theatres and agreements and arrangements with respect to the financing of
digital cinema and any Person that is a direct or indirect parent entity thereof
and has no material independent operations.

“Default”:   any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:   any Lender that has (a) failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) notified
the Borrower or any Credit Party in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations)

 

12



--------------------------------------------------------------------------------

to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) become the subject of a Bankruptcy Event.

“Derivatives Counterparty”:   as defined in Section 7.6.

“Digital Cinema Equipment Lease”:   any lease arrangement pursuant to which the
Borrower or any of its Subsidiaries is granted the right to use digital cinema
equipment.

“Digital Projector Financing”:   any financing arrangement in respect of digital
projector equipment for use in the ordinary course of business in theatres
owned, leased or operated by the Borrower and its Subsidiaries. For the
avoidance of doubt, Digital Projector Financing does not include any Digital
Cinema Equipment Lease.

“Discount Range”:   as defined in Section 2.25(a).

“Disposition”:   with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (but
excluding the granting of a Lien); and the terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Disqualified Stock”:   any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable), or
upon the happening of any event, (1) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, (2) is convertible or
exchangeable for Indebtedness or Disqualified Stock (excluding Capital Stock
which is convertible or exchangeable solely at the option of the Borrower or a
Restricted Subsidiary), or (3) is redeemable at the option of the holder of the
Capital Stock, in whole or in part, in each case on or prior to the date which
is 90 days after the seventh anniversary of the Restatement Closing Date.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require the Borrower to repurchase or redeem such Capital Stock upon
the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock (and all such securities
into which it is convertible or for which it is exchangeable) provide that the
Borrower may not repurchase or redeem any such Capital Stock (and all such
securities into which it is convertible or for which it is exchangeable)
pursuant to such provisions unless such repurchase or redemption complies with
Section 7 herein.

“Dollars” and “$”:  lawful currency of the United States of America.

“Domestic Subsidiary”:   any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

“EITF 97-10”:   Emerging Issues Task Force Regulation 97-10 and any similar
pronouncement modifying GAAP with respect to the issues addressed in Regulation
97-10, including Accounting Standards Codification 840 (paragraph 40-05).

 

13



--------------------------------------------------------------------------------

“EITF 97-10 Capital Leases”:   any lease that is classified as a “capital lease”
under GAAP, but which would not be so classified if not for the application of
EITF 97-10 and similar principles.

“Environmental Laws”:   any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health.

“Environmental Permits”:   any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”:   the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”:   for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:   with respect to each day during eachfor any Interest
Period pertaining to aas to any Eurodollar Loan, (i) the rate per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to such Interest Period commencingby the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such rate under this clause (i) or, if necessary, clause (ii), the “LIBO Rate”)
(such page currently being the LIBOR01 page) for deposits (for delivery on the
first day of such Interest Period appearing on the Reuters Screen LIBOR01 Page
as of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on such page (or
otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be reasonably selected
by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which dollar deposits of $5,000,000 and for a maturity
comparable) with a term equivalent to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market atin Dollars, determined as of
approximately 11:00 A.M.,a.m. (London, England time), two Business Days prior to
the commencement of such Interest Period., or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays the LIBO Rate for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the

 

14



--------------------------------------------------------------------------------

commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the Eurodollar Base Rate shall be
equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i) or (ii) is below zero, the
Eurodollar Base Rate will be deemed to be zero.

“Eurodollar Loans”:   Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

Eurodollar Base Rate

 

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”:   the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”:   any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”:   the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, in each case as amended from time to time.

“Excluded Foreign Subsidiaries”:   any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.

“Excluded Swap Obligation”:   with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreement”:   the Credit Agreement, dated as of October 5,
2006, among the Borrower, the several lenders parties thereto and Barclays Bank
PLC, as administrative agent, as amended and otherwise modified prior to the
date hereof.

“Existing Letters of Credit”:   the Letters of Credit listed on Schedule 1.1A.

“Existing Term Loans”:   “Term Loans” outstanding under the Existing Credit
Agreement immediately prior to the Restatement Closing Date.

“Facility”:   each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

“FATCA”:   Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended version that is substantively comparable) and any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any law,
regulation, rule, promulgation, or official agreement implementing an official
government agreement with respect to the foregoing.

“Federal Funds Effective Rate”:   for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fiscal Year”:   the fiscal year of the Borrower.

“Fixed Discount”:   as defined in Section 2.25(a).

“Foreign Subsidiary”:   any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funded Debt”:   with respect to any Person, without duplication, all
Indebtedness of such Person of the types described in clauses (a) through (e) of
the definition of “Indebtedness” in this Section, excluding (i) obligations
arising under any EITF 97-10 Capital Leases and obligations of the types
described in Section 7.2(c)(ii), (ii) any intercompany Indebtedness owed to the
Parent, any Intermediate Holdco, the Borrower or a Guarantor, (iii) Capital
Lease Obligations and obligations permitted under Section 7.2(c)(v) outstanding
on the relevant date of determination in an aggregate amount (excluding amounts
covered by other clauses of this definition) not to exceed $300,000,000,
(iv) Capital Lease Obligations acquired or assumed by a Loan Party in connection
with the Rave Acquisition, provided that such obligations were not created in
contemplation of the Rave Acquisition and (v) any obligations under any Digital
Cinema Equipment Lease with DCIP.

“Funding Office”:   the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

16



--------------------------------------------------------------------------------

“GAAP”:   generally accepted accounting principles in the United States of
America as in effect from time to time, subject to Section 10.16.

“Governmental Authority”:   any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Guarantee and Collateral Agreement”:   the Guarantee and Collateral Agreement,
dated as of the Original Closing Date, executed and delivered by the Parent, the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit A,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Guarantee Obligation”:   as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”:   the collective reference to the Parent, any Intermediate Holdcos
and the Subsidiary Guarantors.

“Hedge Agreements”:   all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Restricted Subsidiaries
providing for protection against fluctuations in or to reduce overall costs with
respect to interest rates, currency exchange rates, commodity

 

17



--------------------------------------------------------------------------------

prices or the exchange of nominal interest obligations, either generally or
under specific contingencies. For avoidance of doubt, Hedge Agreements shall
include any interest rate swap or similar agreement that provides for the
payment by the Borrower or any of its Subsidiaries of amounts based upon a
floating rate in exchange for receipt by the Borrower or such Subsidiary of
amounts based upon a fixed rate.

“Indebtedness”:   of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables incurred in the ordinary course of such Person’s business and
(ii) any earn-out obligation or post-closing payment adjustments until such
obligation or adjustment becomes a liability on the balance sheet of such Person
in accordance with GAAP), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property, provided that, in such event, the
amount of such Indebtedness shall be deemed to be the lesser of the value of the
Property covered by such agreement and the aggregate principal amount of such
Indebtedness), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value (whether on the scheduled date thereof or any
earlier required date) any Capital Stock of such Person on or prior to the date
which is 90 days after the seventh anniversary of the Restatement Closing Date
(other than for consideration consisting solely of common stock of the Parent),
(h) all Guarantee Obligations of such Person (other than Guarantee Obligations
arising out of Digital Cinema Equipment Leases with DCIP) in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation to the extent of the value of the Property subject to such Lien and
(j) for the purposes of Section 8.1(e) only, all obligations of such Person in
respect of Hedge Agreements.

“Indemnified Liabilities”:   as defined in Section 10.5.

“Indemnitee”:   as defined in Section 10.5.

“Insolvency”:   with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:   pertaining to a condition of Insolvency.

“Intellectual Property”:   the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all

 

18



--------------------------------------------------------------------------------

rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”:   (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”:   as to any Eurodollar Loan, (a) initially, the period
commencing on the Borrowing Date or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (with the
consent of all Lenders under the relevant Facility, as determined by such
Lenders in their sole discretion) nine or twelve months thereafter, as selected
by the Borrower in its Borrowing Notice or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six or (with the consent of all Lenders under
the relevant Facility, as determined by such Lenders in their sole discretion)
nine or twelve months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)       any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Credit Termination Date or such due date, as
applicable; and

(iii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

“Investments”:   as defined in Section 7.8.

“Intermediate Holdco”:   as defined in the definition of “Specified
Reorganization”.

 

19



--------------------------------------------------------------------------------

“Interpolated Rate”:   in relation to the LIBO Rate, the rate which results from
interpolating on a linear basis between:

 

  (a) the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and

 

  (b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Issuing Lender”:   any Revolving Credit Lender from time to time designated by
the Borrower as an Issuing Lender with the consent of such Revolving Credit
Lender and notice to the Administrative Agent.

“L/C Commitment”:   $35,000,000; provided, that with the consent of the relevant
Issuing Lender and the consent of the Administrative Agent (such consent not to
be unreasonably withheld), the L/C Commitment may be increased by up to
$25,000,000 if it is necessary to support, with a Letter of Credit issued
hereunder, the obligations of the borrower under the Peso Subfacility or the
Third-Party Peso Loans, as the case may be.

“L/C Fee Payment Date”:   the last day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.

“L/C Exposure”:   at any time, the total L/C Obligations. The L/C Exposure of
any Revolving Credit Lender at any time shall be its Revolving Credit Percentage
of the total L/C Exposure at such time.

“L/C Obligations”:   at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

“L/C Participants”:   with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

“Lender Parent”:   with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders”:   as defined in the preamble hereto.

“Letters of Credit”:   as defined in Section 3.1(a).

“LIBO Rate”: as defined in the definition of Eurodollar Base Rate.

 

20



--------------------------------------------------------------------------------

“Lien”:   any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”:   any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:   this Agreement, the Security Documents, the Applications,
the Notes and any amendment, waiver, supplement or other modification to any of
the foregoing.

“Loan Parties”:   the Parent, any Intermediate Holdcos, the Borrower and each
Restricted Subsidiary of the Borrower that is a party to a Loan Document.

“Majority Facility Lenders”:   with respect to any Facility, the holders of more
than 50% of (a) in the case of the Term Loan Facility, the aggregate unpaid
principal amount of the Term Loans or (b) in the case of the Revolving Credit
Facility, prior to any termination of the Revolving Credit Commitments, the
Total Revolving Credit Commitments (or, if the Revolving Credit Commitments are
no longer in effect, the Total Revolving Extensions of Credit then outstanding).

“Majority Revolving Credit Facility Lenders”:   the Majority Facility Lenders in
respect of the Revolving Credit Facility.

“Material Adverse Effect”:   a material adverse effect on (a) the business,
assets, property, operations, condition, financial condition or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
material rights or remedies of the Agents or the Lenders hereunder or
thereunder.

“Material Environmental Amount”:   an amount or amounts payable by the Borrower
and/or any of its Class I Restricted Subsidiaries, in the aggregate in excess of
$5,000,000, for: costs to bring an environmental condition into compliance with
any Environmental Laws; costs of any investigation, and any remediation, of any
Material of Environmental Concern; and compensatory damages (including, without
limitation damages to natural resources), punitive damages, fines, and penalties
pursuant to any Environmental Law.

“Materials of Environmental Concern”:   any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances, whether or not any such substance is
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could give rise to liability under any Environmental Law.

“Mitchell Family”:   (a) Lee Roy Mitchell or Tandy Mitchell, or any descendent
of Lee Roy Mitchell or the spouse of such descendent, the estate of Lee Roy
Mitchell, Tandy Mitchell, any descendent of Lee Roy Mitchell or the spouse of
such descendent (each, a

 

21



--------------------------------------------------------------------------------

“Mitchell”), (b) any trust or other arrangement for the benefit of a Mitchell,
any trust established by a Mitchell or any trustee, custodian, fiduciary or
foundation which will hold the common stock of the Parent for charitable
purposes or for the benefit of any Mitchell and (c) any Person at least 80%
beneficially owned and controlled by one or more Mitchells.

“Moody’s”:   Moody’s Investor Services, Inc.

“Mortgage Amendments”:   as defined in Section 4.19(b).

“Mortgaged Properties”:   (a) the real property and leasehold interests listed
on Schedule 1.1B, as to which the Administrative Agent for the benefit of the
Secured Parties has been granted a Lien pursuant to one or more Mortgages prior
to the Restatement Closing Date and (b) any real property or leasehold interest
acquired or leased after the Restatement Closing Date by any Loan Party which is
required to be subjected to a Mortgage in favor of the Administrative Agent
pursuant to Section 6.9(b).

“Mortgages”:   each of the mortgages and deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), in each case, as the same may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan”:   a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“National CineMedia, LLC”:   National CineMedia, LLC, a Delaware limited
liability company, together with any of its permitted successors and assigns.

“NCM Holdings”:   a Delaware entity to be formed that will be the holding
company for National CineMedia, LLC, together with any of its permitted
successors and assigns.

“NCM Recapitalization Dividend”:   any dividend paid to the Borrower or any of
its Restricted Subsidiaries out of the net proceeds of Indebtedness incurred in
connection with the recapitalization of NCM Holdings or National CineMedia, LLC.

“Net Cash Proceeds”:   (a) in connection with any Asset Sale or Recovery Event,
the proceeds thereof in the form of cash and Cash Equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness existing prior to such transaction secured by a Lien permitted
hereunder on any asset which is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), all distributions and
other payments required to be made pursuant to partnership agreements, limited
liability company organizational documents, joint venture agreements or similar
agreements to minority interest holders in Restricted Subsidiaries as a result
of such Asset Sale or Recovery Event, and other arm’s length costs, fees and
expenses

 

22



--------------------------------------------------------------------------------

actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) provided
that, such Net Cash Proceeds shall not include any amounts reserved for purchase
price adjustments and post-closing liabilities in connection with any Asset Sale
until such amounts have been released or are no longer reserved and (b) in
connection with (i) any Permitted Equity Issuance or the sale of the Capital
Stock of NCM Holdings or National CineMedia, LLC, (ii) the payment of any NCM
Recapitalization Dividend or (iii) any incurrence of indebtedness, the cash
proceeds received from such sale, payment or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other arm’s-length costs, fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

“Non-Excluded Taxes”: as defined in Section 2.18(a).

“Non-Recourse Debt”: Indebtedness:

(a)       with respect to any Unrestricted Subsidiary and any Class II
Restricted Subsidiary, except to the extent of any guarantee permitted by
Section 7.8, (i) as to which none of the Parent, any Intermediate Holdco, the
Borrower nor any of the Class I Restricted Subsidiaries (x) provides credit
support of any kind (including any undertaking, agreement or instrument that
would constitute Indebtedness), (y) is directly or indirectly liable (as a
guarantor or otherwise), or (z) constitutes the lender; (ii) no default with
respect to which (including any rights that the holders thereof may have to take
enforcement action against any Unrestricted Subsidiary or Class II Restricted
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Indebtedness (other than the Obligations) of the Parent, any Intermediate
Holdco, the Borrower or any of the Class I Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (iii) as to which the
lenders thereunder will not have any recourse to the Capital Stock or assets of
the Parent, any Intermediate Holdco, the Borrower or any of the Class I
Restricted Subsidiaries; and

(b)       with respect to the Parent, any Intermediate Holdco, the Borrower or
any of the Class I Restricted Subsidiaries, (1) for which none of the Parent,
any Intermediate Holdco, the Borrower or any of the Class I Restricted
Subsidiaries provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) or is directly or
indirectly liable (as guarantor or otherwise), other than as primary obligor;
and (2) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Parent, any Intermediate Holdco, the Borrower or
any of the Class I Restricted Subsidiaries other than the asset financed by such
Indebtedness, additions, accessions and improvements thereto and proceeds
thereof.

“Non-U.S. Lender”: as defined in Section 2.18(d).

“Note”: any promissory note evidencing any Loan.

 

23



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) obligations of the
Borrower or any Class I Restricted Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

“Original Closing Date”: October 5, 2006.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: as defined in the preamble hereto.

“Participant”: as defined in Section 10.6(b).

“Participant Register”: as defined in Section 10.6(b).

“Payment Office”: the office of the Administrative Agent specified in
Section 10.2 or as otherwise specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: on any date of determination, the acquisition in any
transaction or series of transactions by the Borrower or any of its Class I
Restricted Subsidiaries of a theatre or theatres (or the Capital Stock of a
Person that owns a theatre or theatres) approved by the board of directors of
the Borrower.

“Permitted Business”: the lines of business conducted by the Borrower, its
Subsidiaries, any joint venture to which any of them is a party and such joint
venture’s

 

24



--------------------------------------------------------------------------------

Subsidiaries, or in which any of them has an existing Investment, on the
Restatement Closing Date and any business incidental or reasonably related
thereto or which is a reasonable extension thereof as determined in good faith
by the board of directors of the Borrower and the Parent.

“Permitted Business Investment”: any Investment made in a Permitted Business
through agreements, transactions, interests or arrangements that permit one to
share risks or costs, achieve economies of scale, pool resources, comply with
regulatory requirements regarding local ownership or satisfy other objectives
customarily achieved through the conduct of such businesses jointly with third
parties, relating to ownership interests in projectors, advertising rights,
ticketing rights, Internet properties and other tangible and intangible assets
and properties, either directly or through entities the primary business of
which is to own or operate any of the foregoing, including entry into and
Investments in the form of or pursuant to, operating agreements, pooling
arrangements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), limited liability company agreements,
subscription agreements, stock purchase agreements, stockholder agreements and
other similar arrangements with third parties.

“Permitted Equity Issuance”: any sale or issuance of any common stock of the
Parent.

“Permitted Investors”: the collective reference to (a) the Mitchell Family and
(b) the Related Parties.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Peso”: the coin or currency of the United Mexican States as at the time shall
be legal tender for payment of public and private debt.

“Peso Borrowing Calculation Date”: the second Business Day prior to any date of
incurrence of any Third-Party Peso Loan.

“Peso Borrowing Date”: any date of incurrence of any Third-Party Peso Loan.

“Peso Subfacility”: as defined in Section 2.23.

“Peso Subfacility Amendments”: as defined in Section 2.23.

“Peso Subfacility Borrower”: as defined in Section 2.23(a).

“Peso Subfacility Commitment”: as defined in Section 2.23(a).

“Peso Subfacility Commitment Period”: as defined in Section 2.23(a).

“Peso Subfacility Lenders”: as defined in Section 2.23.

“Peso Subfacility Loans”: as defined in Section 2.23.

 

25



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Cost Savings”: for any period and to the extent not deducted
elsewhere in the definition of Consolidated EBITDA, the amount of net cost
savings projected by the Borrower in good faith to be realized as a result of
any actions taken in connection with a Permitted Acquisition (calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions to the extent not deducted elsewhere in the definition
of Consolidated EBITDA, provided that (a) such cost savings are projected by the
Borrower in good faith and shall be set forth in the applicable Compliance
Certificate for such period and (b) such cost savings are projected to occur
within 18 months after the Restatement Closing Date in the case of the Rave
Acquisition and within 18 months after the closing date of any other Permitted
Acquisition.

“Projections”: as defined in Section 6.2(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock. For the avoidance of doubt, the Capital Stock
of a Person is not Property of such Person.

“Qualified Counterparty”: (a) with respect to any Specified Hedge Agreement
existing on the Restatement Closing Date, any counterparty thereto (i) that is a
Lender or an Affiliate of a Lender on the Restatement Closing Date or (ii) that
was a “Qualified Counterparty” with a “Specified Hedge Agreement,” in each case
under the Existing Credit Agreement, and that became a Lender in connection with
the primary syndication of the Facilities and (b) with respect to any other
Specified Hedge Agreement, any counterparty thereto that, at the time such
Specified Hedge Agreement was entered into, was a Lender or an Affiliate of a
Lender.

“Qualifying Fixed Discount Term Loans” : as defined in Section 2.25(b).

 

26



--------------------------------------------------------------------------------

“Rave Asset Purchase Agreement”: the Asset Purchase Agreement, dated as of
November 16, 2012, by and among the Borrower, Rave Real Property Holdco, LLC and
certain of its subsidiaries, Rave Cinemas, LLC and RC Processing, LLC.

“Rave Acquisition”: the Borrower’s acquisition of the assets and liabilities
specified under the Rave Asset Purchase Agreement.

“Reaffirmation Agreement”: a Reaffirmation Agreement, substantially in the form
of Exhibit J.

“Recovery Event”: any settlement of or payment or transfer (voluntary or
otherwise) in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Class I Restricted Subsidiaries.

“Register”: as defined in Section 10.6(d).

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Class I
Restricted Subsidiaries in connection therewith that are not applied to prepay
the Loans pursuant to Section 2.10(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Asset Sale, Recovery Event or Sale and Leaseback
Transaction in respect of which the Borrower has delivered a Reinvestment
Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that (i) no Default or Event of Default has occurred and is continuing
and that the Borrower (directly or indirectly through a Class I Restricted
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of a Reinvestment Event to acquire or fund the construction of
assets (other than inventory) useful in its or a Class I Restricted Subsidiary’s
business, or to make capital improvements (other than maintenance capital
improvements) to such assets (including leased assets), or (ii) during the
six-month period prior to a Reinvestment Event, the Borrower (directly or
indirectly through a Class I Restricted Subsidiary) used an amount of funds
equal to or greater than all or a specified portion of the Net Cash Proceeds of
such Reinvestment Event to acquire or fund the construction of assets (other
than inventory) useful in its or a Class I Restricted Subsidiary’s business or
to make capital improvements (other than maintenance capital improvements) to
such assets (including leased assets).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the

 

27



--------------------------------------------------------------------------------

relevant Reinvestment Prepayment Date (including any amount expended during the
six-month period prior to such Reinvestment Event) to acquire or fund the
construction of assets (other than inventory) useful in the Borrower’s or a
Class I Restricted Subsidiary’s business, or to make capital improvements (other
than maintenance capital improvements) to such assets (including leased assets).

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event,
provided that, such date shall be extended, (x) if the Borrower or any of its
Class I Restricted Subsidiaries shall have entered into a definitive agreement
to acquire or fund the construction of assets useful in the Borrower’s or a
Class I Restricted Subsidiary’s business, or to make capital improvements (other
than maintenance capital improvements) to such assets (including leased assets)
prior to, or within six months after, such Reinvestment Event, to the date which
is 15 months after such Reinvestment Event or (y) in the case of a Recovery
Event, the Property which was the subject of the Recovery Event was leased by
the Borrower or any of its Class I Restricted Subsidiaries pursuant to a lease
which requires the Borrower or such Class I Restricted Subsidiary, as the case
may be, to rebuild such Property after completion of any construction necessary
by the landlord, to the date which is nine months after the date the landlord
has completed such necessary construction, and, so long as the Administrative
Agent is reasonably satisfied that the Borrower is diligently pursuing such
rebuilding, such date shall be further extended by the number of days during
which the Borrower is reasonably delayed in completing such rebuilding as a
result of events of force majeure, and (b) the date on which the Borrower shall
have determined not to, or shall have otherwise ceased to, acquire or fund the
construction of assets useful in the Borrower’s or a Class I Restricted
Subsidiary’s business, or to make capital improvements (other than maintenance
capital improvements) to such assets (including leased assets) with all or any
portion of the relevant Reinvestment Deferred Amount.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender or an Affiliate of such investment advisor, by such Lender or an
Affiliate of such Lender.

“Related Party”: (a) with respect to the Mitchell Family, any group which
includes any member or members of the Mitchell Family if a majority of the
Capital Stock of the Parent held by such group is beneficially owned (including
the power to vote such Capital Stock of the Parent) by (x) such member or
members or (y) one or more affiliates at least 80% of the equity of which are
owned by one or more of such member or members, and (b) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or Persons beneficially holding an 80% or more controlling interest of which
consist of Permitted Investors.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in the penultimate paragraph of
Section 10.1.

 

28



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Restatement Closing Date, the Commitments and (b) thereafter, the sum of (i) the
aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Required Prepayment Lenders”: the Majority Facility Lenders in respect of each
Facility.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer or treasurer of the Borrower.

“Restatement Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied or waived, which date is December 18,
2012.

“Restatement Date Applicable Amount”: $1,351,211,000.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1.1C, or, as the case may be, in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original aggregate amount of the Total
Revolving Credit Commitments on the Restatement Closing Date is $100,000,000.

“Revolving Credit Commitment Period”: the period from and including the
Restatement Closing Date to the Revolving Credit Termination Date or such
earlier date on which the Revolving Credit Commitments are terminated in
accordance with the terms of this Agreement.

 

29



--------------------------------------------------------------------------------

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.4.

“Revolving Credit Note”: as defined in Section 2.6(e).

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the amount of the Total Revolving Extensions of
Credit then outstanding). Notwithstanding the foregoing, in the case of
Section 2.24 when a Defaulting Lender shall exist, Revolving Credit Percentages
shall be determined without regard to any Defaulting Lender’s Revolving Credit
Commitment.

“Revolving Credit Termination Date”: the date which is the fifth anniversary of
the Restatement Closing Date.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

“S&P”: Standard & Poor’s Ratings Services.

“Sale and Leaseback Transaction”: any sale and leaseback transaction conducted
by the Borrower or any Class I Restricted Subsidiary, but excluding transactions
of the type described in EITF 97-10.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Second Amendment
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person majority owned by any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or

 

30



--------------------------------------------------------------------------------

the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Senior Note Indenture”: the collective reference to the 8.625% Senior Note
Indenture, the 5.125% Senior Note Indenture and any other indenture governing
the terms of any senior indebtedness permitted under this Credit Agreement.

“Second Amendment”: the Second Amendment to this Agreement, dated as of the
Second Amendment Effective Date, among the Parent, the Borrower, the
Administrative Agent, and the Lenders party thereto.

“Second Amendment Effective Date”: May 8, 2015.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Reaffirmation Agreement and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

“Senior Note Indenture”: the collective reference to the 4.875% Senior Note
Indenture, the 5.125% Senior Note Indenture and any other indenture governing
the terms of any senior indebtedness permitted under this Agreement.

“Senior Subordinated Note Indenture”: the Indenture entered into by the Borrower
and the Subsidiary Guarantors in connection with the issuance of the Senior
Subordinated Notes, together with all instruments and other agreements entered
into by the Borrower or any Subsidiary Guarantor in connection therewith, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.9 or refinanced pursuant to Section 7.2(f).

“Senior Subordinated Notes”: $200,000,000 aggregate outstanding principal amount
of the Borrower’s 7.375% Senior Subordinated Notes due 2021, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.9 or refinanced pursuant to Section 7.2(f).

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the

 

31



--------------------------------------------------------------------------------

liability of such Person on its debts as such debts become absolute and matured,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, and (d) such Person will be able to
pay its debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

“Special Prepayment”: as defined in Section 2.25(a).

“Special Prepayment Face Amount”: as defined in Section 2.25(a).

“Special Prepayment Funded Amount”: the aggregate amount of proceeds applied by
the Borrower in connection with any Special Prepayment.

“Special Prepayment Notice”: as defined in Section 2.25(a).

“Specified Change of Control”: a “Change of Control”, or like event, as defined
in any outstanding Senior Note Indenture or Senior Subordinated Note Indenture.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower or any of its Class I Restricted Subsidiaries and (b) any Person that,
at the time such Hedge Agreement is entered into, is a Qualified Counterparty.

“Specified Reorganization”: any transaction or series of transactions pursuant
to which one or more intermediate holding companies between the Parent and the
Borrower (each, an “Intermediate Holdco”) is established.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Class I Restricted Subsidiary that is a Wholly
Owned Subsidiary as of the Restatement Closing Date and each other Subsidiary
that becomes a party to the Guarantee and Collateral Agreement on or after the
Restatement Closing Date, in each case, unless and until released in accordance
with the terms of this Agreement.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

32



--------------------------------------------------------------------------------

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Syndication Agent”: as defined in the preamble hereto.

“Term Loan”: as defined in Section 2.1.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name on Schedule 1.1C, or, as the case may be, in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Term Loan Commitments on the Restatement Closing Date is
$700,000,000.

“Term Loan Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Term Loan Lender”: collectively, each Lender that has a Term Loan Commitment or
is the holder of a Term Loan.

“Term Loan Maturity Date”: the date which is the seventh anniversary of the
Restatement ClosingSecond Amendment Effective Date.

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Restatement Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loan then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).

“Term Note”: as defined in Section 2.6(e).

“Third-Party Peso Loans”: as defined in Section 7.2(n).

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Transactions”: as defined in the recitals hereto.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

33



--------------------------------------------------------------------------------

“Unrestricted Subsidiary”: a collective reference to:

(a) any Subsidiary of the Borrower that does not directly, indirectly, or
beneficially own or hold any Capital Stock of, or own or hold any Lien on any
Property of, the Parent, any Intermediate Holdco, the Borrower or any of its
Class I Restricted Subsidiaries and that, at the time of determination, shall be
an Unrestricted Subsidiary as designated by the board of directors of the
Borrower and upon written notice to the Administrative Agent or as listed as
such on Schedule 4.15(a); provided, that such Subsidiary at the time of such
designation (i) has no Indebtedness other than Indebtedness permitted pursuant
to Section 7.2(i), (j), (k), (l), (o), (p) and (q); (ii) is not a party to any
agreement, contract, arrangement or understanding with the Parent, any
Intermediate Holdco, the Borrower or any of its Class I Restricted Subsidiaries
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to the Parent, such Intermediate Holdco, the Borrower or
such Class I Restricted Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower;
(iii) in the case of the designation of a Class I Restricted Subsidiary, the
Applicable Amount immediately prior to such designation is at least equal to the
fair market value (as of the time of such designation and determined in
accordance with the definition of “Applicable Amount”) of the Class I Restricted
Subsidiary to be so designated; (iv) is a Person as to which none of the Parent,
any Intermediate Holdco, the Borrower or any of its Class I Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Capital Stock or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified level of operating
results; and (v) has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Parent, any Intermediate Holdco, the
Borrower or any of its Class I Restricted Subsidiaries; and

(b)      any Subsidiary of an Unrestricted Subsidiary;

provided that, any Unrestricted Subsidiary may be designated as a Restricted
Subsidiary pursuant to Section 6.11.

“Wholly Owned Subsidiary”: as to any Person, (a) any other Person all of the
Capital Stock of which with voting power under ordinary circumstances to elect
directors (or Persons having similar or corresponding powers and
responsibilities) (other than directors’ qualifying shares required by law and
shares required by applicable law to be held by a Person other than the Borrower
or its Subsidiaries) is owned by such Person directly and/or through other
Wholly Owned Subsidiaries and (b) any Subsidiary of which the Parent owns,
directly and indirectly, less than all of the Capital Stock having such voting
power, but the Parent and its Affiliates otherwise have the power, without the
consent of any other stockholder or other equity holder, to cause such
Subsidiary to become a Subsidiary Guarantor.

1.2      Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

34



--------------------------------------------------------------------------------

(b)       As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Parent, the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof).

(c)       The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

(e)       All calculations of the financial ratio set forth in Section 7.1 shall
be calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.

(f)       Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(g) For avoidance of doubt, (i) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (ii) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (iii) the word “incur” shall be construed to mean incur, create, issue,
assume, become liable in respect of or suffer to exist (and the words “incurred”
and “incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, accounts, leasehold interests and contract rights,
and (v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

35



--------------------------------------------------------------------------------

(h)       Any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1       Term Loan Commitments . Subject to the terms and conditions hereof,
the Term Loan Lenders severally agree to (i) make term loans (each, a “Term
Loan”) to the Borrower on the Restatement Closing Date and/or (ii) convert their
Existing Term Loans into Term Loans by indicating such conversion on a cashless
roll letter agreement to be delivered to the Administrative Agent on or prior to
the Restatement Closing Date. For each Term Loan Lender, the sum of clause
(i) and (ii) of this Section 2.1 shall be equal to the amount of the Term Loan
Commitment of such Lender. All such conversions shall be deemed to be a part of
borrowing of Term Loans on the Restatement Closing Date for all purposes
hereunder. The Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11.

2.2       Procedure for Term Loan Borrowing. The Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, at least
one Business Day prior to the anticipated Restatement Closing Date) requesting
that the Term Loan Lenders make the Term Loans to be made on the Restatement
Closing Date. The Term Loans made on the Restatement Closing Date may be Base
Rate Loans or Eurodollar Loans. Upon receipt of such Borrowing Notice the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 12:00 Noon, New York City time, on the Restatement Closing Date each
Term Loan Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender. The Administrative Agent shall promptly make
available to the Borrower the aggregate of the amounts made available to the
Administrative Agent by the Term Loan Lenders, in like funds as received by the
Administrative Agent.

2.3       Repayment of Term Loans. The Term Loan of each Term Loan Lender shall
mature in 2838 consecutive quarterly installments, commencing on March 31, 2013,
each of which shall be in an amount equal to such Lender’s Term Loan Percentage
multiplied by the percentage set forth below opposite such installment of the
aggregate Term Loans made on the Restatement Closing Date:

 

Installment

Principal Amount

March 31, 2013

0.25%

June 30, 2013

0.25%

September 30, 2013

0.25%

December 31, 2013

0.25%

March 31, 2014

0.25%

June 30, 2014

0.25%

September 30, 2014

0.25%

December 31, 2014

0.25%

 

36



--------------------------------------------------------------------------------

Installment

Principal Amount

March 31, 2015

0.25%

June 30, 2015

0.25%

September 30, 2015

0.25%

December 31, 2015

0.25%

March 31, 2016

0.25%

June 30, 2016

0.25%

September 30, 2016

0.25%

December 31, 2016

0.25%

March 31, 2017

0.25%

June 30, 2017

0.25%

September 30, 2017

0.25%

December 31, 2017

0.25%

March 31, 2018

0.25%

June 30, 2018

0.25%

September 30, 2018

0.25%

December 31, 2018

0.25%

March 31, 2019

0.25%

June 30, 2019

0.25%

September 30, 2019

0.25%

December 31, 2019

0.25%

March 31, 2020

0.25%

June 30, 2020

0.25%

September 30, 2020

0.25%

December 31, 2020

0.25%

March 31, 2021

0.25%

June 30, 2021

0.25%

September 30, 2021

0.25%

December 31, 2021

0.25%

March 31, 2022

0.25%

Term Loan Maturity Date

Aggregate unpaid
principal amount of
the Term Loans

2.4       Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding
does not exceed the amount of such Lender’s Revolving Credit Commitment. During
the Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the

 

37



--------------------------------------------------------------------------------

Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.11, provided that no Revolving Credit Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Revolving Credit
Termination Date.

(b)       The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

2.5       Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Credit Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Any Revolving Credit Loans made on the Restatement
Closing Date shall initially be Base Rate Loans. Each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple of
$200,000 in excess thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $3,000,000 or a whole multiple of $500,000 in excess thereof.
Upon receipt of any such Borrowing Notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender will make its Revolving Credit Percentage of the amount of each
borrowing of Revolving Credit Loans available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be promptly made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

2.6       Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender on the Revolving Credit Termination Date (or on such
earlier date on which (x) principal payments are required by Section 2.8 or 2.10
or (y) the Loans become due and payable pursuant to Section 8.1) and (ii) the
principal amount of each Term Loan of such Term Loan Lender in installments
according to the amortization schedule set forth in Section 2.3 (or on such
earlier date on which (x) principal payments are required by Section 2.10 or
(y) the Loans become due and payable pursuant to Section 8.1) which shall be
applied pursuant to Section 2.16. The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.13.

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each

 

38



--------------------------------------------------------------------------------

Loan of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

(c)       The Administrative Agent, on behalf of the Borrower, shall maintain
the Register pursuant to Section 10.6(d), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(d)       The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(e)       The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans or Revolving Credit
Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit G-1 or G-2, respectively (a “Term Note” or “Revolving Credit Note”,
respectively), with appropriate insertions as to date and principal amount;
provided, that delivery of Notes shall not be a condition precedent to the
occurrence of the Restatement Closing Date or the making of the Loans on the
Restatement Closing Date.

2.7       Commitment Fees, etc . (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee (a “Commitment Fee”) for the period from and including the
Restatement Closing Date to the last day of the Revolving Credit Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Credit Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Credit Termination Date,
commencing on March 31, 2013.

(b)       The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.8       Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit

 

39



--------------------------------------------------------------------------------

Commitments provided, further, that such notice may state that it is conditioned
upon the effectiveness of other credit facilities or other transactions, which
such notice may be revoked by the Borrower (by notice to the Administrative
Agent no later than 10:00 A.M., New York City time, on the specified effective
date) if such condition is not satisfied. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.

2.9       Optional Prepayments. (a) The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty (other
than pursuant to Section 2.19), upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of such prepayment,
whether such prepayment is of Term Loans or Revolving Credit Loans, and whether
such prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.19. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are Base Rate Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Credit Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $200,000 in
excess thereof. Notwithstanding anything to the contrary in this Section 2.9,
any optional prepayment of the Term Loans made on or prior to the firstsix month
anniversary of the Restatement ClosingSecond Amendment Effective Date with the
proceeds of a substantially concurrent issuance or incurrence of new term loans
which (a) are incurred for the primary purpose of refinancing the Term Loans and
decreasing the Applicable Margin with respect thereto and (b) otherwise have
terms and conditions (and are in an aggregate principal amount) substantially
the same as those of the Term Loans, shall be subject to a prepayment premium of
1.00% of the aggregate amount of such prepayment. Amounts to be applied as
optional prepayments pursuant to this Section shall be applied, first, to the
prepayment of the Term Loans and second, to the prepayment of the Revolving
Credit Loans and as specified in Section 2.16. Such prepayment premium shall be
allocated ratably among the Term Loan Lenders in accordance with such Lenders’
percentage of the aggregate amount of Term Loans prepaid.

(b)       The Borrower may prepay Term Loans as specified in Section 2.25. Any
prepayment pursuant to Section 2.25 is not subject to Section 2.9(a).

2.10       Mandatory Prepayments. (a) Unless the Required Prepayment Lenders
shall otherwise agree, if on any date the Parent, the Borrower or any of its
Class I Restricted Subsidiaries shall incur any Indebtedness (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such issuance
or incurrence toward the prepayment of the Loans as set forth in
Section 2.10(c). The provisions of this Section do not constitute a consent to
the incurrence of any Indebtedness by the Parent, the Borrower or any of its
Subsidiaries not permitted by Section 7.2.

 

40



--------------------------------------------------------------------------------

(b)       Unless the Required Prepayment Lenders shall otherwise agree, if the
Borrower or any of its Class I Restricted Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or any Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof not later than 1015 Business Days
after such date of receipt by the Borrower or any of its Class I Restricted
Subsidiaries of such Net Cash Proceeds, the Loans shall be prepaid by an amount
equal to the amount of such Net Cash Proceeds (excluding any amounts subject to
any such Reinvestment Notice), as set forth in Section 2.10(c); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date the Loans
shall be prepaid by an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event, as set forth in Section 2.10(c). The
provisions of this Section do not constitute a consent to the consummation of
any Disposition not permitted by Section 7.5.

(c)       Amounts to be applied as prepayments pursuant to this Section shall be
applied, first, to the prepayment of the Term Loans and second, to the
prepayment of the Revolving Credit Loans and as specified in Section 2.16. Any
such mandatory prepayment of the Revolving Credit Loans pursuant to this
Section 2.10 shall not result in a mandatory reduction of the Revolving Credit
Commitments. Amounts prepaid in respect of Term Loans pursuant to this
Section 2.10 may not be reborrowed.

2.11       Conversion and Continuation Options. (a) Subject to Section 2.19, the
Borrower may elect from time to time to convert Eurodollar Loans to Base Rate
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election. The Borrower may elect from time to time to
convert Base Rate Loans to Eurodollar Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election (which
notice shall specify the length of the initial Interest Period therefor),
provided that no Base Rate Loan under a particular Facility may be converted
into a Eurodollar Loan (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has, or the Majority Facility Lenders
have, determined in its or their sole discretion not to permit such conversions
or (ii) after the date that is one month prior to the final scheduled
termination or maturity date of such Facility. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

(b)       The Borrower may elect to continue any Eurodollar Loan as such upon
the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

41



--------------------------------------------------------------------------------

2.12       Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $3,000,000 or a whole multiple of $500,000 in excess thereof and (b) no more
than 20 Eurodollar Tranches shall be outstanding at any one time.

2.13       Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.

(b)       Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c)      (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount (to the extent
legally permitted) shall bear interest at a rate per annum that is equal to
(x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2% or (y) in
the case of Reimbursement Obligations, the rate applicable to Base Rate Loans
under the Revolving Credit Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Base Rate Loans under the Revolving Credit Facility plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (after as well as before judgment).

(d)       Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

2.14       Computation of Interest and Fees . (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

42



--------------------------------------------------------------------------------

(b)       Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

2.15       Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a)       the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b)       the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans denominated in Dollars under the
relevant Facility requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (y) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then current Interest Period with respect thereto, to Base Rate Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

2.16       Pro Rata Treatment and Payments . (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee or Letter of Credit fee, and any reduction of the Commitments of
the Lenders, shall be made pro rata according to the respective Term Loan
Percentages or Revolving Credit Percentages, as the case may be, of the relevant
Lenders.

(b)       Except as otherwise provided in Section 2.25, each payment (including
each prepayment) by the Borrower on account of principal of and interest on the
Term Loans shall be allocated among the Lenders holding such Term Loans pro rata
based on the principal amount of such Term Loans held by such Lenders. The
amount of each principal prepayment of the Term Loans shall be applied first, to
the four immediately succeeding installments of such Term Loans and, second, to
the remaining installments of such Term Loans pro rata based on the remaining
outstanding principal amount of such installments. Amounts repaid or prepaid on
account of the Term Loans may not be reborrowed.

 

43



--------------------------------------------------------------------------------

(c)       Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letters of Credit.

(d)       The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under such Facility and, second, to Eurodollar Loans under such Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.

(e)       All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by the Borrower after 12:00 Noon,
New York City time, on any Business Day shall be deemed to have been on the next
following Business Day. The Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(f)       Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

 

44



--------------------------------------------------------------------------------

(g)       Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. Nothing herein shall be deemed to limit the rights of
the Administrative Agent or any Lender against the Borrower.

(h)       If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.16(f), 2.16(g), 3.4(a) or 9.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or the
Issuing Lender to satisfy such Lender’s obligations to it under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

2.17    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)       shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.18
and changes in the rate of tax on the overall net income of such Lender);

(ii)      shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

(iii)     shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount

 

45



--------------------------------------------------------------------------------

receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

(b)       If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy, liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy
and liquidity requirements) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c)       Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d)       A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(e)       The Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than six months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect. In addition, the Borrower shall
not be required to compensate a Lender pursuant to this Section for Eurocurrency
Reserve Requirements to the extent such compensation would duplicate
compensation included in the Eurodollar Rate pursuant to the definition thereof.

2.18     Taxes. (a) All payments made by or on behalf of any Loan Party under
this Agreement or any Loan Document shall be made free and clear of, and without
deduction or

 

46



--------------------------------------------------------------------------------

withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document) and taxes imposed under FATCA. If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to any Agent or any Lender hereunder, the
amounts so payable to such Agent or such Lender shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this
Section 2.18(a).

(b)       In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)   Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agents and the Lenders
for any incremental taxes, interest or penalties that may become payable by any
Agent or any Lender as a result of any such failure. The Loan Parties shall
indemnify any Credit Party for any Non-Excluded Taxes or Other Taxes imposed
directly on the Credit Party. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(d)        (i) Each Lender (or Transferee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax.

 

47



--------------------------------------------------------------------------------

(ii)      Each Lender (or Transferee) that is not a citizen or resident of the
United States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BENBEN-E,
Form W-8ECI, or Form W-8IMY, together with all applicable underlying Internal
Revenue Service forms (in the case of a Non-U.S. Lender that is treated as a
partnership for U.S. federal income tax purposes), or any subsequent versions
thereof or successors thereto, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit H-1, H-2, H-3 or H-4, as applicable, and a
Form W-8BENBEN-E, or any subsequent versions thereof or successors thereto
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrower under this Agreement and the other Loan Documents. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(iii)     If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Ttax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for this clause
(iii), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

48



--------------------------------------------------------------------------------

(e)       A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(f)  For purposes of determining withholding taxes imposed under FATCA, from and
after the Second Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) each Loan as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

2.19      Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment (or conversion
from Eurodollar Loans) after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. The Borrower shall not be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.20      Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be

 

49



--------------------------------------------------------------------------------

canceled and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to Base Rate Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a Eurodollar
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 2.19.

2.21      Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.17, 2.18 or 2.20 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.17, 2.18 or 2.20.

2.22      Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.17 or 2.18 or gives a notice of illegality pursuant
to Section 2.20, (b) becomes a Defaulting Lender or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders (with the percentage in such definition being deemed to
be more than 50% for this purpose) has been obtained), with a replacement
lender; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.17 or 2.18 or
to eliminate the illegality referred to in such notice of illegality given
pursuant to Section 2.20, (iv) the replacement lender shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 2.19 (as though Section 2.19 were applicable) if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement lender, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent
and, with respect to the replacement of a Revolving Credit Lender, each Issuing
Lender (such consent not to be unreasonably withheld), (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.17 or 2.18,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (ix) such replacement Lender shall consent to
the proposed amendment and (x) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the

 

50



--------------------------------------------------------------------------------

Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.

2.23    Addition of Peso Subfacility. The Borrower has advised the Lenders that,
after the Restatement Closing Date, the Borrower and certain of the Revolving
Credit Lenders or their Affiliates (in their sole discretion) or other lenders
selected by the Borrower and reasonably acceptable to the Administrative Agent
(the “Peso Subfacility Lenders”) may wish to establish a subfacility (the “Peso
Subfacility”) whereby up to $25,000,000 of the Revolving Credit Commitments
would be made available by Peso Subfacility Lenders for revolving credit loans
denominated and funded in Pesos (“Peso Subfacility Loans”). Accordingly, at any
time during the Revolving Credit Commitment Period, the Borrower, the Peso
Subfacility Lenders and the Administrative Agent and, in the circumstances
contemplated by paragraph (h) below only, all Revolving Credit Lenders (in each
case, without the consent of any other party hereto) may enter into amendments
(or amendments and restatements), in form and substance reasonably satisfactory
to the Administrative Agent, to this Agreement and the other relevant Loan
Documents (the “Peso Subfacility Amendments”) providing for the following:

(a)       The Peso Subfacility Amendments shall provide that each Peso
Subfacility Lender shall make available to the Borrower (or to a Subsidiary of
the Borrower organized under the laws of Mexico and designated by the Borrower)
(any such Mexican Subsidiary or, as the case may be, the Borrower, as the
borrower under the Peso Subfacility, the “Peso Subfacility Borrower”), a
commitment (for each Peso Subfacility Lender, the “Peso Subfacility Commitment”
of such Peso Subfacility Lender) to make Peso Subfacility Loans during the
period specified in the Peso Subfacility Amendments (which period shall in any
event end not later than the Revolving Credit Termination Date) (the “Peso
Subfacility Commitment Period”) in an aggregate principal amount for all Peso
Subfacility Lenders not exceeding the equivalent in Pesos of $25,000,000. The
Peso Subfacility Amendments shall provide that all Peso Subfacility Loans will
be payable no later than the last day of the Peso Subfacility Commitment Period.
The Peso Subfacility Amendments shall provide for such interest rate basis or
bases, applicable margins, and fees and other pricing terms applicable to the
Peso Subfacility and the Peso Subfacility Loans as shall be agreed upon by the
parties thereto.

(b)       The Peso Subfacility Amendments shall provide that the aggregate
amount available under the Revolving Credit Commitments and the Peso
Subfacility, plus the amount of any Third-Party Peso Loans, shall not exceed the
Total Revolving Credit Commitments.

(c)       In the event that the Peso Subfacility Amendments provide that a
Subsidiary of the Borrower shall be the Peso Subfacility Borrower, the Peso
Subfacility Amendments may provide that the obligations of the Peso Subfacility
Borrower in respect of the Peso Subfacility Loans will be guaranteed by the
Borrower and the Guarantors pursuant to the Guarantee and Collateral Agreement
and such guarantees will be secured, equally and ratably with all other
Obligations, pursuant to all Security Documents, as applicable.

 

51



--------------------------------------------------------------------------------

(d)       Subject to satisfaction of the conditions set forth in paragraph (h)
below, the Peso Subfacility Amendments may provide that, in connection with the
Peso Subfacility, the Revolving Credit Lenders will purchase, ratably in
accordance with the Revolving Credit Commitments and Peso Subfacility
Commitments, participating interests in any such Peso Subfacility Loan, pursuant
to participation provisions substantially equivalent to those set forth in
Section 3 in respect of participating interests in Letters of Credit, mutatis
mutandis.

(e)       The Peso Subfacility Amendments may provide for the conversion to
Dollars of any amounts owing under the Peso Subfacility under such conditions
and pursuant to such conversion mechanisms as shall be set forth in the Peso
Subfacility Amendments.

(f)       The Peso Subfacility Amendments may provide for amendments of such
other provisions of the Loan Documents (including, without limitation,
amendments providing for indemnities, exchange rate fluctuation protection, tax
gross-up provisions and other provisions in respect of the Peso Subfacility) as
the parties thereto shall reasonably determine to be necessary or advisable to
accomplish the purpose of establishing the Peso Subfacility and causing the Peso
Subfacility to be treated, to the extent practicable and applicable, as a
subfacility of the Revolving Credit Facility, benefiting from the protections of
the Loan Documents equally and ratably with, and in a manner otherwise
equivalent to, the Revolving Credit Facility.

(g)       The Peso Subfacility Amendments shall set forth, as conditions
precedent to the availability of credit under the Peso Subfacility, the delivery
of such corporate records, documents, evidence of corporate approvals, evidence
of necessary consents and approvals of Governmental Authorities and legal
opinions as the parties thereto shall reasonably determine to be necessary or
advisable.

(h)       In the event that the Peso Subfacility Amendments provide for
Revolving Credit Lenders (other than the Peso Subfacility Lenders) to purchase
participating interests in amounts outstanding under the Peso Subfacility, each
of the Revolving Credit Lenders shall be a party to, or give its written consent
to, the Peso Subfacility Amendments (it being understood that each Revolving
Credit Lender, in its sole discretion, may determine to consent or withhold
consent to becoming obligated to purchase participating interests in amounts
outstanding under the Peso Subfacility).

2.24    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)       fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.7(a);

(b)       the Revolving Credit Commitment and Revolving Extensions of Credit of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or

 

52



--------------------------------------------------------------------------------

other modification pursuant to Section 10.1); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c)       if any L/C Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)  all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Credit Commitments;

(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, upon request from any affected
Issuing Lender within one Business Day following notice by the Administrative
Agent of such request, cash collateralize for the benefit of the Issuing Lender
only the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8.1 for so
long as such L/C Exposure is outstanding;

(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)      if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.7(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages; and

(v)       if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all fees payable under Section 3.3(a) with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d)       so long as such Lender is a Defaulting Lender, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.24(c), and participating
interests in any

 

53



--------------------------------------------------------------------------------

newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and such
Defaulting Lender shall not participate therein).

(e)  If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless Issuing Lender
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Lender to defease any risk to it in respect of such
Lender hereunder.

(f)  In the event that the Administrative Agent, the Borrower and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Credit Percentage.

2.25    Prepayments Below Par.

(a)  The Borrower may from time to time notify the Administrative Agent that it
desires to make voluntary prepayments of the Term Loans (each, a “Special
Prepayment”) pursuant to the procedures described in this Section 2.25. In
connection with any Special Prepayment, the Borrower will notify the Term Loan
Lenders through the Administrative Agent (the “Special Prepayment Notice”) that
the Borrower desires to prepay Term Loans in an aggregate face amount specified
by the Borrower (each, a “Special Prepayment Face Amount”) at a discount which
is either (x) a fixed discount specified by the Borrower (a “Fixed Discount”) or
(y) a discount expected to be within a range to be specified by the Borrower
with respect to such Special Prepayment (any such range, a “Discount Range”), in
either case equal to a percentage of par of the principal amount of the Term
Loans to be prepaid; provided that (A) if any Revolving Credit Loans are then
outstanding, each Special Prepayment shall be funded with the proceeds of an
issuance of Capital Stock of, or capital contribution to, the Borrower or
proceeds from Indebtedness permitted to be issued under Section 7.2(s), and
(B) the Special Prepayment Face Amount of all Term Loans prepaid pursuant to
this Section 2.25 shall not exceed $200,000,000 in the aggregate during the term
of this Agreement (the “Aggregate Special Prepayment Face Amount Limit”). The
Special Prepayment Face Amount for each Special Prepayment shall not be less
than $30,000,000 or, if less, an amount equal to the Aggregate Special
Prepayment Face Amount Limit remaining at such time.

(b)  In connection with a Special Prepayment to be at a Fixed Discount, the
Borrower will allow each Term Loan Lender to specify the maximum face amount of
its Term Loans as to which it is willing to accept such Special Prepayment
(subject to customary and reasonable rounding requirements specified by the
Administrative Agent and agreed to by the Borrower). The Borrower shall prepay
Term Loans (or the respective portions thereof) offered by Lenders that accept
such Special Prepayment (“Qualifying Fixed Discount Term Loans”);

 

54



--------------------------------------------------------------------------------

provided that if the aggregate face amount of such offered Qualifying Fixed
Discount Term Loans would exceed the Special Prepayment Face Amount for such
Special Prepayment, the Borrower shall prepay such offered Qualifying Fixed
Discount Term Loans at the applicable Fixed Discount ratably based on the
respective principal amounts of such offered Qualifying Fixed Discount Term
Loans (subject to customary and reasonable rounding requirements specified by
the Administrative Agent and agreed to by the Borrower).

(c)  In connection with a Special Prepayment to be made within a Discount Range,
the Borrower will allow each Term Loan Lender to specify a discount to par
within such Discount Range at which such Term Loan Lender is willing to accept
such Special Prepayment (the “Acceptable Discount” for such Term Loan Lender)
for up to a maximum specified face amount of its Term Loans (subject to
customary and reasonable rounding requirements specified by the Administrative
Agent and agreed to by the Borrower). Based on the Acceptable Discounts and face
amounts of Term Loans specified by the applicable Term Loan Lenders, the
Borrower will (A) complete the Special Prepayment at the lowest Acceptable
Discount for a face amount of Term Loans equal to the lesser of (1) the Special
Prepayment Face Amount and (2) the aggregate specified face amount of Term Loans
specified by Term Loan Lenders with such lowest Acceptable Discount, (B) in the
case of clause (A)(2) above, further complete the Special Prepayment at the
lowest unfulfilled (i.e., the next higher) Acceptable Discount for a face amount
of Term Loans equal to the lesser of (1) the unfulfilled Special Prepayment Face
Amount and (2) the aggregate specified face amount of Term Loans specified by
Term Loan Lenders with such next higher Acceptable Discount, and (C) repeat the
process in clause (B) above until the Borrower has prepaid the lesser of (1) the
entire Special Prepayment Face Amount and (2) the aggregate specified face
amount of all Term Loans specified by Term Loan Lenders. In the case of clause
(A)(1) or (B)(1) above, if two or more Term Loan Lenders have specified the same
Acceptable Discount, the Borrower shall prepay the specified Term Loans at such
specified Acceptable Discount ratably between or among such Term Loan Lenders
based on the respective face amounts of Term Loans specified by such Term Loan
Lenders (subject to customary and reasonable rounding requirements specified by
the Administrative Agent and agreed to by the Borrower). It is understood and
agreed that the application of such Special Prepayment Funded Amount to such
specified Term Loans shall constitute the payment in full of the face amount of
such Term Loans.

(d)  All Term Loans prepaid by the Borrower pursuant to this Section 2.25 shall
be accompanied by payment of accrued and unpaid interest on the par principal
amount so prepaid to, but not including, the date of prepayment.

(e)  Each Special Prepayment shall be consummated pursuant to procedures
(including as to timing of any issuance of a Special Prepayment Notice, response
deadlines, rounding and minimum amounts, Type and Interest Periods of accepted
Loans and other notices by the Borrower and Lenders and calculation of Special
Prepayments and Acceptable Discounts in accordance with Section 2.25(c) above)
established by the Borrower in consultation with the Administrative Agent;
provided that such procedures shall include (i) a notice period to Term Lenders
of at least five Business Days prior to the making of any Special Prepayment and
(ii) a period of at least three Business Days for each Term Lender to respond to
any requested Special Prepayment.

 

55



--------------------------------------------------------------------------------

(f)  Each Special Prepayment shall constitute an optional prepayment of Term
Loans for all purposes under this Agreement, other than Section 2.9(a). The
Borrower hereby specifies that any Special Prepayment Face Amount shall be
applied to the installments of the Term Loans of each Lender participating in
such Special Prepayment on a ratable basis.

(g)  Failure by the Borrower to make any payment to a Lender required by an
agreement permitted by this Section 2.25(b) shall not constitute an Event of
Default under Section 8.1(a), and the Borrower may revoke any Special Prepayment
Notice, or elect not to consummate any Special Prepayment, at any time.

(h)       No proceeds of any Revolving Credit Loans may be used to make a
Special Prepayment.

2.26     Increase in Commitments. (a) The Borrower shall have the right, at any
time and from time to time, to obtain additional Term Loans either from one or
more of the Term Loan Lenders or other Persons, in an aggregate amount such that
the aggregate amount of all outstanding Term Loans at any time shall not exceed
$1,083,600,000; provided that (i) any such request for additional Term Loans
shall be in a minimum amount of $30,000,000, (ii) the Borrower may make a
maximum of three such requests, (iii) the Administrative Agent has approved each
such new Term Loan Lender, such approval not to be unreasonably withheld or
delayed and (iv) the procedures described in Section 2.26(c) have been
satisfied.

(b)       The Borrower shall have the right at any time and from time to time to
increase the Revolving Credit Commitment by obtaining additional Revolving
Credit Commitments, either from one or more of the Revolving Credit Lenders or
other Persons, in an aggregate amount such that the aggregate amount of
Revolving Credit Commitments in effect at any time shall not exceed
$150,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $15,000,000, (ii) the Borrower may make a maximum of three
such requests, (iii) the Administrative Agent has approved each such new
Revolving Credit Lender, such approval not to be unreasonably withheld or
delayed, and (iv) the procedures described in Section 2.26(c) have been
satisfied.

(c)       Any amendment hereto for an increase in Term Loan Commitments or
Revolving Credit Commitments pursuant to Sections 2.26(a) and (b), respectively,
shall be in form and substance reasonably satisfactory to the Administrative
Agent and shall only require the written signatures of the Administrative Agent,
the Borrower and the Lender(s) being added or increasing their Term Loan
Commitment and/or Revolving Credit Commitment. As a condition precedent to such
an increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party signed by an authorized officer of such Loan
Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (ii) before and after giving effect to
such increase, (x) the representations and warranties contained in Section 4 and
the other Loan Documents shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date and (y) no Default or Event of Default shall have
occurred and be continuing, (iii) if the total yield (calculated for both the
additional Term Loans and the

 

56



--------------------------------------------------------------------------------

existing Term Loans, including the upfront fees, any interest rate floors and
any OID (as defined below but excluding any arrangement, underwriting or similar
fee paid by the Borrower)) in respect of any additional Term Loans exceeds the
total yield for the existing Term Loans by more than 0.50% (it being understood
that any such increase may take the form of original issue discount (“OID”),
with OID being equated to the interest rates in a manner determined by the
Administrative Agent based on an assumed four-year life to maturity), the
Applicable Margin for the existing Term Loans shall be increased so that the
difference between the total yield in respect of such additional Term Loans and
the corresponding total yield on the existing Term Loans is 0.50% and (iv) if
requested by the Administrative Agent, the Borrower shall deliver to the
Administrative Agent customary legal opinions, in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

2.27     Future Extensions. Upon the request of the Borrower, any Lender may
agree to extend the maturity date applicable to its Term Loan or Revolving
Credit Commitment to a date after the then applicable maturity date (with
respect to Term Loans) or the then applicable commitment termination date (with
respect to Revolving Credit Commitments) and such extensions shall only require
the consent of the Borrower, such Lender and the Administrative Agent (in each
case, such consent shall not be unreasonably withheld or delayed); provided,
however, that (i) any such request for extension shall be in a minimum amount of
$100,000,000 and (ii) such request and the opportunity to further extend its
Term Loan or Revolving Credit Commitment shall be made available to each Term
Loan Lender and/or Revolving Credit Lender, as appropriate under the
circumstances.

SECTION 3.    LETTERS OF CREDIT

3.1      L/C Commitment.  (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (the
letters of credit issued on and after the Restatement Closing Date pursuant to
this Section 3, together with all Existing Letters of Credit, the “Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto and from and after the
Restatement Closing Date shall be subject to and governed by the terms and
conditions hereof and shall constitute “Letters of Credit” for all purposes of
this Agreement.

(b)       No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

57



--------------------------------------------------------------------------------

3.2      Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, with a copy to the Administrative Agent, completed to the satisfaction
of such Issuing Lender, and such other certificates, documents and other papers
and information as such Issuing Lender may request. Upon receipt of any
Application, an Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by such Issuing Lender and the Borrower (but in no event shall any Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower. Each
Issuing Lender shall promptly give notice to the Administrative Agent of the
issuance of each Letter of Credit issued by such Issuing Lender (including the
amount thereof). Upon the written request of any Revolving Credit Lender, the
Administrative Agent will, within three Business Days of such request, inform
such Revolving Credit Lender of the aggregate drawable amount of all Letters of
Credit outstanding on the date of such request.

3.3      Fees and Other Charges.   (a) The Borrower will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans under the Revolving Credit Facility, shared ratably among the Revolving
Credit Lenders in accordance with their respective Revolving Credit Percentages
and payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letters of Credit. In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it at a rate per
annum to be agreed upon by such Issuing Lender and the Borrower, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.

(b)       In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

3.4      L/C Participations.  (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement (or in the event that any
reimbursement received by the Issuing

 

58



--------------------------------------------------------------------------------

Lender shall be required to be returned by it at any time), such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed (or is so returned). Each L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b)       If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility. A certificate of such Issuing Lender submitted to any L/C Participant
with respect to any such amounts owing under this Section shall be conclusive in
the absence of manifest error.

(c)       Whenever, at any time after an Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

3.5      Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender, on each date on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the

 

59



--------------------------------------------------------------------------------

“Payment Amount”). Each such payment by the Borrower of the Payment Amount shall
be made to such Issuing Lender at its address for notices specified herein in
lawful money of the United States of America and in immediately available funds.
Interest shall be payable on each Payment Amount from the date of the applicable
drawing until payment in full at the rate set forth in (i) until the second
Business Day following the date of the applicable drawing, Section 2.13(b) and
(ii) thereafter, Section 2.13(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8.1(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.5 of Revolving Credit Loans as Base Rate
Loans in the amount of such drawing. The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Credit Loans
could be made, pursuant to Section 2.5, if the Administrative Agent had received
a notice of such borrowing at the time the Administrative Agent receives notice
from the relevant Issuing Lender of such drawing under such Letter of Credit.

3.6      Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower agrees that any action taken or omitted by an Issuing Lender under
or in connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards or care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

3.7      Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of the relevant
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.

 

60



--------------------------------------------------------------------------------

3.8      Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement or the Guarantee and Collateral Agreement, the provisions of this
Agreement or the Guarantee and Collateral Agreement, as applicable, shall apply.

SECTION 4.   REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Parent and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Lender that:

4.1  Financial Condition. (a) The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at December 31, 2011 and the
related consolidated statement of income and of cash flows for the fiscal year
ended on such date, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal year then ended.

(b)       The financial statements referred to in paragraph (a), including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently to each consolidated group throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). The Parent, the Borrower and its Restricted Subsidiaries do not have
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are
required to be but are not reflected in the financial statements referred to in
paragraph (a). During the period from December 31, 2011 to and including the
date hereof, there has been no Disposition by the Borrower or any of its
Subsidiaries of any material part of its business or Property.

4.2      No Change. Since December 31, 2011 there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3      Corporate Existence; Compliance with Law. Each of the Parent, the
Borrower and its Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has the corporate power and authority, and the legal right, to own and
operate its Property, to lease the Property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification except to the extent that the failure to do
so could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

4.4      Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party, to consummate the
Transactions (to the extent applicable) and, in the case of the Borrower, to
borrow hereunder. Each Loan Party has taken all necessary corporate or other
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person (each, a “Filing”) is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) Filings described in Schedule 4.4, which Filings have
been obtained or made and are in full force and effect, (ii) the Filings
referred to in Section 4.19 and any other Filing contemplated by this Agreement
or any other Loan Document and (iii) any antitrust Filings required to be made
to foreclose on the Collateral. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5      No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of the Parent, the Borrower or any
of its Restricted Subsidiaries and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

4.6      No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent or the
Borrower, threatened by or against the Parent, the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

4.7      No Default. Neither the Parent, the Borrower nor any of its
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

4.8      Ownership of Property; Liens. Each of the Parent, the Borrower and its
Restricted Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other Property except for such

 

62



--------------------------------------------------------------------------------

defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and none of such Property is subject
to any Lien except as permitted by Section 7.3.

4.9       Intellectual Property. The Parent, the Borrower and each of its
Restricted Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted in all material
respects. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Parent or the
Borrower know of any valid basis for any such claim, other than any such claim
that could not reasonably be expected to have a Material Adverse Effect. Except
as would not have a Material Adverse Effect, the use of Intellectual Property by
the Parent, the Borrower and its Restricted Subsidiaries does not infringe on
the rights of any Person.

4.10     Taxes. Each of the Parent, the Borrower and each of its Restricted
Subsidiaries has filed or caused to be filed all Federal and other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority, in each case prior to delinquency (other
than any the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Parent, the Borrower
or its Restricted Subsidiaries, as the case may be); and no tax Lien has been
filed, and, to the knowledge of the Parent and the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

4.11     Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect for any
purpose that violates the provisions of the Regulations of the Board or (b) or
for any purpose that violates the provisions of the Regulations of the Board. No
more than 25% of the assets of the Parent, the Borrower and each of its
Restricted Subsidiaries consists of “margin stock” as so defined. If requested
by any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

4.12     Labor Matters. There are no strikes or other labor disputes against the
Parent, the Borrower or any of its Domestic Subsidiaries pending or, to the
knowledge of the Parent or the Borrower, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payments made to employees of the Parent, the Borrower and its
Domestic Subsidiaries have not been in violation of the Fair Labor Standards Act
(to the extent applicable) or any other applicable Requirement of Law dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Parent,
the Borrower or any of its Restricted Subsidiaries on account of employee health
and welfare insurance that (individually or in the aggregate) could reasonably
be expected to have a Material Adverse Effect, if not paid,

 

63



--------------------------------------------------------------------------------

have been paid or accrued as a liability on the books of the Parent, the
Borrower or the relevant Restricted Subsidiary.

4.13      ERISA. Except as set forth on Schedule 4.13, neither a material
Reportable Event nor a failure by the Borrower or any Commonly Controlled Entity
to make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No Multiemployer Plan is, or is expected to be, in
Reorganization, Insolvent, or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) that has resulted or
could reasonably be expected to result in a material liability to the Borrower
or any Commonly Controlled Entity.

4.14      Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law which limits its
ability to incur Indebtedness.

4.15      Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15(a)
constitute all the Subsidiaries of the Borrower as of the Restatement Closing
Date. Schedule 4.15(a) sets forth as of the Restatement Closing Date the name
and jurisdiction of organization of each Subsidiary and, as to each Subsidiary,
the percentage of each class of Capital Stock owned by each Loan Party and
whether such Subsidiary is a Class I Restricted Subsidiary, Class II Restricted
Subsidiary or an Unrestricted Subsidiary and, in the case of each Class I
Restricted Subsidiary, whether such Subsidiary is a Wholly Owned Subsidiary and
a Subsidiary Guarantor.

(b)       There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Parent, the Borrower or any Subsidiary, except as
disclosed on Schedule 4.15(b) or with respect to such Capital Stock owned by
third parties.

 

64



--------------------------------------------------------------------------------

4.16    Use of Proceeds. The proceeds of the Term Loans shall be used (i) to
refinance certain existing indebtedness of the Borrower, (ii) for general
corporate purposes and (iii) to pay fees and expenses related to any of the
foregoing. The proceeds of the Revolving Credit Loans and the Letters of Credit
shall be used for general corporate purposes.

4.17    Environmental Matters. Other than exceptions to any of the following
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect:

(a)       The Borrower and its Subsidiaries: (i) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
at any property owned, leased, or otherwise operated by any of them; and
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits.

(b)       Materials of Environmental Concern are not present at, on, under, in,
or about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which the Borrower or any of its
Subsidiaries has sent Materials of Environmental Concern for re-use or recycling
or for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law, or (ii) interfere with the Borrower’s or any of
its Subsidiaries’ continued operations, or (iii) impair the fair saleable value
of any real property owned or leased by the Borrower or any of its Subsidiaries.

(c)       There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which the Borrower or any of its Subsidiaries is, or to
the knowledge of the Borrower or any of its Subsidiaries will be, named as a
party.

(d)       Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.

(e)       Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f)       Neither the Borrower nor any of its Subsidiaries has contractually, or
by operation of law, assumed any liabilities of another Person under any
Environmental Law or with respect to any Material of Environmental Concern.

 

65



--------------------------------------------------------------------------------

4.18    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished to the Administrative
Agent or the Lenders or any of them, by or on behalf of any Loan Party for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

4.19    Security Documents. (a) The Guarantee and Collateral Agreement, together
with the Reaffirmation Agreement, are effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein. In the case
of the Pledged Stock, stock certificates representing such Pledged Stock have
been delivered to the Administrative Agent (together with a properly completed
and signed stock power or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, financing statements in
appropriate form have been filed in the offices specified on Schedule 4.19(a) as
of the Restatement Closing Date and such other filings as are specified on
Schedule 2 to the Guarantee and Collateral Agreement have been completed and the
Liens created under the Guarantee and Collateral Agreement and the Reaffirmation
Agreement constitute fully perfected Liens in all right, title and interest of
the Loan Parties in such Collateral, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except Liens permitted by Section 7.3(a), (m),
(s) and (u) and, in the case of Collateral other than Pledged Stock, other Liens
permitted by Section 7.3).

(b)       Each of the Mortgages existing as of the date hereof, when amended by
the mortgage amendment referred to in Section 6.13 (the “Mortgage Amendments”)
will be effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof; and when (i) the
Mortgage Amendments are filed in the offices specified on Schedule 4.19(b) (in
the case of the Mortgages existing as of the Restatement Closing Date) and
(ii) the Mortgages which are to be executed and delivered pursuant to
Section 6.9(b) are filed in the recording office designated by the Borrower,
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties described therein and the proceeds thereof, as security for the
Obligations (as defined

 

66



--------------------------------------------------------------------------------

in the relevant Mortgage), in each case prior and superior in right to any other
Person (other than Persons holding Liens or other encumbrances or rights
permitted by the relevant Mortgage).

4.20     Solvency. Each Loan Party is, and after giving effect to the
Transactions and the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be Solvent.

4.21     Senior Indebtedness. The Obligations constitute “Designated Senior
Indebtedness” of the Borrower under and as defined in the Senior Subordinated
Note Indenture. In furtherance thereof, and for avoidance of doubt, the Borrower
hereby designates all “Indebtedness” (as defined in the Senior Subordinated Note
Indenture in existence on the date hereof) under this Agreement as “Designated
Senior Indebtedness” for purposes of the Senior Subordinated Note Indenture.

4.22     Regulation H. No Mortgage encumbers improved real property which is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).

4.23     Anti-Corruption Laws and Sanctions. The Parent and Borrower have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Parent, the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent, the Borrower and its Subsidiaries and, to
the knowledge of the Parent or the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Parent, the
Borrower or any Subsidiary, or (b) to the knowledge of the Parent or the
Borrower, any director, officer or employee of the Parent, the Borrower or any
Subsidiary, or any agent of the Parent, the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan or Letter of Credit, use of
proceeds of a Loan or Letter of Credit, or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 5.     CONDITIONS PRECEDENT

5.1      Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Restatement Closing Date, of the following conditions
precedent:

(a)       Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Parent and
the Borrower, (ii) a cashless roll letter agreement executed and delivered by
each Lender designated by the Administrative Agent and accepted by the Borrower
and (iii) a

 

67



--------------------------------------------------------------------------------

Reaffirmation Agreement, executed and delivered by a duly authorized officer of
the Parent, the Borrower and each Subsidiary Guarantor.

(b)       Existing Term Loans. All Existing Term Loans outstanding under the
Existing Credit Agreement shall have been (i) repaid in full or (ii) converted
into Term Loans hereunder (and in any event, all accrued interest thereon shall
have been paid).

(c)       Financial Statements. The Administrative Agent shall have received
(i) audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries for the 2011 Fiscal Year and (ii) unaudited interim
consolidated financial statements of the Borrower and its consolidated
Subsidiaries, in each case, to the extent available, for each quarterly period
ended after the 2011 Fiscal Year. All such financial statements shall have been
prepared in accordance with GAAP consistently applied to each consolidated group
throughout the applicable period.

(d)       Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented supported by customary documentation (including reasonable fees,
disbursements and other charges of counsel to the Agents), on or before the
Restatement Closing Date. All such amounts will be paid with proceeds of Loans
made on the Restatement Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Restatement Closing Date.

(e)       Solvency Certificate. The Lenders shall have received a reasonably
satisfactory solvency certificate of the chief financial officer of the Borrower
which shall certify as to the solvency of the Borrower and its Subsidiaries
considered as a whole after giving effect to the Transactions and the financing
contemplated hereby.

(f)       Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions in which Uniform
Commercial Code financing statement or other filings or recordations should be
made to evidence or perfect security interests in all assets of the Loan
Parties, and such search shall reveal no liens on any of the assets of the Loan
Party, except for Liens permitted by Section 7.3.

(g)       Closing Certificate; Certified Certificate of Incorporation; Good
Standing. The Administrative Agent shall have received (i) a certificate of each
Loan Party, dated the Restatement Closing Date, substantially in the form of
Exhibit C, with appropriate insertions and attachments including the certificate
of incorporation of each Loan Party that is a corporation certified by the
relevant authority of the jurisdiction of organization of such Loan Party, and
(ii) a long form good standing certificate and bringdown good standings for each
Loan Party from its jurisdiction of organization.

(h)       Legal Opinions. The Administrative Agent shall have received the legal
opinion of Akin, Gump, Strauss, Hauer & Feld, L.L.P., counsel to the Loan
Parties, substantially in the form of Exhibit F-1. Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

 

68



--------------------------------------------------------------------------------

(i)      Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes.
The Administrative Agent shall have received (i) to the extent not previously
delivered, the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, (ii) an Acknowledgment and Consent,
substantially in the form of Annex II to the Guarantee and Collateral Agreement,
duly executed by any issuer of Capital Stock pledged pursuant to the Guarantee
and Collateral Agreement that is not itself a party to the Guarantee and
Collateral Agreement and (iii) to the extent not previously delivered, each
promissory note pledged pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.

(j)      Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens permitted by Section 7.3),
shall have been filed, registered or recorded or shall have been delivered to
the Administrative Agent and be in proper form for filing, registration or
recordation.

(k)    Flood Hazard Determinations. The Administrative Agent shall have received
a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property existing on the
date hereof (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and if any such Mortgaged Property is located in a special
flood hazard area, evidence of flood insurance in form and amount reasonably
satisfactory to the Administrative Agent.

(l)      Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

(m)    PATRIOT Act. The Lenders shall have received, sufficiently in advance of
closing, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the United States PATRIOT
Act.

(n)     Material Adverse Effect. Since December 31, 2011, there shall not have
occurred or become known to the Lenders any Material Adverse Effect.

5.2     Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

 

69



--------------------------------------------------------------------------------

(a)       Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents (other
than, in the case of any extension of credit made on the Restatement Closing
Date, Section 4.2) shall be true and correct in all material respects on and as
of such date as if made on and as of such date (except that any representation
or warranty which by its terms is made as of an earlier date shall be true and
correct in all material respects as of such earlier date).

(b)       No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6.   AFFIRMATIVE COVENANTS

The Parent and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or any Agent hereunder, each of
the Parent and the Borrower shall and shall cause each of its Class I Restricted
Subsidiaries (and, with respect to Section 6.12, Class II Restricted
Subsidiaries and Unrestricted Subsidiaries) to:

6.1       Financial Statements. Furnish to each Agent (to promptly be made
available to each Lender):

(a)(i)   as soon as available, but in any event within 90 days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheet of the Parent
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing; and

(ii) as soon as available, but in any event within 90 days after the end of each
Fiscal Year, a copy of the unaudited consolidated balance sheet of the Borrower
and its consolidated Restricted Subsidiaries as at the end of such year and the
related unaudited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each Fiscal Year, (i) unaudited
consolidated balance sheets of the Parent and its consolidated Subsidiaries and
(ii) the unaudited consolidated balance sheet of the Borrower and its
consolidated Restricted Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of

 

70



--------------------------------------------------------------------------------

such quarter, setting forth in each case in comparative form the figures as of
the end of and for the corresponding period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes);

all such financial statements to present fairly in all material respects the
financial position of the Borrower and its consolidated Restricted Subsidiaries
or the Parent and its consolidated Subsidiaries, as the case may be, and, in
each case, to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2       Certificates; Other Information. Furnish to each Agent, or, in the
case of clause (h), to the relevant Lender:

(a)       concurrently with the delivery of the financial statements referred to
in Section 6.1(a)(i), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate (it being understood that
such certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

(b)       concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer (A) stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (B) certifying as
to any change in designation of any Unrestricted Subsidiaries and (ii) in the
case of quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Parent, the Borrower and its Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or Fiscal
Year, as the case may be, (y) to the extent not previously disclosed to the
Administrative Agent, a listing of any Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Restatement Closing Date) and (z) any UCC financing statements or other filings
specified in such Compliance Certificate as being required to be delivered
therewith;

(c)       as soon as available, and in any event no later than 90 days after the
end of each Fiscal Year, a detailed consolidated budget for the following fiscal
year (including a projected consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the following fiscal year, and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income thereto), and, as

 

71



--------------------------------------------------------------------------------

soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

(d)       within 45 days after the end of each of the first three fiscal
quarters, and within 90 days after the end of each Fiscal Year, of the Borrower,
a narrative discussion and analysis of the financial condition and results of
operations of the Parent and its consolidated Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the comparable periods of the
previous year;

(e)       no later than five Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to any Senior Note Indenture or Senior
Subordinated Note Indenture;

(f)       within five days after the same are sent, copies of all financial
statements and reports that the Parent or the Borrower sends to the holders of
any class of its debt securities or public equity securities generally and,
within five days after the same are filed, copies of all financial statements
and reports that the Parent or the Borrower may make to, or file with, the SEC;

(g)       as soon as possible and in any event within 20 days of obtaining
knowledge thereof: (i) written notice of any development, event, or condition
that, individually or in the aggregate with other developments, events or
conditions, could reasonably be expected to result in the payment by the
Borrower and its Class I Restricted Subsidiaries, in the aggregate, of a
Material Environmental Amount; and (ii) any written notice that any Governmental
Authority may deny any application for a material Environmental Permit sought
by, or revoke or refuse to renew any material Environmental Permit held by, the
Borrower; and

(h)       promptly, such additional financial and other information as any
Lender (requesting through the Administrative Agent) may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.1 or 6.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (A) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website; or (B) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (1) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(2) the

 

72



--------------------------------------------------------------------------------

Borrower shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.2(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and, in any event, shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.3       Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Parent, the Borrower or its Class I Restricted Subsidiaries, as
the case may be.

6.4       Conduct of Business and Maintenance of Existence; Compliance.
(a) (i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. The Parent and the Borrower will maintain in
effect policies and procedures designed to ensure compliance by the Parent, the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

6.5       Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as the Borrower deems
adequate for its business. Additional covenants regarding insurance coverage are
set forth in the Mortgages and in Section 5.3 of the Guarantee and Collateral
Agreement.

6.6       Inspection of Property; Books and Records; Discussions.   (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon prior
notice, permit representatives of the Administrative Agent (and after the
occurrence and during the continuance of an Event of Default, representatives of
any Lender (in coordination with the Administrative Agent)) to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time during normal business hours and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Parent, the

 

73



--------------------------------------------------------------------------------

Borrower and its Class I Restricted Subsidiaries with officers of the Parent,
the Borrower and its Class I Restricted Subsidiaries and with its independent
certified public accountants.

6.7       Notices.   Promptly give notice to the Administrative Agent of:

(a)       the occurrence of any Default or Event of Default;

(b)       any (i) default or event of default under any Contractual Obligation
of the Parent, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent, the
Borrower or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)       any litigation or proceeding affecting the Parent, the Borrower or any
of its Restricted Subsidiaries in which the amount involved is $10,000,000 or
more and not covered by insurance or in which injunctive or similar relief is
sought;

(d)       the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

(e)       any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.

6.8       Environmental Laws .   (a) Comply with, and use commercially
reasonable efforts to cause compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and use commercially reasonable efforts to cause all tenants and
subtenants to obtain and comply with and maintain, any and all required
Environmental Permits. Any noncompliance with this Section 6.8(a) shall be
deemed not to constitute a breach of this covenant provided that, upon learning
of any actual or suspected noncompliance, the Borrower shall promptly undertake
all reasonable efforts to achieve compliance, and provided further that, in any
case, such non-compliance, and any other noncompliance with Environmental Laws,
individually or in the aggregate, could not reasonably be expected to give rise
to a Material Adverse Effect.

(b)       Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly

 

74



--------------------------------------------------------------------------------

comply with all orders and directives of all Governmental Authorities regarding
Environmental Laws; provided, however, that the Loan Parties shall be deemed not
to be in violation of this covenant if a Loan Party promptly challenges in good
faith any such order or directive of any Governmental Authorities in a manner
consistent with all applicable Environmental Laws and pursues such challenge or
challenges diligently, and the pendency of such challenges, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.9       Additional Collateral, etc. (a) With respect to any Property acquired
after the Restatement Closing Date by the Parent, the Borrower or any Subsidiary
Guarantor (other than (u) personal property as to which the Administrative
Agent, for the benefit of the Secured Parties, is not required to have a
perfected security interest pursuant to the Guarantee and Collateral Agreement,
(v) the Capital Stock of any Unrestricted Subsidiary organized under the laws of
any jurisdiction outside the United States, (w) any Property described in
paragraph (c) or (d) of this Section, (x) any interest in real property, (y) any
foreign intellectual property and (z) any Property subject to a Lien permitted
by Section 7.3(g), (k) or (m)) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien to the extent
required pursuant to the Guarantee and Collateral Agreement, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such Property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
(subject to Liens permitted by the Guarantee and Collateral Agreement) security
interest in such Property, including without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent.

(b)       With respect to (i) any fee interest in any real property having a
value (together with improvements thereof) of at least $4,000,000 (valued in
accordance with Schedule 6.9(b)-1; such valuation to be reasonably satisfactory
to the Administrative Agent) acquired after the Restatement Closing Date by the
Parent, the Borrower or any Subsidiary Guarantor (which, for purposes of this
paragraph, shall include any such property owned or leased by an entity at the
time such entity becomes a Subsidiary Guarantor) or (ii) any leasehold interest
in any real property contemplating an initial annual rent payment, including
projected percentage rent during such initial year, after the expiration of any
free rent or “rent abatement” period, of at least $550,000 acquired or leased
after the Restatement Closing Date by the Parent, the Borrower or any Subsidiary
Guarantor (in each case other than any such real property subject to a Lien
expressly permitted by Section 7.3(g), (k) or (m)), if, at the time of such
acquisition or lease commencement, the aggregate value of all leasehold and
fee-owned real property of the Borrower and the Subsidiary Guarantors subject to
a Mortgage (valued in accordance with Schedule 6.9(b)-1; such value to be
demonstrated to the reasonable satisfaction of the Administrative Agent) is less
than 250% of the Assumed Loan Amount (provided that, notwithstanding the
foregoing requirement, the Parent, the Borrower and the Subsidiary Guarantors
may elect to exclude leasehold interests in real property and fee-owned real
property, to the extent that such leasehold interests and fee interests (i) have
an aggregate value, measured

 

75



--------------------------------------------------------------------------------

at the time of any such election, not in excess of $150,000,000 (valued in
accordance with Schedule 6.9(b)-1) or (ii) are listed on Schedule 6.9(b)-2 ),
then no later than 90 days after the date of such acquisition or lease
commencement: (A) execute and deliver a first priority Mortgage in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such real
property, subject to any Liens permitted by Section 7.3; (B) if requested by the
Administrative Agent, provide the Lenders with (w) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as an ALTA survey
thereof, together with a surveyor’s certificate, (x) any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (y) an appraisal of the
value, or a valuation of, the applicable Mortgaged Property, which shall be
reasonably satisfactory to the Administrative Agent, and (z) Phase I
environmental reports (and where appropriate based upon such Phase I
environmental reports and at the reasonable request of the Administrative Agent,
Phase II environmental reports) with respect to such real property, all in form
and substance reasonably satisfactory to the Administrative Agent; (C) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; (D) deliver to the Administrative Agent a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to such Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and if any such
Mortgaged Property is located in a special flood hazard area, evidence of flood
insurance in form and amount reasonably satisfactory to the Administrative
Agent; and (E) (x) deliver to the Administrative Agent evidence that short form
leases or lease memoranda shall have been duly recorded in the local real estate
records, with respect to each Mortgaged Property constituting a leasehold
interest and (y) with respect to those Mortgaged Properties consisting of
leaseholds so designated by the Administrative Agent described in the preceding
clause (x), use commercially reasonable efforts to deliver to the Administrative
Agent copies of valid, binding and enforceable lease amendments or landlord
agreements in form and content reasonably acceptable to the Administrative
Agent, conferring on the Administrative Agent rights of default notice, cure
opportunity and such other leasehold lender protections as the Administrative
Agent may reasonably require. Notwithstanding the foregoing, the Administrative
Agent may extend the date for, or waive, in whole or in part, the foregoing
deliveries in its sole discretion.

(c)       With respect to any new Subsidiary (other than (i) a Class II
Restricted Subsidiary or (ii) an Unrestricted Subsidiary organized under the
laws of any jurisdiction outside the United States or (iii) a CFC Holdco)
created or acquired after the Restatement Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that becomes a Class I
Restricted Subsidiary because it ceases to be an Unrestricted Subsidiary), by
the Parent, the Borrower or any Subsidiary Guarantor, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Parent, the Borrower or any Subsidiary Guarantor

 

76



--------------------------------------------------------------------------------

(other than any such Capital Stock subject to a Lien expressly permitted by
Section 7.3(m)), subject to the Liens permitted by the Guarantee and Collateral
Agreement, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Parent, the Borrower
or such Subsidiary Guarantor, as the case may be, (iii) if such new Subsidiary
is a Wholly Owned Subsidiary, cause such new Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement and (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
subject to the Liens permitted by the Guarantee and Collateral Agreement,
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(d)       With respect to any new Class II Restricted Subsidiary or CFC Class II
Holdco created or acquired after the Restatement Closing Date by the Parent, the
Borrower or any Subsidiary Guarantor (which, for purposes of this paragraph (d),
shall include any Unrestricted Subsidiary that becomes a Class II Restricted
Subsidiary), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority (subject to the Liens permitted by the Guarantee and Collateral
Agreement) security interest in the Capital Stock of such new Subsidiary that is
owned by the Parent, the Borrower or any Subsidiary Guarantor (other than any
such Capital Stock subject to a Lien expressly permitted by Section 7.3(m))
(provided that in no event shall more than 65% of the total outstanding Capital
Stock of any such new Class II Restricted Subsidiary or CFC Class II Holdco be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Parent, the Borrower or such Subsidiary Guarantor, as the case may be, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Lien of the Administrative Agent thereon, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(e)       Notwithstanding anything else to the contrary contained in this
Section or elsewhere in the Agreement, perfection of Collateral shall not be
required where either the burden or costs of perfecting a security interest,
lien or mortgage is reasonably determined by the Administrative Agent to be
excessive in relation to the benefit afforded to the Lenders thereby.

6.10       Further Assurances.   From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully

 

77



--------------------------------------------------------------------------------

perfecting or renewing the rights of the Administrative Agent and the Lenders
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other Property or assets
hereafter acquired by the Parent, the Borrower or any Subsidiary Guarantor which
may be deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

6.11       Designation of Restricted and Unrestricted Subsidiaries.   (a) The
board of directors of the Borrower may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that no Default or Event of Default shall
have occurred and be continuing immediately prior to or after giving effect to
such designation.

(b)       The board of directors of the Borrower may designate any Class I or
Class II Restricted Subsidiary to be an Unrestricted Subsidiary if such
designation complies with paragraph (a) of the definition of the term
“Unrestricted Subsidiary” in Section 1.1.

(c)       If, at any time, any Unrestricted Subsidiary fails to comply with the
definition of “Unrestricted Subsidiary” or is redesignated by the board of
directors of the Borrower as a Restricted Subsidiary (i) it shall thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement and shall
be a Restricted Subsidiary, (ii) any Indebtedness of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary of the Borrower as of such date
and (iii) any Investments in such Subsidiary shall be deemed to be Investments
in a Restricted Subsidiary of the Borrower as of such date.

6.12       Maintenance of Separate Existence.   With respect to each
Unrestricted Subsidiary and Class II Restricted Subsidiary, cause such
Subsidiary to do all things necessary to continue to be readily distinguishable
from the Parent, the Borrower and the Class I Restricted Subsidiaries and
maintain its existence separate and apart from that of the Parent, the Borrower
and the Class I Restricted Subsidiaries including, without limitation:

(a)       practicing and adhering to organizational formalities, such as
maintaining appropriate books and records;

(b)       observing all organizational formalities in connection with all
dealings between itself and the Parent, the Borrower and the Class I Restricted
Subsidiaries;

(c)       observing all procedures required by its organizational documents and
the laws of the jurisdiction of its organization;

(d)       acting solely in its name and through its duly authorized officers or
agents in the conduct of its businesses;

 

78



--------------------------------------------------------------------------------

(e)       maintaining its deposit and other bank accounts and all of its assets
separate from those of any other Person;

(f)       maintaining its financial records separate and apart from those of any
other Person;

(g)       not suggesting in any way, within its financial statements, that its
assets are available to pay the claims of creditors of the Parent, the Borrower
or any Class I Restricted Subsidiary;

(h)       ensuring that the responsible officers of the Unrestricted Subsidiary
or Class II Restricted Subsidiary, as the case may be, duly authorized in
accordance with its organizational documents, duly authorize all of its actions;

(i)       ensuring the receipt of proper authorization, when necessary, in
accordance with the terms of its organizational documents for its actions;

(j)       not (A) having or incurring any Indebtedness to the Parent, the
Borrower or any Class I Restricted Subsidiary (except for any such Indebtedness
permitted by Section 7.2(k) or (l)); (B) guaranteeing or otherwise becoming
liable for any obligations of the Parent, the Borrower (other than Peso
Subfacility Loans and Third-Party Peso Loans, if any) or any Class I Restricted
Subsidiary; (C) having obligations guaranteed by the Parent, the Borrower or any
Class I Restricted Subsidiary except to the extent of any guarantee permitted by
Section 7.8; (D) making any loans or advances to the Parent, the Borrower or any
Subsidiary Guarantor except for any such Indebtedness that is (i) permitted by
Section 7.2, (ii) unsecured, and (iii) subordinated to the Obligations on terms
and conditions reasonably satisfactory to the Administrative Agent; (E) holding
itself out as responsible for debts of the Parent, the Borrower or any Class I
Restricted Subsidiary or for decisions or actions with respect to the affairs of
the Parent, the Borrower or any Class I Restricted Subsidiary; (F) operating or
purporting to operate as an integrated, single economic unit with respect to the
Parent, the Borrower or any Class I Restricted Subsidiary; (G) seeking to obtain
credit or incur any obligation to any third party based upon the assets of the
Parent, the Borrower or any Class I Restricted Subsidiary (except to the extent
of any guarantee permitted by Section 7.8); and (H) inducing any such third
party to reasonably rely on the creditworthiness of the Parent, the Borrower or
any Class I Restricted Subsidiary (except to the extent of any guarantee
permitted by Section 7.8);

(k)       causing the Unrestricted Subsidiaries and the Class II Restricted
Subsidiaries to reimburse the Borrower and its other Subsidiaries for the
respective shares (determined on a commercially reasonable basis) of the
Unrestricted Subsidiaries and Class II Restricted Subsidiaries of the costs of
all shared corporate operating services, leases and expenses, including, without
limitation, those associated with the services of shared executive officers,
employees, consultants and agents, shared computer and other office equipment
and software and shared telephone numbers; and otherwise refraining from
engaging in any transaction with any of the Parent, the Borrower or any Class I
Restricted Subsidiary unless such transaction is consummated (x) on terms and

 

79



--------------------------------------------------------------------------------

conditions no less favorable to the Unrestricted Subsidiary or Class II
Restricted Subsidiary, as the case may be, than transactions consummated on an
arms-length basis with unaffiliated Persons and (y) only with the proper
approval and authorization in accordance with such Unrestricted Subsidiary’s or
Class II Restricted Subsidiary’s organizational documents, as applicable;

(l)       refraining from filing or otherwise initiating or supporting the
filing of a motion in any bankruptcy or other insolvency proceeding involving
the Parent, the Borrower or any Class I Restricted Subsidiary to substantively
consolidate the Parent, the Borrower or any Class I Restricted Subsidiary with
such Unrestricted Subsidiary or Class II Restricted Subsidiary;

(m)       remaining Solvent;

(n)       conducting all of its business (whether written or oral) solely in its
own name (other than using servicemarks, trademarks, slogans or similar
Intellectual Property which are in common with those used by the Borrower and
its Restricted Subsidiaries) so as not to mislead others as to the identity of
each of the Unrestricted Subsidiary, Class II Restricted Subsidiary, the Parent,
the Borrower and any Class I Restricted Subsidiary; and

(o)       maintaining a record with respect to any material asset purchased from
the Parent, the Borrower or any Class I Restricted Subsidiary, including bills
of sale (or any similar instrument of assignment) and, if appropriate, filings
under the Uniform Commercial Code.

6.13       Post-Restatement Closing Date Actions.

(a)   Within 90 days after the Restatement Closing Date, execute and deliver to
the Administrative Agent with respect to each Mortgaged Property listed on
Schedule 1.1B, except as otherwise noted thereon (i) a Mortgage Amendment,
together with (i) evidence that counterparts of said Mortgage Amendments have
been delivered to the title insurance company insuring the Lien of such
Mortgages, (ii) a datedown endorsement to the existing title policy insuring the
Lien of each such Mortgage (or a reissued title insurance policy) (the “Mortgage
Endorsements”), issued by Stewart Title Guaranty Company (or another title
insurance company reasonably acceptable to the Administrative Agent (the “Title
Company”)), insuring the Lien of such Mortgage (as amended by the applicable
Mortgage Amendment) as a valid Lien on the Mortgaged Property described therein,
free of any Liens except those permitted under Section 7.3, (iii) the opinions,
addressed to the Administrative Agent and the Lenders of (A) outside counsel or
in-house counsel, as to the due authorization, execution and delivery of the
Mortgage Amendments by the Borrower or any Loan Party, as applicable, and
(B) local counsel in each jurisdiction where Mortgaged Property is located
regarding the Mortgage Amendments, (iv) with respect to each Mortgaged
Amendment, such affidavits, certificates, instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the Title Company to issue the Mortgage Endorsements
contemplated above and (v) evidence reasonably acceptable to the Administrative
Agent of payment by the Borrower of all Mortgage Endorsement premiums, search
and examination

 

80



--------------------------------------------------------------------------------

charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of the Mortgage Amendments, fixture filings and issuance of
the Mortgage Endorsements referred to above, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

(b)   Within 45 days after the Restatement Closing Date, deliver to the
Administrative Agent the legal opinion of each local counsel listed on Schedule
6.13(b) and of such other special and local counsel as may be reasonably
requested by the Administrative Agent, in each case substantially in the form of
Exhibit F-2. Such legal opinions shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(c)   Notwithstanding the foregoing, the Administrative Agent may, in its sole
discretion, extend the date for the foregoing deliveries.

SECTION 7.   NEGATIVE COVENANTS

The Parent and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or any Agent hereunder, each of
the Parent, any Intermediate Holdco and the Borrower shall not, and shall not
permit any of its Class I Restricted Subsidiaries (and, (i) with respect to
Sections 7.2, 7.3, 7.13(a), 7.14 and 7.16, Class II Restricted Subsidiaries and
(ii) with respect to Section 7.2, Unrestricted Subsidiaries) to, directly or
indirectly:

7.1       Consolidated Net Senior Secured Leverage Ratio.   Unless the Majority
Revolving Credit Facility Lenders shall otherwise consent in writing, at any
time that any Revolving Credit Loans are outstanding, permit the Consolidated
Net Senior Secured Leverage Ratio for any period of four consecutive fiscal
quarters ending with any fiscal quarter to exceed 4.25 to 1.0.

7.2       Limitation on Indebtedness.   Create, incur, assume or suffer to exist
any Indebtedness, except:

(a)       Indebtedness of any Loan Party pursuant to any Loan Document
(including Replacement Term Loans);

(b)       Indebtedness of the Borrower to any Intermediate Holdco, the Parent or
any Subsidiary, and Indebtedness of any Guarantor to the Borrower or any other
Guarantor;

(c)      (i) Capital Lease Obligations of the Borrower and its Class I
Restricted Subsidiaries; (ii) obligations under any leases of the Borrower and
any of its Restricted Subsidiaries in existence on the Restatement Closing Date
and characterized on the Restatement Closing Date as operating leases that are
recharacterized as Capital Lease Obligations after the Restatement Closing Date;
(iii) obligations under any EITF 97-10 Capital Leases; (iv) obligations under
any Digital Cinema Equipment Lease with DCIP; and (v) obligations secured by
Liens permitted by Section 7.3(g) in an aggregate principal

 

81



--------------------------------------------------------------------------------

amount at any time outstanding not to exceed 7.5% of Consolidated Net Tangible
Assets (as determined as of the time of such incurrence);

(d)       Indebtedness of the Borrower and the Class I Restricted Subsidiaries
outstanding on the Restatement Closing Date or arising under agreements entered
into prior to the Restatement Closing Date and in each case listed on
Schedule 7.2(d) (other than the Senior Subordinated Notes, the 8.625% Senior
Notes, the 5.125% Senior Notes and Capital Lease Obligations) and any
refinancings, refundings, renewals or extensions thereof (without any increase
in the principal amount thereof (other than any increase not exceeding the
amount of all accrued and unpaid interest on the Indebtedness being refinanced,
and any fees, premium, if any, and financing costs relating to such refinancing)
or any shortening of the maturity of any principal amount thereof);

(e)       Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

(f)       Indebtedness of the Borrower and the Guarantors in respect of the
Senior Subordinated Notes, including any refinancing thereof, provided that,
(w) the aggregate principal amount of such Indebtedness shall not exceed
$200,000,000 plus the amount of any interest, fees, premiums or penalties paid
in connection with such refinancing, (x) the maturity of any principal amount
thereof shall not be earlier than the date which is 90 days after the seventh
anniversary of the Restatement Closing Date, (y) the documents under which the
Senior Subordinated Notes are refinanced shall have covenants taken as a whole
not materially more restrictive than those applicable to the Indebtedness
refinanced thereby and (z) the obligations of the Borrower and the Guarantors in
respect of such refinancing Indebtedness are subordinated in right of payment to
the Obligations to at least the same extent in all material respects as the
obligations of the Borrower in respect of the Senior Subordinated Notes as in
effect on the Restatement Closing Date are subordinated to the Obligations;

(g)       unsecured Indebtedness of the Parent and any Intermediate Holdco so
long as (X) immediately prior to and after giving effect to the incurrence of
such Indebtedness, the Parent and the Borrower are in compliance with
Section 7.1, (Y) the maturity of any principal amount thereof shall not be
earlier than the date which is 90 days after the seventh anniversary of the
Restatement Closing Date and (Z) none of the Borrower or any of its Restricted
Subsidiaries has any Guarantee Obligation with respect to such Indebtedness;

(h)      (i) (A) Non-Recourse Debt of the Borrower or any Class I Restricted
Subsidiary secured by fee-owned real property of the Borrower or such Class I
Restricted Subsidiary that does not constitute Mortgaged Property and (B) upon
transfer of any fee-owned property of the type described in the foregoing
clause (A) to an Unrestricted Subsidiary, Non-Recourse Debt of such Unrestricted
Subsidiary secured by such property and (ii) Indebtedness in respect of Sale and
Leaseback Transactions permitted by Section 7.5; provided that the principal
amount of such Non-Recourse Debt pursuant to

 

82



--------------------------------------------------------------------------------

clause (i)(A) of this paragraph shall not exceed an amount equal to $125,000,000
at any time outstanding;

(i)       Indebtedness of any Unrestricted Subsidiary or Class II Restricted
Subsidiary consisting entirely of Non-Recourse Debt; provided that, if any such
Indebtedness ceases to be Non-Recourse Debt of such Unrestricted Subsidiary or
Class II Restricted Subsidiary, such event shall be deemed to constitute an
incurrence of Indebtedness by a Class I Restricted Subsidiary of the Borrower
that was not permitted by this Section 7.2(i);

(j)       Guarantee Obligations of Unrestricted Subsidiaries in respect of the
obligations of other Unrestricted Subsidiaries and Class II Restricted
Subsidiaries not otherwise prohibited hereunder, and Guarantee Obligations of
Class II Restricted Subsidiaries of obligations of other Class II Restricted
Subsidiaries not otherwise prohibited hereunder;

(k)       intercompany Indebtedness of any Class II Restricted Subsidiary or
Unrestricted Subsidiary to the Borrower or any Class I Restricted Subsidiary
outstanding on the date hereof and listed on Schedule 7.2(k) (including any
accrued but unpaid interest thereon accruing subsequent to the Restatement
Closing Date) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof other than the amount of
any accrued interest) or shortening of the maturity of any principal amount
thereof (which shall not prohibit any prepayments made with cash), which
Indebtedness is evidenced by a promissory note in form and substance reasonably
satisfactory to the Administrative Agent which has been delivered to the
Administrative Agent;

(l)       other Indebtedness of an Unrestricted Subsidiary or Class II
Restricted Subsidiary to the Borrower or any Class I Restricted Subsidiary
permitted by Section 7.8(h);

(m)       Indebtedness of any Person that is acquired by the Borrower or any of
its Restricted Subsidiaries and becomes a Restricted Subsidiary or is merged
with or into the Borrower or any of its Restricted Subsidiaries after the
Restatement Closing Date and Indebtedness secured by an asset acquired by the
Borrower or any of its Restricted Subsidiaries after the Restatement Closing
Date and, in each case, refinancings, renewals, extensions, refundings and
replacements thereof (provided that any such refinancing, renewal, extension,
refunding or replacement shall not (i) increase the principal amount of such
Indebtedness other than by the amount of any accrued interest, (ii) shorten the
maturity of any principal amount of such Indebtedness, (iii) change the obligor
under such Indebtedness or (iv) expand the Property securing such Indebtedness);
provided that (A) such original Indebtedness was in existence on the date such
Person became a Restricted Subsidiary or merged with or into the Borrower or any
of its Restricted Subsidiaries or on the date that such asset was acquired, as
the case may be, (B) such original Indebtedness was not created in contemplation
of such Person becoming a Restricted Subsidiary or merging with or into the
Borrower or any of its Restricted Subsidiaries or such asset being acquired, as
the case may be, (C) immediately after

 

83



--------------------------------------------------------------------------------

giving effect to the acquisition of such Person or asset by the Borrower or any
of its Restricted Subsidiaries, as the case may be, no Default or Event of
Default shall have occurred and be continuing and (D) after giving pro forma
effect to such acquisition, the Consolidated Net Senior Secured Leverage Ratio
shall not be greater than 3.0 to 1.0;

(n)       Indebtedness of the Borrower or any Class II Restricted Subsidiary
under the Peso Subfacility and/or under a loan facility denominated in Pesos
providing for loans made under documentation other than the Loan Documents
(“Third-Party Peso Loans”) in an aggregate maximum principal amount as of any
Peso Borrowing Date and after giving effect to the borrowings and any repayments
to be made on such date not to exceed the Peso equivalent (calculated as of the
Peso Borrowing Calculation Date) of $25,000,000 and guarantees thereof by the
Parent, any Intermediate Holdco, the Borrower or any Restricted Subsidiary;
provided, that the aggregate amount available under the Peso Subfacility,
Third-Party Peso Loans and the Revolving Credit Commitments shall not exceed the
Total Revolving Credit Commitments;

(o)       Indebtedness resulting from the endorsement of negotiable instruments
in the ordinary course of business or arising from the honoring of a check,
draft or similar instrument presented by the Parent, any Intermediate Holdco,
the Borrower or any of its Subsidiaries in the ordinary course of business
against insufficient funds;

(p)       Indebtedness of the Borrower or any Subsidiary in respect of
(i) workers’ compensation claims and self-insurance obligations incurred in the
ordinary course of business, (ii) the financing of insurance premiums with the
providers of such insurance or their Affiliates in the ordinary course of
business, (iii) surety, appeal and performance bonds entered into in the
ordinary course of business and (iv) take-or pay obligations arising under
supply agreements entered into in the ordinary course of business;

(q)       Indebtedness arising from or representing deferred compensation to
employees of the Parent or any of its Subsidiaries incurred in the ordinary
course of business;

(r)       additional Indebtedness of the Borrower and Subsidiary Guarantors in
an aggregate principal amount not to exceed $250,000,000 at any one time
outstanding;

(s)       senior unsecured or subordinated Indebtedness of the Borrower or any
other Loan Party incurred to refinance all or a portion of the outstanding Term
Loans plus the amount of any interest, fees, premiums, and penalties paid in
connection with such refinancing; provided that (i) 100% of the net proceeds
from the incurrence of such Indebtedness is applied to refinance all or a
portion of the Term Loans plus the amount of any interest, fees, premiums and
penalties paid in connection with such refinancing and (ii) the maturity of any
principal amount thereof shall not be earlier than the date which is 90 days
after the seventh anniversary of the Restatement Closing Date;

(t)       Indebtedness of the Borrower or any other Loan Party in respect of the
8.6254.875% Senior Notes, including any refinancing thereof, provided that
(i) the aggregate principal amount of such Indebtedness shall not exceed

 

84



--------------------------------------------------------------------------------

$470,000,000530,000,000 plus the amount of any interest, fees, premiums or
penalties paid in connection with such refinancing and any original issue
discount incurred in connection with such refinancing Indebtedness, (ii) the
maturity of any principal amount thereof shall not be earlier than the date
which is 90 days after the seventh anniversary of the Restatement Closing Date,
and (iii) the documents under which the 8.6254.875% Senior Notes are refinanced
shall have covenants taken as a whole not materially more restrictive than those
applicable to the Indebtedness refinanced thereby;

(u)       Indebtedness of the Borrower or any other Loan Party in respect of the
5.125% Senior Notes, including any refinancing thereof, provided that (i) the
aggregate principal amount of such Indebtedness shall not exceed $400,000,000
plus the amount of any interest, fees, premiums or penalties paid in connection
with such refinancing and any original issue discount incurred in connection
with such refinancing Indebtedness, (ii) the maturity of any principal amount
thereof shall not be earlier than the date which is 90 days after the seventh
anniversary of the Restatement Closing Date, and (iii) the documents under which
the 5.125% Senior Notes are refinanced shall have covenants taken as a whole not
materially more restrictive than those applicable to the Indebtedness refinanced
thereby;

(v)       unsecured Indebtedness of the Borrower or any of its Class I
Restricted Subsidiaries in an aggregate principal amount not to exceed
$300,000,000 at any time outstanding incurred to finance a Permitted
Acquisition; provided that (i) the maturity of any principal amount thereof
shall not be earlier than the date which is 90 days after the seventh
anniversary of the Restatement Closing Date and (ii) after giving pro forma
effect to such Permitted Acquisition, the Consolidated Total Leverage Ratio as
of the most recent quarter end for which financial statements have been
delivered to the Agents pursuant to Section 6.1 is less than 5.00 to 1.00;

(w)       Indebtedness incurred by the Borrower or any Restricted Subsidiary
with respect to Digital Projector Financing in an aggregate principal amount
incurred not to exceed $100,000,000 at any time outstanding;

(x)       unsecured Indebtedness of the Parent or any Intermediate Holdco
incurred to refinance all or a portion of any Indebtedness incurred pursuant to
Section 7.2(g) or this Section 7.2(x); provided that (i) 100% of the net
proceeds from the incurrence of such Indebtedness is applied to refinance all or
a portion of the Indebtedness incurred pursuant to Section 7.2(g) or this
Section 7.2(x), in each case plus the amount of any interest, fees, premiums and
penalties paid in connection with such refinancing and (ii) the maturity of any
principal amount thereof shall not be earlier than the date which is 90 days
after the seventh anniversary of the Restatement Closing Date;

(y)       senior unsecured or subordinated Indebtedness of the Borrower or any
other Loan Party incurred to refinance all or a portion of any Indebtedness
incurred pursuant to Section 7.2(f), Section 7.2(s) or this Section 7.2(y);
provided that (i) 100% of the net proceeds from the incurrence of such
Indebtedness is applied to refinance all or a portion of the Indebtedness
incurred pursuant to Section 7.2(f), Section 7.2(s) or this Section 7.2(y), in
each case plus the amount of any interest, fees, premiums and penalties

 

85



--------------------------------------------------------------------------------

paid in connection with such refinancing and (ii) the maturity of any principal
amount thereof shall not be earlier than the date which is 90 days after the
seventh anniversary of the Restatement Closing Date; and

(z)       unsecured Indebtedness of the Borrower or any of its Class I
Restricted Subsidiaries incurred to refinance all or a portion of any
Indebtedness incurred pursuant to Section 7.2(v) or this Section 7.2(z);
provided that (i) 100% of the net proceeds from the incurrence of such
Indebtedness is applied to refinance all or a portion of the Indebtedness
incurred pursuant to Section 7.2(v) or this Section 7.2(z), in each case plus
the amount of any interest, fees, premiums and penalties paid in connection with
such refinancing and (ii) the maturity of any principal amount thereof shall not
be earlier than the date which is 90 days after the seventh anniversary of the
Restatement Closing Date.

7.3       Limitation on Liens.   Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:

(a)       Liens for taxes, fees, assessments and other governmental charges not
yet delinquent or which remain payable without penalty or which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or
such other Person, as the case may be, in conformity with GAAP;

(b)       carriers’, warehousemen’s, landlords’ (whether statutory or
otherwise), mechanics’, materialmen’s, repairmen’s or other like Liens arising
in the ordinary course of business which are not overdue for a period of more
than 30 days or remain payable without penalty or that are being contested in
good faith by appropriate proceedings;

(c)       pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)       deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)       easements, rights-of-way, restrictions, minor defects and
irregularities in title and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, are not substantial in amount and
which do not in any case materially detract from the value of the Property
subject thereto or interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries;

(f)       Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), and any replacements of such
Liens in connection with any refinancing of such Indebtedness permitted by such
Section, provided that no such Lien is spread to cover any additional Property
after the Restatement Closing Date (other than additions, accessions and
improvements thereto and proceeds thereof) and that the amount of Indebtedness
(plus any interest, fees, premium, if any, and financing costs) secured thereby
is not increased;

 

86



--------------------------------------------------------------------------------

(g)       Liens securing Indebtedness incurred pursuant to Section 7.2(c) to
finance the acquisition, construction or repair of fixed or capital assets or to
refinance any such Indebtedness, provided that (i) such Liens shall be created
no more than 270 days after the acquisition, construction or repair of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
Property other than the Property financed by such Indebtedness (other than any
improvements, proceeds, additions or accessions with respect thereto) and
(iii) the amount of Indebtedness secured thereby is not increased (other than to
the extent of accrued interest, fees, premium, if any and financing costs);

(h)       Liens created pursuant to the Security Documents;

(i)       any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j)       Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower in excess of those set forth by regulations promulgated
by the Federal Reserve Board, and (ii) such deposit account is not intended by
the Borrower or any of its Subsidiaries to provide collateral to the depository
institution;

(k)       Liens on fee-owned property of the Borrower and Class I Restricted
Subsidiaries not subject to a Mortgage securing Non-Recourse Debt or Sale and
Leaseback Transactions permitted by Section 7.5;

(l)       Liens on assets of any Class II Restricted Subsidiary securing
Non-Recourse Debt of such Class II Restricted Subsidiary permitted by
Section 7.2;

(m)       Liens securing Indebtedness permitted by Section 7.2(m) on property of
a Person or on an asset existing at the time such Person is merged with or into
or consolidated with or is acquired by the Borrower or any Class I Restricted
Subsidiary of the Borrower or such asset is so acquired; provided that such
Liens were not incurred in connection with or in contemplation of such
transaction and do not extend to any assets other than those of the Person
merged into or consolidated with or acquired by, or the asset so acquired by,
the Borrower or such Class I Restricted Subsidiary, as applicable, and
accessions, additions and improvements thereto and proceeds thereof;

(n)       Liens on assets of a Subsidiary of the Borrower in favor of the
Borrower or any Guarantor;

(o)       Liens in connection with the defeasance of the 8.6254.875% Senior
Notes, the 5.125% Senior Notes, the Senior Subordinated Notes or any other
Indebtedness permitted under Section 7.2 issued pursuant to an indenture,
covering the proceeds of Indebtedness which constitutes refinancing Indebtedness
of such Indebtedness permitted

 

87



--------------------------------------------------------------------------------

by Section 7.2 and other funds intended for such purpose, provided that, such
Lien covers proceeds in an aggregate amount necessary solely to defease the
principal, interest, premium, if any, and, if required by the terms of the
relevant indenture, fees, costs and expenses due in connection with the
defeasance of such Indebtedness;

(p)       Liens of the trustee under Section 7.07 of the Senior Subordinated
Note Indenture, Section 7.07 of the 8.6254.875% Senior Note Indenture,
Section 7.07 of the 5.125% Senior Note Indenture and similar provisions under
other indentures governing Indebtedness permitted under this Agreement on money
or property held or collected by the trustee thereunder;

(q)       Liens on assets of any joint venture or partnership pursuant to the
organizational documents of such joint venture or partnership, provided that,
such Liens cover only the assets of such joint venture or partnership, as the
case may be;

(r)       Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 8.1(h);

(s)       Liens in the nature of a right of first refusal, redemption rights or
other restrictions on transfer existing as of the Restatement Closing Date in
respect of the shares or partnership interest of Fandango, Inc., Laredo Theatre,
Ltd., Greeley, Ltd., NCM Holdings or National CineMedia, LLC held by the
Borrower and its Class I Restricted Subsidiaries;

(t)       the rights of film distributors under film licensing contracts entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business on a basis customary in the movie exhibition industry;

(u)       Liens on the stock of and assets of Class II Restricted Subsidiaries
to secure the Peso Subfacility or the Third-Party Peso Loans;

(v)       Liens securing Indebtedness of the Borrower and Subsidiary Guarantors
permitted under Section 7.2(r);

(w)       Liens on cash or Cash Equivalents constituting an earnest money
deposit, escrow, holdback, purchase price prepayment, purchase price adjustment
or similar deposit or payment made by the Borrower or any Subsidiary in
connection with any proposed acquisition or disposition of assets or property
permitted under this Agreement;

(x)      (i) Licenses, sublicenses or similar rights to use any patent,
trademark, copyright or other intellectual property right granted to others by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business which do not (A) interfere in any material respect with the business of
the Borrower or such Restricted Subsidiary or (B) secure Indebtedness and
(ii) any rights reserved by or vested in any Governmental Authority with respect
to any franchise, grant, license or permit held by the Borrower or any of its
Restricted Subsidiaries;

 

88



--------------------------------------------------------------------------------

(y)       Liens securing insurance premium financing arrangements entered into
in the ordinary course of business;

(z)       Liens securing obligations in an aggregate amount not to exceed
$10,000,000 at any one time outstanding;

(aa)       any Lien, encumbrance or restriction (including put and call
arrangements) with respect to Capital Stock of DCIP, any Unrestricted
Subsidiary, any joint venture or any interest acquired pursuant to a Permitted
Business Investment;

(bb)       Liens securing Indebtedness permitted by Section 7.2(w), provided
that such Liens cover only the assets financed with such Indebtedness and
accessions, additions and improvements thereto and proceeds thereof; and

(cc)       Liens consisting of an agreement to dispose of any property in a
disposition permitted under this Agreement.

In each case set forth above and in Section 7.2, notwithstanding any stated
limitation on the assets or property that may be subject to such Lien, a Lien on
a specified asset or property or group or type of assets or property may also
apply to all improvements, additions and accessions thereto, assets and property
affixed or appurtenant thereto, and all products and proceeds thereof, including
dividends, distributions, interest and increases in respect thereof.

7.4       Limitation on Fundamental Changes.   Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property, except that:

(a)       the Parent, any Intermediate Holdco or any Restricted Subsidiary of
the Borrower may be merged, consolidated or amalgamated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Guarantor (provided that (i) a Guarantor shall
be the continuing or surviving corporation or (ii) simultaneously with such
transaction, the continuing or surviving corporation shall become a Guarantor
and the Borrower shall comply with Section 6.9 in connection therewith);

(b)       any Person may enter into a merger, consolidation or amalgamation with
any Class I Restricted Subsidiary as a means of implementing a Permitted
Acquisition permitted by Section 7.8 (provided that such Class I Restricted
Subsidiary shall be the continuing or surviving corporation);

(c)       any Person may Dispose of all or substantially all of its Property
pursuant to a transaction permitted by Section 7.5; and

(d)       Specified Reorganizations may be consummated if, in each case,
(i) each Intermediate Holdco shall be a wholly-owned Subsidiary of the Parent or
another Intermediate Holdco, (ii) the Borrower shall be a wholly-owned
Subsidiary of an Intermediate Holdco, (iii) each Intermediate Holdco shall
become a party to the Guarantee and Collateral Agreement as a Guarantor, and
(iv) the Borrower, each

 

89



--------------------------------------------------------------------------------

Intermediate Holdco and the Administrative Agent shall have entered into an
amendment to this Agreement that is satisfactory to the Administrative Agent in
its reasonable discretion, amending clause (c) of the definition of the term
“Change of Control,” Section 7.6, Section 7.15 and such other provisions of this
Agreement and the other Loan Documents as the Borrower and the Administrative
Agent shall reasonably deem necessary to reflect the consummation of such
Specified Reorganization (and such amendment shall not require the approval or
signature of any other Lender or Agent).

7.5       Limitation on Disposition of Property.   Dispose of any of its
Property, whether now owned or hereafter acquired, or, in the case of any
Class I Restricted Subsidiary, issue or sell any shares of such Class I
Restricted Subsidiary’s Capital Stock to any Person, except:

(a)       the Disposition of obsolete, surplus or worn out property in the
ordinary course of business, including the sale of parcels of real property
adjacent to parcels being used in the Borrower’s or any Class I Restricted
Subsidiary’s business, which adjacent parcels are not necessary in the business
of the Borrower or such Class I Restricted Subsidiary;

(b)      (i) the Disposition of inventory in the ordinary course of business and
(ii) the granting of leases, licenses, subleases and sublicenses of real and
personal property (including Intellectual Property) in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries;

(c)       Dispositions permitted by Section 7.4(a), (b) and (d) and Sections 7.6
and 7.8;

(d)       the Disposition of any Property to, or the sale or issuance of any
Subsidiary’s Capital Stock to, the Borrower or any Subsidiary Guarantor;

(e)       any Recovery Event;

(f)       an exchange or “swap” of fixed, tangible assets of the Borrower or any
of its Class I Restricted Subsidiaries for the assets of a Person other than the
Borrower and its Class I Restricted Subsidiaries; provided that, (i) the assets
received by the Borrower or such Class I Restricted Subsidiary will be used or
useful in a similar line of business that the Borrower and its Class I
Restricted Subsidiaries are engaged in on the date of this Agreement or that are
reasonably related thereto, (ii) the Borrower or such Class I Restricted
Subsidiary receives reasonably equivalent value for such assets, such equivalent
value to be demonstrated to the reasonable satisfaction of the Administrative
Agent (or, in the case of an exchange or “swap” with a non-Affiliate of any Loan
Party, as determined by the board of directors of the Borrower or such Class I
Restricted Subsidiary, as the case may be) and (iii) if the asset which is the
subject of such exchange or “swap” constituted Collateral hereunder, the
Borrower or such Class I Restricted Subsidiary shall take such action necessary
to create and perfect the security interest of the Administrative Agent for the
benefit of the Secured Parties in the assets received by the Borrower or such
Class I Subsidiary in such exchange or “swap” pursuant to

 

90



--------------------------------------------------------------------------------

Section 6.9, provided further that, the fair market value of all such assets
exchanged or “swapped” after the Restatement Closing Date shall not exceed
$150,000,000 in the aggregate;

(g)       the issuance and sale of directors’ qualifying shares and shares
required by applicable law to be held by a Person other than the Borrower or its
Class I Restricted Subsidiaries;

(h)       the issuance and sale of minority interests in joint ventures,
partnerships and other entities to third parties to the extent that the proceeds
of such sale are reinvested in the related joint venture, partnership or other
entity;

(i)       any Disposition of digital cinema equipment in connection with a
Digital Cinema Equipment Lease with DCIP or Digital Projector Financing;

(j)       a sale or other Disposition of the type described in EITF 97-10 in
connection with a sale and leaseback transaction otherwise permitted hereby;

(k)       the Disposition of any real property subject to a sale contract on the
Restatement Closing Date as described on Schedule 7.5(k);

(l)      (i) the Disposition of the Borrower’s or any Class I Restricted
Subsidiary’s minority interest in National CineMedia, LLC, NCM Holdings or any
holding company holding any such interest and/or (ii) Disposition of any
interest in DCIP, any Unrestricted Subsidiary, any joint venture or any interest
acquired pursuant to a Permitted Business Investment, and, in each case under
this Section 7.5(l), the subsequent Disposition of any consideration received
pursuant to such Disposition;

(m)       the Disposition of cash and Cash Equivalents permitted under this
Agreement;

(n)       Dispositions of Property pursuant to contracts between the Borrower
and the U.S. Department of Justice or the Federal Trade Commission related to
any Permitted Acquisition; and

(o)       the Disposition after the Restatement Closing Date of other assets
having a fair market value not to exceed $500,000,000 in the aggregate.

Certain Dispositions pursuant to this Section 7.5 may give rise to mandatory
prepayment obligations under Section 2.10(b).

7.6       Limitation on Restricted Payments.   Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement or other acquisition
for value of, any Capital Stock of the Parent, any Intermediate Holdco, the
Borrower or any Class I Restricted Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Parent, any
Intermediate Holdco, the Borrower or any Class I Restricted Subsidiary, or enter
into any derivatives or other

 

91



--------------------------------------------------------------------------------

transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating the Parent, any
Intermediate Holdco, the Borrower or any Class I Restricted Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that:

(a)       any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary that owns the common stock (or equivalent ownership interests) of the
Subsidiary making such Restricted Payment;

(b)       the Parent may make Restricted Payments in the form of common stock of
the Parent or preferred stock of the Parent, provided that, in the case of
preferred stock, such preferred stock is not redeemable at the option of the
holder thereof and not mandatorily redeemable in any circumstance until after
the date which is 90 days after the seventh anniversary of the Restatement
Closing Date;

(c)       so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to the Parent (or to one
or more Intermediate Holdcos, which may make Restricted Payments to other
Intermediate Holdcos and to the Parent), to permit the Parent to purchase, and
the Parent may purchase, the Parent’s common stock or common stock options from
present or former officers or employees (and their heirs, estates and assigns)
of the Parent, the Borrower or any Subsidiary upon the death, disability or
termination of employment of such officer or employee, provided, that the
aggregate amount of payments under this clause shall not exceed $3,000,000 in
any twelve month period (with unused amounts in any twelve month period being
carried over to succeeding twelve months periods subject to a maximum carry-over
amount of $6,000,000);

(d)       the Borrower may make Restricted Payments to the Parent (or to one or
more Intermediate Holdcos, which may make Restricted Payments to other
Intermediate Holdcos and to the Parent), to permit Parent to pay (i) any taxes
which are due and payable by the Parent, the Borrower and their Subsidiaries as
part of a consolidated group (including, without limitation, franchise taxes and
expenses required to maintain corporate existence), (ii) customary salary, bonus
and other benefits payable to officers, directors and employees of Parent, the
Borrower and their Subsidiaries to the extent such salaries, bonuses and other
benefits are directly or indirectly attributable to the ownership or operation
of the Borrower and its Restricted Subsidiaries, including the Borrower’s
proportionate share of such amounts relating to Parent being a public company,
including directors’ fees; (iii) general corporate operating and overhead costs
and expenses of Parent to the extent such costs and expenses are directly or
indirectly attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, including the Borrower’s proportionate share of the
expenses relating to Parent being a public company; (iv) principal and interest
on Indebtedness permitted under Section 7.2; and (v) reasonable fees and
expenses other than to Affiliates of the Borrower related to any unsuccessful
equity or debt offering of Parent;

 

92



--------------------------------------------------------------------------------

(e)       the Borrower or any Class I Restricted Subsidiary may make Restricted
Payments to any other Person to repurchase minority interests in any joint
venture, partnership or other entity which is a Subsidiary of the Borrower;

(f)       the Parent, any Intermediate Holdco, the Borrower or any Class I
Restricted Subsidiary may purchase, redeem, retire or otherwise acquire its
Capital Stock with the proceeds of a substantially contemporaneous issuance of
new shares of its common stock or preferred stock that is not redeemable at the
option of the holder thereof and not mandatorily redeemable in any circumstance
until after the date which is 90 days after the seventh anniversary of the
Restatement Closing Date;

(g)       the Borrower and its Subsidiaries may, upon the sale of any Subsidiary
of the Borrower or any assets of such Subsidiary, make distribution of the
proceeds of such sale to any holders of minority equity interests in such
Subsidiary as required by the partnership agreement, joint venture agreement or
other analogous agreement of such Subsidiary, as the case may be, provided that,
such sale is permitted under Section 7.5;

(h)       any Subsidiary of the Borrower that is not 100% owned, directly or
indirectly, by the Borrower may make distributions to its equity holders as
required by its respective partnership agreement, joint venture agreement or
other analogous agreement of such Subsidiary, provided that, the aggregate
amounts distributed pursuant to this clause (h) to Persons other than the
Borrower and its Subsidiaries shall not exceed $15,000,000 in any Fiscal Year;

(i)       the Parent, any Intermediate Holdco, the Borrower or any Class I
Restricted Subsidiary may make additional Restricted Payments in an amount not
to exceed the Applicable Amount at the time of, and immediately prior to the
making of, any such Restricted Payment; provided that, at the time of and
immediately after giving effect to any such Restricted Payment under this
paragraph (i), no Default or Event of Default shall have occurred and be
continuing. For the avoidance of doubt, any Restricted Payment permitted and
paid pursuant to this Section 7.6(i) shall only have to satisfy the requirements
detailed herein at the time of the initial Restricted Payment. Following such
Restricted Payment, the recipient may transfer such payment to another Person
without such transfer being deemed an additional Restricted Payment for purposes
of this Section 7.6(i); and

(j)       any Loan Party may purchase, redeem or otherwise acquire or retire
Capital Stock if such purchase, redemption, acquisition or retirement occurs or
is deemed to occur upon (y) the exercise of stock options, warrants or other
equity-based awards to the extent such Capital Stock represents a portion of the
exercise price of such options, warrants or other equity-based awards or (z) the
exercise of stock options, warrants or other equity-based awards or the vesting
or issuance of shares of restricted stock or other Capital Stock to the extent
such Capital Stock represents a portion of the tax liability of the holder
thereof with respect thereto.

7.7       Limitation on Capital Expenditures.   Make or commit to make any
Capital Expenditures except:

 

93



--------------------------------------------------------------------------------

(a)       Capital Expenditures made (or deemed made) with the proceeds of any
Reinvestment Deferred Amount (including Capital Expenditures made during the
six-month period prior to the relevant Reinvestment Event);

(b)       Capital Expenditures in any Fiscal Year to finance the acquisition,
construction or leasing of fixed or capital assets of the Borrower and its
Class I Restricted Subsidiaries in the ordinary course of business not exceeding
the Applicable Consolidated EBITDA Amount for such Fiscal Year;

provided, that (x) such amounts referred to above, if not so expended in the
Fiscal Year for which it is permitted, may be carried over for expenditure in
the next succeeding Fiscal Year and (y) Capital Expenditures made pursuant to
this paragraph (b) during any Fiscal Year shall be deemed made, first, in
respect of amounts permitted for such Fiscal Year as provided above and, second,
in respect of amounts carried over from the prior Fiscal Year pursuant to
clause (x) above;

(c)       to the extent that no amounts under Section 7.7(a) and (b) are
available, Capital Expenditures to finance the acquisition, construction or
leasing of fixed or capital assets in an amount not to exceed the Applicable
Amount at the time of, and immediately prior to the making of, such Capital
Expenditure; provided that, immediately prior to and after giving effect to such
Capital Expenditure under this paragraph (c), no Default or Event of Default
shall have occurred and be continuing; and

(d)       notwithstanding anything in this Section 7.7 to the contrary, and
without utilization of any amounts described in paragraphs (a) through (c) of
this Section 7.7, purchases of digital projectors and other digital cinema
equipment from or with DCIP.

7.8       Limitation on Investments.   Make any advance, loan, extension of
credit (by way of guarantee or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting an ongoing business from, or make any other
investment in, any other Person (all of the foregoing, “Investments”), except:

(a)       extensions of trade credit in the ordinary course of business;

(b)       Investments in Cash Equivalents;

(c)       Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b), (e) and (k) (and any Investment consisting of
equity interests arising upon the conversion to equity of any Indebtedness
permitted by Section 7.2(k)) and any guarantee permitted by Section 7.2(a), (f),
(g), (m), (n), (q), (r), (s), (t), (u), (v), (w), (x), (y) or (z);

(d)       Investments in assets useful in the Borrower’s or a Class I Restricted
Subsidiary’s business (other than inventory) made by the Borrower or any of its
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

 

94



--------------------------------------------------------------------------------

(e)      Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by the Parent, any Intermediate
Holdco, the Borrower or any of its Restricted Subsidiaries in the Borrower or
any Person that, prior to such Investment, is a Subsidiary Guarantor or an
Intermediate Holdco;

(f)      equity interests acquired by the Borrower or any Restricted Subsidiary
in a Person engaged in the indoor motion picture exhibition business if (i) such
Person’s theaters are managed by the Borrower or such Restricted Subsidiary,
(ii) such equity interest is acquired solely in exchange for services rendered
in connection with the management of such Person’s theaters, (iii) the board of
directors of the Borrower determines that such acquisition is in the best
interests of the Borrower and (iv) promptly after the acquisition of such equity
interests, such equity interests are pledged to the Administrative Agent for the
benefit of the Secured Parties to the extent required by Section 6.9;

(g)      loans and advances to employees of the Parent, any Intermediate Holdco,
the Borrower or any of the Class I Restricted Subsidiaries in the ordinary
course of business (including for travel and entertainment expenses) in an
aggregate amount not to exceed $1,000,000 at any one time outstanding;

(h)      Investments by the Borrower or any of its Class I Restricted
Subsidiaries in Unrestricted Subsidiaries, non-Guarantor Class I Restricted
Subsidiaries, Class II Restricted Subsidiaries, partnerships, joint ventures and
other entities that are not Guarantors in an amount not to exceed the Applicable
Amount at the time of, and immediately prior to the making of, any such
Investment; provided that, (i) any such amounts invested in any entity that is
not a Subsidiary and the primary business of which is not a Permitted Business
shall not exceed $100,000,000 in the aggregate at any one time outstanding
(measured at the time each such Investment is made) during the term of this
Agreement and (ii) immediately prior to and after giving effect to such
Investment under this paragraph (h), no Default or Event of Default shall have
occurred and be continuing; and provided further that (x) transfers by the
Borrower or the Class I Restricted Subsidiaries to any Unrestricted Subsidiary
of fee-owned property in connection with the incurrence by such Unrestricted
Subsidiary of Non-Recourse Debt secured by such fee-owned property, as
contemplated by Section 7.2(h)(i)(B), (y) Investments in Brazilco by any
Unrestricted Subsidiary that is subsequently designated as a Class I Restricted
Subsidiary, and (z) Investments in Unrestricted Subsidiaries and CFC Holdcos
consisting of the Capital Stock of an Unrestricted Subsidiary or a CFC Holdco in
each case shall not constitute Investments for purposes of determining the
Applicable Amount;

(i)      Investments by the Borrower or any of its Class I Restricted
Subsidiaries in Permitted Acquisitions, provided that, (A) to the extent such
Investment results in the creation or acquisition of a Subsidiary of the
Borrower (other than an Excluded Foreign Subsidiary of the Class I Restricted
Subsidiary so acquired), such Subsidiary must be a Class I Restricted Subsidiary
and (B) immediately prior to and after giving effect to such Permitted
Acquisition, no Default or Event of Default shall have occurred and be
continuing;

 

95



--------------------------------------------------------------------------------

(j)       Investments permitted by Sections 7.5(b), 7.5(f), 7.5(h), 7.6 and
7.16;

(k)      the Rave Acquisition;

(l)       Investments in Subsidiaries of the Borrower resulting from purchases
of minority interests in such Subsidiaries in exchange for the Parent’s common
stock;

(m)     Investments by the Borrower or any of its Class I Restricted
Subsidiaries consisting of refundable construction advances made with respect to
the construction of motion picture exhibition theatres in the ordinary course of
business;

(n)      Investments by the Borrower or any of its Class I Restricted
Subsidiaries consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements;

(o)      Investments by the Borrower or any of its Class I Restricted
Subsidiaries received in connection with the bankruptcy or reorganization of or
settlement of, delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business; and

(p)      Investments in DCIP in an aggregate amount (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value) not to exceed, at any one time outstanding, $100,000,000.

7.9      Limitation on Optional Payments and Modifications of Debt Instruments;
Amendments to Certificate of Incorporation.

(a)      Prepay, repurchase or redeem or otherwise defease or acquire the
8.6254.875% Senior Notes, the 5.125% Senior Notes, the Senior Subordinated Notes
or Indebtedness incurred pursuant to Section 7.2(g), (s), (t), (u), (v), (x),
(y) or (z); provided, however, that, so long as no Default or Event of Default
shall have occurred and be continuing at the date of such prepayment,
repurchase, redemption or other defeasance or acquisition or would result
therefrom, the Parent, any Intermediate Holdco, the Borrower or any Restricted
Subsidiary may prepay, repurchase, redeem, defease or acquire: (i) the
8.6254.875% Senior Notes and the Senior Subordinated Notes; (ii) the 5.125%
Senior Notes, the Senior Subordinated Notes and Indebtedness incurred pursuant
to Section 7.2(g), (s), (t), (u), (v), (x), (y) or (z) for an aggregate price
that does not exceed the Applicable Amount at the time of such prepayment,
repurchase, redemption, defeasance or other acquisition; (iii) the 5.125% Senior
Notes or Indebtedness incurred pursuant to Section 7.2(t) or 7.2(u) with the
proceeds of Indebtedness incurred pursuant to Section 7.2(t) or 7.2(u); (iv) the
Senior Subordinated Notes with the proceeds of any refinancing permitted by
Section 7.2(f); (v) Indebtedness incurred pursuant to Section 7.2(g) or 7.2(x)
with the proceeds of Indebtedness incurred pursuant to Section 7.2(x);
(vi) Indebtedness incurred pursuant to Section 7.2(f), 7.2(s) or 7.2(y) with the
proceeds of Indebtedness incurred pursuant to Section 7.2(y); and
(vii) Indebtedness incurred pursuant to Section 7.2(v) or 7.2(z) with the
proceeds of Indebtedness incurred pursuant to Section 7.2(z);

 

96



--------------------------------------------------------------------------------

(b) amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the 8.6254.875%
Senior Notes, the 5.125% Senior Notes, the Senior Subordinated Notes or any
Indebtedness incurred pursuant to Section 7.2(g), (s), (t), (u), (v), (x),
(y) or (z), in each case if, after giving effect to such amendment, modification
or other change, such Indebtedness would not be permitted to be incurred under
such Section 7.2(g), (s), (t), (u), (v), (x), (y) or (z), as appropriate; or

(c)      amend its certificate of incorporation in any manner reasonably
determined by the Administrative Agent to be material and adverse to the
Lenders.

7.10    Limitation on Transactions with Affiliates. Make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
involving aggregate payments or consideration in excess of $10.0 million unless:

(i)       the Affiliate Transaction is on terms that are no less favorable to
the Parent, the Intermediate Holdco, the Borrower or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Parent, the Intermediate Holdco, the Borrower or such Restricted
Subsidiary with a Person who is not an Affiliate; and

(ii)      the Borrower delivers to the Administrative Agent:

 (a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, an
officer’s certificate certifying that such Affiliate Transaction complies with
this Section 7.10; and

 (b) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, a
resolution of the board of directors of the Parent and the Borrower set forth in
an officer’s certificate certifying that such Affiliate Transaction complies
with this Section 7.10 and that such Affiliate Transaction has been approved by
a majority of the disinterested members of the board of directors of the Parent
and the Borrower.

The following items shall be deemed to not be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:

(1) any employment, consulting or similar agreement or other compensation
arrangement entered into by the Parent, any Intermediate Holdco, the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business of the
Parent, any Intermediate Holdco, the Borrower or such Restricted Subsidiary;

 

97



--------------------------------------------------------------------------------

(2) transactions between or among the Parent, any Intermediate Holdco, the
Borrower and/or its Restricted Subsidiaries;

(3) transactions with a Person that is an Affiliate of the Parent solely because
the Parent or any of its Subsidiaries owns Capital Stock in, or controls, such
Person;

(4) reasonable fees and expenses and compensation paid to, and indemnity
provided on behalf of, officers, directors or employees of the Parent or any
Subsidiary as determined in good faith by the board of directors or senior
management of the Parent;

(5) sales of Capital Stock (other than Disqualified Stock) to Affiliates of the
Parent and the granting of registration and other customary rights in connection
therewith;

(6) Restricted Payments that are permitted by Section 7.6 and Investments
permitted under Section 7.8;

(7) transactions pursuant to any contract or agreement listed on Schedule 7.10,
as in effect on the Restatement Closing Date, in each case as amended, modified
or replaced from time to time so long as the amended, modified or new
agreements, taken as a whole, are not materially less favorable to the Parent,
any Intermediate Holdco, the Borrower and its Restricted Subsidiaries taken as a
whole than those in effect on the Restatement Closing Date;

(8) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case, in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are fair to the
Parent, any Intermediate Holdco, the Borrower and its Restricted Subsidiaries,
in the reasonable determination of the board of directors of the Parent or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

(9) the pledge of Capital Stock of an Unrestricted Subsidiary to its lenders to
support the Indebtedness of such Unrestricted Subsidiary owed to such lenders;
and

(10) transactions in which the Parent, any Intermediate Holdco, the Borrower or
any of its Restricted Subsidiaries delivers to the Administrative Agent a letter
from an accounting, appraisal or investment banking firm of national standing
stating that such transaction is fair to the Parent, such Intermediate Holdco,
the Borrower or such Restricted Subsidiary from a financial point of view or
stating that the terms are not materially less favorable to the Parent, such
Intermediate Holdco, the Borrower or such Restricted Subsidiary than those that
would have reasonably been obtained in a comparable transaction by the Parent,
such

 

98



--------------------------------------------------------------------------------

Intermediate Holdco, the Borrower or such Restricted Subsidiary with an
unrelated Person on an arm’s-length basis.

7.11      Limitation on Changes in Fiscal Periods. Permit the Fiscal Year to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.12      Limitation on Negative Pledge Clauses. Enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of the
Parent, the Borrower or any of its Class I Restricted Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than:

(a)        this Agreement and the other Loan Documents;

(b)        the Senior Subordinated Note Indenture;

(c)        any Senior Note Indentures;

(d)        any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);

(e)        in connection with any Lien permitted under Section 7.3(b), (c), (d),
(f), (g), (i), (k), (m), (o), (s), (u), (v) or (w) or any document or instrument
governing any such Lien, provided that such prohibition or limitation shall only
be effective against the assets subject to such Lien;

(f)        pursuant to customary restrictions and conditions contained in any
agreement related to the sale of any property permitted under Section 7.5,
pending the consummation of such sale, provided that such prohibition or
limitation shall only be effective against the assets to be sold;

(g)        leases, licenses and other agreements entered into in the ordinary
course of business (other than for Indebtedness);

(h)        provisions in corporate charters, bylaws, stockholders agreements,
partnership agreements, limited liability company agreements and similar
agreements entered into in connection with Investments permitted by Section 7.8
and negotiated in good faith and not with the purpose of avoiding the
restrictions of this Section;

(i)        restrictions on cash or other deposits or net worth imposed by
customers and suppliers in the ordinary course of business;

(j)        Digital Cinema Equipment Leases with DCIP and related agreements;

(k)        agreements governing Liens, encumbrances and restrictions permitted
under Section 7.3(aa); and

 

99



--------------------------------------------------------------------------------

(l)        any instruments governing Indebtedness permitted under
Section 7.2(g), (r), (s), (t), (u), (v), (w), (x), (y) or (z).

In each case set forth above, notwithstanding any stated limitation on the
assets or property that may be subject to such prohibition or limitation, a
prohibition or limitation on a specified asset or property or group or type of
assets or property may also apply to all improvements, additions and accessions
thereto, assets and property affixed or appurtenant thereto, and all products
and proceeds thereof, including dividends, distributions, interest and increases
in respect thereof.

7.13      Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Class I Restricted Subsidiary (or, in the case of clause (a)
only, any Class II Restricted Subsidiary of the Borrower) to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any Class I Restricted Subsidiary,
(b) make Investments in the Borrower or any other Class I Restricted Subsidiary
or (c) transfer any of its assets to the Borrower or any other Class I
Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary
pending such Disposition and (iii) agreements, instruments and documents of the
types described in clauses (b) through (l) of Section 7.12 (provided, that, in
the case of any such type that is limited to certain assets (including Capital
Stock) or Persons, the permission in this clause (iii) shall also be limited to
such assets or Persons after giving effect to the final sentence of
Section 7.12) and negotiated in good faith and not with the purpose of avoiding
the restrictions of this Section. Notwithstanding any of the foregoing, the
ability of any Class II Restricted Subsidiary to make Restricted Payments may be
subject to encumbrances and restrictions imposed by agreements or instruments
relating to any Non-Recourse Debt of such Class II Restricted Subsidiary.

7.14      Limitation on Lines of Business. Engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Borrower and its Subsidiaries taken as a whole.

7.15      Limitation on Activities of the Parent and Intermediate Holdcos. In
the case of the Parent and any Intermediate Holdcos, notwithstanding anything to
the contrary in this Agreement or any other Loan Document:

(a)        conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any material business operations other than
those incidental to

   (i)      (A) issuances and sales of its Capital Stock and options, warrants
and rights related thereto, and (B) its ownership of the Capital Stock of the
Borrower or one or more Intermediate Holdcos,

   (ii)      the Indebtedness permitted under Section 7.2,

 

100



--------------------------------------------------------------------------------

   (iii)      the ownership of intercompany Indebtedness permitted under
Section 7.2,

   (iv)      the transactions permitted under Section 7.10, and

   (v)       the rights and obligations hereunder and under the other Loan
Documents;

(b)        incur, create, assume or suffer to exist any Indebtedness or other
material liabilities or financial obligations, except

   (i)        nonconsensual liabilities and obligations imposed by operation of
law,

   (ii)       pursuant to the Loan Documents to which it is a party,

   (iii)      liabilities and obligations with respect to its Capital Stock,
including dividends, redemptions and repurchases, and options, warrants and
rights related thereto,

   (iv)      Indebtedness permitted under Section 7.2,

   (v)       taxes,

   (vi)      customary fees to members of its board of directors,

   (vii)     ordinary course corporate operating expenses,

   (viii)    liabilities and obligations arising out of Restricted Payments
permitted under Section 7.6,

   (ix)      the transactions permitted under Section 7.10,

   (x)       liabilities and obligations arising out of operations permitted
under clause (a) of this Section or ownership of assets permitted under
clause (c) of this Section; or

(c)        own, lease, manage or otherwise operate any properties or assets
(including cash and Cash Equivalents) other than

   (i)       the ownership of shares of Capital Stock of the Borrower or one or
more Intermediate Holdcos,

   (ii)      the ownership of intercompany Indebtedness permitted under
Section 7.2,

   (iii)     customary minimum balances of cash and Cash Equivalents,

 

101



--------------------------------------------------------------------------------

   (iv)      cash and Cash Equivalents pending application to an Indebtedness,
liability or obligation permitted under clause (b) of this Section,

   (v)       on any date cash and Cash Equivalents pending application to
ordinary course corporate operating expenses of the Parent for the two year
period following such date in an amount not to exceed $3,000,000, and

   (vi)      cash and Cash Equivalents so long as the Parent or the relevant
Intermediate Holdco owning such cash and Cash Equivalents is a Guarantor and the
Administrative Agent has a perfected first-priority security interest in such
cash and Cash Equivalents pursuant to a customary control agreement.

7.16      Limitation on Hedge Agreements. Enter into any Hedge Agreement other
than Hedge Agreements entered into in the ordinary course of business (i) to
protect against changes in interest rates or to reduce overall interest costs
with respect to Funded Debt of the Parent and its Subsidiaries to the extent
that such Hedge Agreements have an aggregate notional amount equal to or less
than an amount reasonably related to the amount of such Funded Debt, all such
determinations to be made at the time of incurrence of such Hedge Agreement and
(ii) to protect against changes in currency exchange rates or commodity prices
and to reduce overall costs with respect to such currency exchange rates or
commodity prices to the extent that such Hedge Agreements are in an aggregate
notional amount equal to or less than an amount reasonably related to the
exposure of the Borrower and its Subsidiaries with respect to such currencies or
commodities, as applicable.

7.17       Use of Proceeds. The Borrower will not request any Loan or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries,
Parent and its or their respective directors, officers, employees and agents
shall not use, the proceeds of any Loan or Letter of Credit (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 8.     EVENTS OF DEFAULT

8.1      Events of Default. If any of the following events shall occur and be
continuing:

(a)      The Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof or thereof; or

 

102



--------------------------------------------------------------------------------

(b)      Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

(c)      (i) Any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Parent and the Borrower only), Section 6.7(a) or Section 7, or (ii) an
“Event of Default” under and as defined in any Mortgage shall have occurred and
be continuing; or

(d)      Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days; or

(e)      The Parent, any Intermediate Holdco, the Borrower or any of its
Restricted Subsidiaries shall (i) default in making any payment of any principal
of any Indebtedness (including, without limitation, any Guarantee Obligation,
but excluding the Loans and Reimbursement Obligations) on the scheduled or
original due date with respect thereto or, with respect to any Capital Lease
Obligation, after giving effect to any grace period with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or due to any action or omission by the Parent or any of its
Subsidiaries any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000; or

(f)      (i) The Parent, any Intermediate Holdco, the Borrower or any of its
Restricted Subsidiaries shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any

 

103



--------------------------------------------------------------------------------

substantial part of its assets, or the Parent, any Intermediate Holdco, the
Borrower or any of its Restricted Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Parent, any Intermediate Holdco, the Borrower or any of its Restricted
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Parent, any Intermediate Holdco, the Borrower or any of its Restricted
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Parent, any
Intermediate Holdco, the Borrower or any of its Restricted Subsidiaries shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Parent, any Intermediate Holdco, the Borrower or any of its
Restricted Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g)  (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure by the Borrower or any Commonly Controlled Entity to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan or any failure to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan, or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders
shall be likely to, incur any liability in connection with a withdrawal from, or
the Insolvency, Reorganization or “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

(h)      One or more final judgments or decrees shall be entered against the
Parent, any Intermediate Holdco, the Borrower or any of its Restricted
Subsidiaries involving for the Parent, the Intermediate Holdco, the Borrower and
its Restricted Subsidiaries taken as a whole a liability (not paid or fully
covered by insurance as to which the relevant insurance company has not
disclaimed coverage) of $25,000,000 or

 

104



--------------------------------------------------------------------------------

more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(i)      (i) Any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof pursuant to this Agreement), to be
in full force and effect, and the Borrower shall not cure such event within
three Business Days after notice thereof; (ii) any Loan Party shall assert that
any of the Security Documents are not in full force and effect; or (iii) any
Lien created by any of the Security Documents shall cease to be enforceable and
of the same effect and priority purported to be created thereby or any Loan
Party shall so assert (other than by reason of the express release thereof
pursuant to this Agreement), and the Borrower shall not cure such event within
three Business Days after notice thereof; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (i) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph shall have occurred and be continuing with respect to
Collateral with a fair market value which exceeds $250,000 in the aggregate; or

(j)      (i) The guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason (other than by reason of the
express release thereof pursuant to this Agreement), to be in full force and
effect, and the Borrower shall not cure such event within three Business Days
after notice thereof; or (ii) or any Loan Party shall assert that the guarantee
contained in Section 2 of the Guarantee and Collateral Agreement is not in full
force and effect; or

(k)      Any Change of Control shall occur; or

(l)      The Senior Subordinated Notes or the guarantees thereof shall cease,
for any reason, to be validly subordinated to the Obligations or the obligations
of the Guarantors under the Guarantee and Collateral Agreement, as the case may
be, as provided in any Senior Subordinated Note Indenture (other than in the
case of the defeasance of the Senior Subordinated Notes), or any Loan Party, the
trustee in respect of the Senior Subordinated Notes or the holders of at least
25% in aggregate principal amount of the Senior Subordinated Notes shall so
assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default and such Event of Default is continuing, either or
both of the following actions may be taken: (i) with the consent of the Majority
Revolving Credit Facility Lenders, the Administrative Agent may, or upon the
request of the Majority Revolving Credit Facility Lenders, the Administrative
Agent shall, by notice to the Borrower declare the Revolving Credit Commitments
to be terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately

 

105



--------------------------------------------------------------------------------

terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower within ten Business Days of
such expiration (or such other Person as may be lawfully entitled thereto).

8.2      Borrower’s Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 8.1, in the event of any Event of Default under the
covenant set forth in Section 7.1 and until the expiration of the tenth day
after the date on which financial statements are required to be delivered with
respect to the applicable fiscal quarter hereunder, the Parent may engage in any
Permitted Equity Issuance to the Permitted Investors and apply the amount of the
Net Cash Proceeds thereof to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such Net Cash Proceeds applied to the cure
right in this Section 8.2 (i) are actually received by the Borrower and
contributed to the common equity of the Borrower (including through capital
contribution of such Net Cash Proceeds directly or indirectly by the Parent to
the Borrower) no later than ten days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder, (ii) do not increase the Applicable Amount or any other item
specified in this Agreement as being increased by the amount of any contributed
equity, (iii) are not deducted from Consolidated Senior Secured Debt in the
determination of the Consolidated Net Senior Secured Leverage Ratio and (iv) do
not exceed the aggregate amount necessary to cure such Event of Default under
Section 7.1 for any applicable period. The parties hereby acknowledge that this
Section 8.2 may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 7.1 and shall not result in any
adjustment to any amounts other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

(b)  Notwithstanding the provisions of Section 8.2(a), (x) in each period of
four fiscal quarters, there shall be at least one fiscal quarter in which no
cure set forth in Section 8.2(a) is made and (y) in each period of eight fiscal
quarters, there shall be at least four consecutive fiscal quarters in which no
cure set forth in Section 8.2(a) is made.

 

106



--------------------------------------------------------------------------------

SECTION 9.   THE AGENTS

9.1      Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

9.2      Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

9.3      Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4      Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.6 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any

 

107



--------------------------------------------------------------------------------

other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by such Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

9.5      Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, the Parent or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders or if such notice is from a Lender, to the Borrower. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6      Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the

 

108



--------------------------------------------------------------------------------

possession of such Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.

9.7      Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) in its capacity as such (to the extent not
reimbursed by the Borrower or any Guarantor and without limiting the obligation
of the Borrower or any Guarantor to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save each Agent
harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

9.8      Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9      Successor Agents. The Administrative Agent may resign as Administrative
Agent upon ten days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8.1(a) or Section 8.1(f) with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of

 

109



--------------------------------------------------------------------------------

resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. The
Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent, if
any, hereunder shall automatically be assumed by, and inure to the benefit of,
the Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender. After any retiring Agent’s resignation as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents.

9.10      Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 10.15.

9.11      The Agents. Other than the Administrative Agent, none of the Agents,
in their respective capacities as such, shall have any duties or
responsibilities, or incur any liability, under this Agreement and the other
Loan Documents.

SECTION 10. MISCELLANEOUS

10.1     Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i)      forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan or Reimbursement Obligation, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or

 

110



--------------------------------------------------------------------------------

extend the expiration date of any Commitment of any Lender, in each case without
the consent of each Lender directly affected thereby;

(ii)      amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Required
Prepayment Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their guarantee obligations under the
Guarantee and Collateral Agreement, in each case without the consent of all
Lenders;

(iii)      amend, modify or waive any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 5.2 (including,
without limitation, the waiver of an existing Default or Event of Default
required to be waived in order for such extension of credit to be made) without
the consent of the Majority Revolving Credit Facility Lenders;

(iv)      reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(v)      amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document directly affecting the rights, obligations or
duties of any Agent without the consent of such Agent;

(vi)      amend, modify or waive any provision of Section 2.16 without the
consent of each Lender directly affected thereby;

(vii)     amend, modify or waive any provision of Section 3 without the consent
of the Issuing Lender;

(viii)     amend or modify Section 10.6 to add any additional consent
requirements necessary to effect any assignment or participation under such
Section (other than the consent of the Borrower) without the consent of each
Lender;

(ix)      amend, modify or waive any provision of Section 2.10 without the
consent of the Required Prepayment Lenders; or

(x)      amend Section 10.6(g) except in the manner set forth in the last
sentence thereof.

In addition to the amendments described above, and notwithstanding anything in
this Section 10.1 to the contrary, the Peso Subfacility Amendments may be
effected in accordance with the provisions of Section 2.23.

 

111



--------------------------------------------------------------------------------

Any waiver, amendment, supplement or modification effected in accordance with
this Section 10.1 shall apply equally to each of the Lenders and shall be
binding upon the Loan Parties, the Lenders, the Agents and all future holders of
the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Prepayment Lenders, the Majority
Facility Lenders and Majority Revolving Facility Lenders; provided, however,
that no such amendment shall permit the Additional Extensions of Credit to share
ratably with (except pursuant to the Peso Subfacility Amendments) or with
preference to the Loans in the application of mandatory prepayments without the
consent of the Required Prepayment Lenders (prior to giving effect to
clause (y)).

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below), and no consent
of any other Person shall be required in connection with any such amendment, to
permit the refinancing, replacement or modification of all outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (b) if such refinancing, replacement or modification
is consummated prior to the firstsix month anniversary of the Restatement
ClosingSecond Amendment Effective Date and the Applicable Margin for such
Replacement Term Loans shall be higherlower than the Applicable Margin for such
Replaced Term Loans, then the fifth sentence of Section 2.9(a) shall apply, and
(c) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Replaced Term
Loans at the time of such refinancing.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

 

112



--------------------------------------------------------------------------------

10.2      Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Parent, the Borrower and the Agents, as follows
and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Assumption, in such Assignment and Assumption or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

  The Parent:

Cinemark Holdings, Inc.

3900 Dallas Parkway

Suite 500

Plano, Texas 75093

Attention: Robert Copple, Chief Financial Officer

Telephone: (972) 665-1000

Facsimile: (972) 665-1004

        with a copy to:

Attention: Michael Cavalier, Senior VP-General Counsel

Telephone: (972) 665-1000

Facsimile: (972) 665-1004

The Borrower: c/o the Parent The Administrative Agent:

Barclays Bank PLC

Americas Loan Operations

70 Hudson St. 10th Floor

Jersey City, NJ 07302

Attention: Patrick Kerner

Telecopy no: (201) 499-5040

E-Mail Address: patrick.kerner@barcap.com

Issuing Lender:

As notified by such Issuing Lender to the Administrative

Agent and the Borrower

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

113



--------------------------------------------------------------------------------

10.3      No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4      Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5      Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the syndication of the Facilities (other than fees
payable to syndicate members) and the development, preparation and execution of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of counsel to the Administrative Agent
(but limited to one counsel to the Administrative Agent) , filing and recording
fees and expenses and the charges of Intralinks, (b) to pay or reimburse each
Lender and the Agents for all their out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and disbursements and
other charges of in-house counsel) to each Lender and of counsel to the Agents
(but limited to one counsel to the Administrative Agent, one counsel to the
Lenders, appropriate local counsel as may be necessary and, in the case of a
conflict of interest, additional legal counsel as may be necessary), (c) to pay,
indemnify, or reimburse each Lender and the Agents for, and hold each Lender,
the Issuing Lender and the Agents harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay caused by the Borrower in paying, Otherother Ttaxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, defend, indemnify or reimburse each
Lender, the Issuing Lender, each Agent, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are bought by the
Borrower, its equity holders, affiliates or creditors or

 

114



--------------------------------------------------------------------------------

any other person, including any of the foregoing relating to the use of proceeds
of the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable or allegedly applicable to the Parent, the
Borrower, any of its Subsidiaries or any of their operations or any property at
any time owned, leased, or in any way used by any of such parties and the fees
and disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities (i) to the extent such Indemnified
Liabilities are found by a final, nonappealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or (ii) arising from claims asserted by another
Indemnitee against such Indemnitee, provided, further, that this Section 10.5(d)
shall not apply with respect to Ttaxes other than any Ttaxes that represent
losses or damages arising from any non-Ttax claim. The Borrower shall have the
right to undertake, conduct and control through counsel of its own choosing
(which counsel shall be acceptable to the applicable Indemnitee acting
reasonably), the conduct and settlement of claims with respect to the related
Indemnified Liabilities, and such Indemnitee shall cooperate with the Borrower
in connection therewith; provided that the Borrower shall permit such Indemnitee
to participate in such conduct and settlement through counsel chosen by such
Indemnitee. Notwithstanding the foregoing, each Indemnitee shall have the right
to employ its own counsel and the reasonable fees and expenses of such counsel
shall be at the Borrower’s cost and expense if such Indemnitee reasonably
determines that (i) the Borrower’s counsel is not defending any claim or
proceeding in a manner reasonably acceptable to such Indemnitee or (ii) the
interest of the Borrower and such Indemnitee have become adverse in any such
claim or cause of action, provided, however, that in such event, the Borrower
shall only be liable for the reasonable legal expenses of one counsel for all
such Indemnitees. If clause (ii) of the immediately preceding sentence is
applicable, at the option of the applicable Indemnitee, its attorneys shall
control the resolution of any such claim with respect to the related Indemnified
Liabilities. The Borrower shall not, without the prior written consent of each
Indemnitee affected thereby, effect the settlement or compromise of, or consent
to the entry of any judgment with respect to, any pending or threatened action
or claim in respect of which indemnification may be sought hereunder (whether or
not such Indemnitee is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (a) includes an unconditional
release of such Indemnitee from all liability arising out of such action or
claim, (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of such Indemnitee and (c) does
not require such Indemnitee to pay any form of consideration to any party or
parties (including, without limitation, the payment of money) in connection
therewith. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any Indemnitee
until the date on which all Obligations (other than obligations in respect of
any Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding.
Notwithstanding any other provision of this Section, the Borrower shall have no
obligation hereunder to any Indemnitee for any environmental claims arising from

 

115



--------------------------------------------------------------------------------

actions taken by such Indemnitee with respect to any Property after the exercise
of remedies by such Indemnitee with respect to such Property. All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor supported by customary documentation. Statements payable by the
Borrower pursuant to this Section shall be submitted to General Counsel
(Telephone No. (972) 665-1000) (Fax No. (972) 665-1004), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a notice to the Administrative Agent.
The agreements in this Section shall survive repayment of the Loans and all
other amounts payable hereunder.

No Indemnitee or any of the other parties hereto shall be liable to any other
party hereto for any damages arising from the use by unauthorized Persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such Persons
(except to the extent any such damages are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee) or for any special,
indirect, exemplary, consequential or punitive damages in connection with the
Facilities.

10.6       Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Parent, the
Borrower, the Lenders, the Agents, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents and each Lender.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Agents shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
require the consent of all Lenders pursuant to Section 10.1. The Borrower agrees
that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a)as
fully as if such Participant were a Lender hereunder. The Borrower and each
Lender also agree that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 with respect to its participation in the

 

116



--------------------------------------------------------------------------------

Commitments and the Loans outstanding from time to time as if such Participant
were a Lender; provided that, in the case of Section 2.18, such Participant
shall have complied with the requirements of said Section, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, except to
the extent such entitlement to receive a greater amount results from the
adoption of, or a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower (and such agency being solely for tax purposes), maintain a
register in the United States on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments or other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that any such Commitment or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(c)      Any Lender (an “Assignor”) may, in accordance with applicable law, at
any time and from time to time assign to any Lender or any Affiliate or Related
Fund thereof or, with the consent of (i) the Administrative Agent and so long as
no Default or Event of Default has occurred and is continuing, the Borrower
(which, in each case, shall not be unreasonably withheld or delayed) (provided
that no such consent need be obtained with respect to any assignment of Term
Loans, unless such assignment is to a Person that is a motion picture exhibitor
or an Affiliate or related entity of a motion picture exhibitor, in which case
such assignment shall require the consent of the Borrower), and (ii) in the case
of any assignment of the Revolving Credit Commitments, the Issuing Lenders
(which consent shall not be unreasonably withheld), to an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Assumption, substantially in the form of Exhibit E, executed by such Assignee
and such Assignor (and, where the consent of the Borrower, the Administrative
Agent or the Issuing Lenders is required pursuant to the foregoing provisions,
by the Borrower and such other Persons) and delivered to the Administrative
Agent for its acceptance and recording in the Register; provided that no such
assignment to an Assignee (other than any Lender or any affiliate or Related
Fund thereof) shall be in an aggregate principal amount of less than $5,000,000,
in the case of any assignment of Revolving Credit Commitments, and $1,000,000,
in the case of any assignment of Term Loans (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent and, after giving
effect to such assignment, the assigning Lender (if it shall retain any
Revolving Credit Commitment or Loans) shall have Commitments and Loans
aggregating at least

 

117



--------------------------------------------------------------------------------

$5,000,000, in the case of Revolving Credit Commitments, and $1,000,000, in the
case of the Term Loans. Any such assignment need not be ratable as among the
Facilities. Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Assumption,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Assumption, have the rights and obligations of a Lender
hereunder with Commitments and/or Loans as set forth therein, and (y) the
Assignor thereunder shall, to the extent provided in such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto, except as to Sections 2.17, 2.18 and 10.5 in respect of the period prior
to such effective date and Section 10.14). Notwithstanding any provision of this
Section, the consent of the Borrower shall not be required for any assignment
that occurs at any time when any Event of Default shall have occurred and be
continuing. For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments to or by two or more Related Funds shall be
aggregated and for purposes of the minimum hold amounts, the Commitments and
Loans of Related Funds shall be aggregated.

(d)      The Administrative Agent shall, on behalf of the Borrower, maintain at
its address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register. Any assignment or transfer of all or
part of a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Assumption; thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled.” The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.

(e)      Upon its receipt of an Assignment and Assumption executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable in connection with an assignment by or to a Barclays Entity),
and the acceptance of the Assignee’s completed administrative questionnaire
(unless the Assignee shall already be a Lender hereunder) the Administrative
Agent shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Borrower. On or prior to such effective date, the Borrower, at its own
expense, upon

 

118



--------------------------------------------------------------------------------

request, shall execute and deliver to the Administrative Agent (in exchange for
the Revolving Credit Note and/or applicable Term Notes, as the case may be, of
the assigning Lender) a new Revolving Credit Note and/or applicable Term Notes,
as the case may be, to the order of such Assignee in an amount equal to the
Revolving Credit Commitment and/or applicable Term Loans, as the case may be,
assumed or acquired by it pursuant to such Assignment and Assumption and, if the
Assignor has retained a Revolving Credit Commitment and/or Term Loans, as the
case may be, upon request, a new Revolving Credit Note and/or Term Notes, as the
case may be, to the order of the Assignor in an amount equal to the Revolving
Credit Commitment and/or applicable Term Loans, as the case may be, retained by
it hereunder. Such new Note or Notes shall be dated the Restatement Closing Date
and shall otherwise be in the form of the Note or Notes replaced thereby. In the
event that the Administrative Agent has received a Revolving Credit Note and/or
a Term Note, as the case may be, from the assigning Lender, the Administrative
Agent shall promptly return to the Borrower such Note and/or Notes for
cancellation.

(f)      For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.

(g)      Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,

 

119



--------------------------------------------------------------------------------

commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (g) may not be amended without
the written consent of the Required Lenders, the Borrower and any SPC with Loans
outstanding at the time of such proposed amendment.

10.7      Adjustments; Set-off. (a) Except to the extent that this Agreement or
a court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6 or a prepayment pursuant to Section 2.25), or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 8.1(f), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.; provided further, that to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor.

(b)        In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Parent or the
Borrower, any such notice being expressly waived by the Parent and the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Parent or the Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final, but excluding deposits held by the Parent or the Borrower in a fiduciary
capacity for others), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch, agency or bank affiliate thereof to or for the credit or the account
of the Parent or the Borrower, as the case may be; provided that if any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of this Agreement and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lender and the Lenders and (ii) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of set-off. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

120



--------------------------------------------------------------------------------

10.8       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Parent, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents. This Agreement supersedes and terminates the
engagement letter among the Borrower and the Agents (other than any provisions
relating to obligations of the Borrower in respect of syndication of the
Facilities) but not the related fee letter.

10.11      GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12      Submission To Jurisdiction; Waivers. Each of the Parent and the
Borrower hereby irrevocably and unconditionally:

(a)        submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof; provided, that nothing contained herein
or in any other Loan Document will prevent any Lender or the Administrative
Agent from bringing any action to enforce any award or judgment or exercise any
right under the Security Documents or against any Collateral or any other
property of any Loan Party in any other forum in which jurisdiction can be
established;

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

121



--------------------------------------------------------------------------------

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)       together with each Lender, each Agent waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Section any special, indirect,
exemplary, punitive or consequential damages.

10.13   Acknowledgments. Each of the Parent and the Borrower hereby acknowledges
that:

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)       neither any Agent nor any Lender has any fiduciary relationship with
or duty to the Parent or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agents and the Lenders, on one hand, and the Parent and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Parent, the Borrower and the Lenders.

10.14       Confidentiality. Each of the Agents, the Lenders and the other
Credit Parties agrees to keep confidential all non-public information provided
to it by any Loan Party pursuant to this Agreement that is designated by such
Loan Party as confidential; provided that nothing herein shall prevent any Agent
or any Lender from disclosing any such information (a) to any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that has agreed to comply with
the provisions of this Section, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors who will be advised of
such confidentiality, (d) to any financial institution that is a creditor of
such Agent or Lender or a direct or indirect contractual counterparty of such
Agent or Lender in swap agreements or such contractual counterparty’s
professional advisor (so long as such creditor or contractual counterparty or
professional advisor to such contractual counterparty has agreed to be bound by
the provisions of this Section), (e) upon the request or demand of any
Governmental Authority having jurisdiction over it, (f) in response to any order
of any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (g) in connection with any litigation or
similar proceeding, (h) that has been publicly disclosed other than in breach of
this Section, (i) to the

 

122



--------------------------------------------------------------------------------

National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (j) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (k) if agreed by the Borrower in
its sole discretion to any other Person; provided, however, with respect to
clauses (e), (f) and (g), each of the Agents and Lenders agrees to give the
Parent and Borrower prompt notice of any request for such confidential
information so as to permit the Parent or the Borrower to seek a protective
order or similar remedy or cause such information to be accorded confidential
treatment. Notwithstanding anything herein to the contrary, any party to this
Agreement (and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all Persons, without limitation of any kind,
the structure and tax aspects of the transactions contemplated by this
Agreement, and all materials of any kind (including opinions or other tax
analyses) related to such structure and tax aspects. Further, each party hereto
acknowledges that it has no proprietary rights to any tax matter or tax idea
related to the transactions contemplated by this Agreement.

10.15   Release of Collateral and Guarantee Obligations.

(a)       Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, any Agent or
any Qualified Counterparty) take such actions as shall be required to release
its security interest in any Collateral being Disposed of in such Disposition,
and to release any guarantee obligations under any Loan Document of any Person
being Disposed of in such Disposition, to the extent necessary to permit
consummation of such Disposition in accordance with the Loan Documents.

(b)       Notwithstanding any other provision of this Agreement or any other
Loan Document, the Borrower may request, and the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, any Agent or any
Qualified Counterparty) grant, a release of any specific parcel of real property
Collateral if (i) (A) such release is in connection with a grant by the Borrower
or a Guarantor of additional real property Collateral of similar or greater
value (valued in accordance with Schedule 6.9(b)-1; such value to be
demonstrated to the reasonable satisfaction of the Administrative Agent) and
(B) immediately after giving effect to such Collateral substitution, no Default
or Event of Default shall have occurred and be continuing or (ii) such parcel
represents an adjacent parcel of real property not necessary in the business of
the Borrower or any Class I Restricted Subsidiary which has been separated from
another parcel of real property of the Borrower or a Class I Restricted
Subsidiary by means of subdivision and replatting.

(c)       Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, upon request
of the Borrower, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, any Agent, or any Person that is a party to any
Specified Hedge Agreement) take such actions

 

123



--------------------------------------------------------------------------------

as shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

(d)       The Administrative Agent shall (without notice to, or vote or consent
of, any Lender, any Agent or any Qualified Counterparty) release its security
interest in Collateral as provided in the Guarantee and Collateral Agreement,
including Section 8.15 thereof.

10.16   Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants
(including the Emerging Issues Task Force thereof) or, if applicable, the SEC or
in the interpretation or application thereof by independent certified public
accountants of nationally recognized standing.

10.17     WAIVERS OF JURY TRIAL. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.18   USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.19   No Novation. The terms and conditions of the Existing Credit Agreement
are amended as set forth in, and restated in their entirety and superseded by,
this

 

124



--------------------------------------------------------------------------------

Agreement. Nothing in this Agreement shall be deemed to be a novation of any of
the Obligations as defined in the Existing Credit Agreement. Notwithstanding any
provision of this Agreement or any other Loan Document or instrument executed in
connection herewith, the execution and delivery of this Agreement and the
incurrence of Obligations hereunder shall be in substitution for, but not in
payment of, the Obligations owed by the Loan Parties under the Existing Credit
Agreement. From and after the Restatement Closing Date, each reference to the
“Agreement”, “Credit Agreement” or other reference originally applicable to the
Existing Credit Agreement contained in any Loan Document shall be a reference to
this Agreement, as amended, supplemented, restated or otherwise modified from
time to time.

10.20   Designated Senior Debt. The Borrower hereby designates all “Senior Debt”
(as defined in the Senior Subordinated Note Indenture as in effect on the
Restatement Closing Date) under this Agreement as “Designated Senior Debt” for
purposes of such Senior Subordinated Note Indenture.

[Remainder of page intentionally left blank.]

 

125



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING CREDIT LOANS AND COMMITMENT FEE RATE

 

Consolidated Net Senior Secured

Leverage Ratio

Applicable Margin for
Revolving Credit Loans Commitment Fee
Rate Eurodollar
Loans

Base Rate

Loans

> 2.75 to 1.00

2.75% 1.75% 0.500%

£ 2.75 to 1.00 and > 2.25 to 1.00

2.50% 1.50% 0.375%

£ 2.25 to 1.00 and > 1.75 to 1.00

2.25% 1.25% 0.375%

£ 1.75 to 1.00

2.00% 1.00% 0.250%

Changes in the Applicable Margin resulting from changes in the Consolidated Net
Senior Secured Leverage Ratio shall become effective on the date (the
“Adjustment Date”) on which financial statements are delivered to the Lenders
pursuant to Section 6.1 (but in any event not later than the date such financial
statements are due pursuant to Section 6.1) and shall remain in effect until the
next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
above, then, until such financial statements are delivered, the Consolidated Net
Senior Secured Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 2.75 to 1.00. In addition, at all times while an Event of Default
shall have occurred and be continuing, the Consolidated Net Senior Secured
Leverage Ratio shall for the purposes of this Pricing Grid be deemed to be
greater than 2.75 to 1.00. Each determination of the Consolidated Net Senior
Secured Leverage Ratio pursuant to this Pricing Grid shall be made as at the
last day of any period of four consecutive fiscal quarters of the Borrower.

 



--------------------------------------------------------------------------------

COMPOSITE COPYCONFORMED VERSION

THROUGH THIRD AMENDMENT

OF THE CREDIT AGREEMENT

FOR CONVENIENCE PURPOSES ONLY

 

Exhibit B to

Second Amendment to Credit Agreement

Amended Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

 

 

GUARANTEE AND COLLATERAL AGREEMENT1

made by

CINEMARK HOLDINGS, INC.

CINEMARK, INC.,

CNMK HOLDING, INC.,

CINEMARK USA, INC.,

and certain of its Subsidiaries

in favor of

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

Dated as of October 5, 2006

THIS COMPOSITE COPY HAS BEEN PREPARED SOLELY AS A CONVENIENCE AND IS NOT A LEGAL
DOCUMENT. THE GUARANTEE AND COLLATERAL AGREEMENT, DATED AS OF OCTOBER 5, 2006,
AND AMENDMENTS THERETO REMAIN THE OPERATIVE LEGAL DOCUMENTS FOR ALL PURPOSES.

 

 

 

 

 

1 Conformed to reflect amendments made through the Third Amendment, dated as of
March 2, 2010, to the Credit Agreement, dated as of October 5, 2006, and through
the Second Amendment, dated as of May 8, 2015, to the Amended and Restated
Credit Agreement, dated as of December 18, 2012.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page   SECTION 1.     DEFINED TERMS   2   

1.1

Definitions   2   

1.2

Other Definitional Provisions   6    SECTION 2. GUARANTEE   67   

2.1

Guarantee   67   

2.2

Right of Contribution   78   

2.3

No Subrogation   8   

2.4

Amendments, etc. with respect to the Borrower Obligations   89   

2.5

Guarantee Absolute and Unconditional   9   

2.6

Reinstatement   11   

2.7

Payments   11   

2.8

Keepwell   11    SECTION 3. GRANT OF SECURITY INTEREST   1112    SECTION 4.
REPRESENTATIONS AND WARRANTIES   13   

4.1

Representations in Credit Agreement   1213   

4.2

Title; No Other Liens   1213   

4.3

Perfected First Priority Liens   1213   

4.4

Jurisdiction of Organization; Chief Executive Office   13   

4.5

Inventory and Equipment   14   

4.6

Farm Products   14   

4.7

Investment Property   14   

4.8

Receivables   1314   

4.9

Intellectual Property   14    SECTION 5. COVENANTS   1415   

5.1

Covenants in Credit Agreement   1415   

5.2

Delivery of Instruments and Chattel Paper   1415   

5.3

Maintenance of Insurance   1415   

5.4

Payment of Obligations   16   

5.5

Maintenance of Perfected Security Interest; Further Documentation   1516   

5.6

Changes in Locations, Name, etc.   16   

5.7

Notices   17   

5.8

Investment Property   1617   

5.9

Receivables   1718   

5.10

Intellectual Property   19    SECTION 6. REMEDIAL PROVISIONS   1920   

6.1

Certain Matters Relating to Receivables   1920   

6.2

Communications with Obligors; Grantors Remain Liable   2021   

6.3

Pledged Stock   22   

 

i



--------------------------------------------------------------------------------

    Page  

6.4

Proceeds to be Turned Over To Administrative Agent   2122   

6.5

Application of Proceeds   23   

6.6

Code and Other Remedies   2223   

6.7

Registration Rights   2324   

6.8

Deficiency   25    SECTION 7.     THE ADMINISTRATIVE AGENT   25   

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc   25   

7.2

Duty of Administrative Agent   2527   

7.3

Execution of Financing Statements   27   

7.4

Authority of Administrative Agent   2627    SECTION 8. MISCELLANEOUS   2627   

8.1

Amendments in Writing   2627   

8.2

Notices   2628   

8.3

No Waiver by Course of Conduct; Cumulative Remedies   2628   

8.4

Enforcement Expenses; Indemnification   28   

8.5

Successors and Assigns   2728   

8.6

Set-Off   2729   

8.7

Counterparts   2829   

8.8

Severability   2829   

8.9

Section Headings   2829   

8.10

Integration   2830   

8.11

GOVERNING LAW   2830   

8.12

Submission To Jurisdiction; Waivers   2830   

8.13

Acknowledgments   2930   

8.14

Additional Grantors   2931   

8.15

Releases   2931   

8.16

WAIVER OF JURY TRIAL   3032   

8.17

Additional Waiver   3032   

 

ii



--------------------------------------------------------------------------------

Schedules Schedule 1 Description of Pledged Securities Schedule 2 Filings and
Other Actions Required to Perfect Security Interest Schedule 3 Jurisdiction of
Organization, Identification Number and Location of
Chief Executive Office Schedule 4 Locations of Inventory and Equipment
Schedule 5 Receivables Schedule 6 Intellectual Property Schedule 7 Certificated
LLC Interests Annexes Annex I Assumption Agreement Annex II Acknowledgment and
Consent

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 5 2006, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of LEHMAN COMMERCIAL PAPER
INC., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the benefit of the Secured Parties (as defined below), including the banks,
other financial institutions and other entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of October 5, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CINEMARK HOLDINGS, INC., a Delaware corporation (together with any of its
permitted successors and assigns, the “Parent”), CINEMARK, INC., a Delaware
corporation (together with any of its permitted successors and assigns,
“Holdings”), CNMK HOLDING, INC., a Delaware corporation, CINEMARK USA, INC., a
Texas corporation (together with any of its permitted successors and assigns,
the “Borrower”), the Lenders parties thereto, LEHMAN BROTHERS INC. and MORGAN
STANLEY SENIOR FUNDING, INC., as joint lead arrangers and joint bookrunners (in
such capacity, the “Arrangers”), MORGAN STANLEY SENIOR FUNDING, INC., as
syndication agent (in such capacity, the “Syndication Agent”), BNP PARIBAS and
GENERAL ELECTRIC CAPITAL CORPORATION, as co-documentation agents (in such
capacity, the “Co-Documentation Agents”), and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement and the making of
this Agreement; and

WHEREAS, this Agreement is necessary and convenient to the conduct, promotion
and attainment of the business of the Borrower and each other Grantor;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

 

2

SECTION 1.     DEFINED TERMS

1.1       Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.

(b)       The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, or the other Loan Documents, or any Letter of
Credit, or any other document made, delivered or given in connection therewith,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Secured Parties that are required to be paid by the Borrower pursuant to
the terms of any of the foregoing agreements).

“Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedge Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Hedge Agreement).



--------------------------------------------------------------------------------

 

3

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, but only
to the extent that, and only so long as, the Borrower Credit Agreement
Obligations are secured and guaranteed pursuant hereto, and (iii) all other
obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Secured Parties that are required to be paid by
the Borrower pursuant to the terms of this Agreement).; provided, that for
purposes of determining any Guarantor Obligations of any Guarantor under this
Agreement, the definition of “Borrower Obligations” shall not create any
guarantee by any Guarantor of any Excluded Swap Obligations of such Guarantor.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights arising under the laws of the United States or
any political subdivision thereof, whether registered or unregistered
and whether published or unpublished (including, without limitation, those
listed in Schedule 6), all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Assets”: (i) (A) Capital Stock of Unrestricted Subsidiaries that are
Foreign Subsidiaries or that are CFC Holdcos (other than CFC Class II Holdcos)
and (B) 35% of the Capital Stock of Class II Restricted Subsidiaries and CFC
Class II Holdcos, (ii) foreign intellectual property, (iii) subject to
Section 5.8(e), the Capital Stock of Fandango, Inc., Laredo Theatre, Ltd.,
Greeley, Ltd., NCM Holdings and National CineMedia, LLC held by any Grantor to
the extent and so long as such Capital Stock is subject to the restrictions on
pledge (such as rights of first refusal or similar rights) set forth in the
relevant stockholders agreement or partnership agreement and (iv) any property
to the extent that a grant of a security interest in or lien on such property is
prohibited by any Requirement of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of (or the creation of a right of termination with respect
to) or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or



--------------------------------------------------------------------------------

 

4

giving rise to such property or is prohibited by any contract creating a Lien on
such property permitted by Section 7.3 of the Credit Agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
law.1

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Guarantor Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of a Guarantor (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedge Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Qualified
Counterparty that are required to be paid by such Guarantor pursuant to the
terms of any Specified Hedge Agreement).

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) any Guarantor Hedge Agreement Obligations of such Guarantor, but only to
the extent that, and only so long as, the other Obligations of such Guarantor
are secured and guaranteed pursuant hereto, and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Secured Parties that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property arising under United States laws,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, and all
rights to sue at law or in

 

 

1 The definition of “Excluded Assets” was amended pursuant to Third Amendment to
the Credit Agreement, dated March 2, 2010.



--------------------------------------------------------------------------------

 

5

equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Parent or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States or any political
subdivision thereof, all reissues and extensions thereof and all goodwill
associated therewith, including, without limitation, any of the foregoing
referred to in Schedule 6, (ii) all applications for letters patent of the
United States and all divisions, continuations and continuations-in-part
thereof, including, without limitation, any of the foregoing referred to in
Schedule 6, and (iii) all rights to obtain any reissues or extensions of the
foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Pledged Notes”: all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (i) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary course of
business and (ii) promissory notes the aggregate face amount of which are not in
excess of $100,000).

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: the shares of Capital Stock listed on Schedule 1, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Person that may be issued or granted to,
or held by, any Grantor while this Agreement is in effect; provided that in no
event shall more than 65% of the total outstanding Foreign Subsidiary Voting
Stock of any Foreign Subsidiary be required to be pledged hereunder.



--------------------------------------------------------------------------------

 

6

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, including, without limitation, all dividends or other
income from the Investment Property, collections thereon or distributions or
payments with respect thereto.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” with respect to such
Swap Obligation at such time by entering into a keepwell or guarantee pursuant
to Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender) and any
Qualified Counterparty.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 6, and (ii) the right
to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

1.2       Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.



--------------------------------------------------------------------------------

 

7

(c)       Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.     GUARANTEE

2.1       Guarantee. (a)  (i) The Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantee to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at stated maturity, by
acceleration or otherwise) of the Borrower Obligations (other than, in the case
of each Guarantor, Borrower Obligations arising pursuant to clause (ii) of this
Section 2.1(a) in respect of Guarantor Hedge Agreement Obligations in respect of
which such Guarantor is a primary obligor) (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor).

(ii)       The Borrower hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by each Guarantor when due (whether at stated
maturity, by acceleration or otherwise) of the Guarantor Hedge Agreement
Obligations of such Guarantor.

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c)       Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee of such Guarantor contained in this
Section 2 or affecting the rights and remedies of the Administrative Agent or
any Secured Party hereunder.

(d)       The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations and any or all of the Guarantors may be free from their respective
Guarantor Obligations.

(e)       No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations or the Guarantor Hedge
Agreement Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than



--------------------------------------------------------------------------------

 

8

any payment received or collected from such Guarantor in respect of the Borrower
Obligations or the Guarantor Hedge Agreement Obligations, respectively), remain
liable for the Borrower Obligations and the Guarantor Hedge Agreement
Obligations up to the maximum liability of such Guarantor hereunder until the
Borrower Obligations and the Guarantor Hedge Agreement Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

2.2       Right of Contribution. (a) Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Secured Parties, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Secured Parties for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

(b)       The Borrower and each Guarantor agrees that to the extent that the
Borrower or any Guarantor shall have paid more than its proportionate share of
any payment made hereunder in respect of any Guarantor Hedge Agreement
Obligation of any other Guarantor, the Borrower or such Guarantor, as the case
may be, shall be entitled to seek and receive contribution from and against the
Borrower and any other Guarantor which has not paid its proportionate share of
such payment.

(c)       The Borrower’s and each Guarantor’s right of contribution under this
Section 2.2 shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of the Borrower or any Guarantor to the Administrative Agent and the
Secured Parties, and the Borrower and each Guarantor shall remain liable to the
Administrative Agent and the Secured Parties for the full amount guaranteed by
the Borrower or such Guarantor hereunder.

2.3       No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Secured Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Secured
Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Secured Parties by
the Borrower on account of the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such



--------------------------------------------------------------------------------

 

9

Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations or the Guarantor Hedge
Agreement Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

2.4       Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations or the Guarantor Hedge Agreement Obligations made by the
Administrative Agent or any Secured Party may be rescinded by the Administrative
Agent or such Secured Party and any of the Borrower Obligations or the Guarantor
Hedge Agreement Obligations continued, and the Borrower Obligations or the
Guarantor Hedge Agreement Obligations, or the liability of any other Person upon
or for any part thereof, or any collateral security or guarantee therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Secured Party, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Secured Party for the payment of
the Borrower Obligations or the Guarantor Hedge Agreement Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or the Guarantor Hedge Agreement Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.5       Guarantee Absolute and Unconditional. (a) Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations (other than any notice with respect to any Guarantor Hedge
Agreement Obligation with respect to which such Guarantor is a primary obligor
and to which it is entitled pursuant to the applicable Specified Hedge
Agreement) and notice of or proof of reliance by the Administrative Agent or any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives notice of acceleration, notice of intent to accelerate,
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations (other than any diligence, presentment, protest, demand or
notice with respect to any Guarantor Hedge Agreement Obligation with respect to
which such Guarantor is a primary obligor



--------------------------------------------------------------------------------

 

10

and to which it is entitled pursuant to the applicable Specified Hedge
Agreement). Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (1) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Secured Party, (2) any defense, set-off or counterclaim (other than
a defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent or
any Secured Party, or (3) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower for the Borrower Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, the Administrative Agent or any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Secured Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

(b)       The Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Guarantor Hedge Agreement Obligations and
notice of or proof of reliance by the Administrative Agent or any Secured Party
upon the guarantee by the Borrower contained in this Section 2 or acceptance of
the guarantee by the Borrower contained in this Section 2; the Guarantor Hedge
Agreement Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee by the Borrower contained in this Section 2; and
all dealings between the Borrower and any of the Guarantors, on the one hand,
and the Administrative Agent and the Secured Parties, on the other hand, with
respect to any Guarantor Hedge Agreement Obligation likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee by the Borrower contained in this Section 2. The Borrower waives
notice of acceleration, notice of intent to accelerate, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower with respect to the Guarantor Hedge Agreement Obligations. The Borrower
understands and agrees that the guarantee by the Borrower contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Guarantor Hedge Agreement Obligations or any other collateral security



--------------------------------------------------------------------------------

 

11

therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Person
against the Administrative Agent or any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or any Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the applicable Guarantor for the applicable
Guarantor Hedge Agreement Obligations, or of the Borrower under its guarantee
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand under this Section 2 or otherwise pursuing its rights and remedies
under this Section 2 against the Borrower, the Administrative Agent or any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any
Guarantor or any other Person or against any collateral security or guarantee
for the Guarantor Hedge Agreement Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Borrower of any obligation or liability under this Section 2, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Secured Party against the
Borrower under this Section 2. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

2.6       Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations or the
Guarantor Hedge Agreement Obligations is rescinded or must otherwise be restored
or returned by the Administrative Agent or any Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7       Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim (i) in
the case of obligations in respect of Borrower Obligations arising under the
Credit Agreement or any other Loan Document, in Dollars at the Payment Office
specified in the Credit Agreement and (ii) in the case of obligations in respect
of any Borrower Hedge Agreement Obligations or any Guarantor Hedge Agreement
Obligations, in the currency and at the place specified in the applicable
Specified Hedge Agreement.

2.8       Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 2.8 for the maximum amount of such
liability that can be hereby incurred without rendering its



--------------------------------------------------------------------------------

 

12

obligations under this Section 2.8, or otherwise under this guarantee, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified Keepwell
Provider under this Section 2.8 shall remain in full force and effect until the
Loans, the Reimbursement Obligations and the other Obligations (other than
Borrower Hedge Agreement Obligations and Guarantor Hedge Agreement Obligations)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding. Each Qualified Keepwell Provider intends
that this Section 2.8 constitute, and this Section 2.8 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 3.     GRANT OF SECURITY INTEREST

Each Grantor hereby grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a security interest in, and lien on, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a)       all Accounts;

(b)       all Chattel Paper;

(c)       all Deposit Accounts;

(d)       all Documents;

(e)       all Equipment;

(f)       all General Intangibles;

(g)      all Instruments;

(h)      all Intellectual Property;

(i)       all Inventory;

(j)       all Investment Property;

(k)      all Letter-of-Credit Rights;

(l)       all Goods and other property not otherwise described above;

(m)      all books and records pertaining to the Collateral; and

(n)      to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all



--------------------------------------------------------------------------------

 

13

collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided, that the Collateral shall not include the Excluded Assets.

SECTION 4.     REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1       Representations in Credit Agreement. In the case of each Guarantor,
the representations and warranties set forth in Section 4 of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Administrative Agent and each Lender
shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in such representations and warranties to
the Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed
to be a reference to such Guarantor’s knowledge.

4.2       Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or in connection with Liens permitted by the Credit Agreement.

4.3       Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Liens permitted by the
Credit Agreement which have priority over the Liens on the Collateral by
operation of law or contract.

4.4       Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 3. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of



--------------------------------------------------------------------------------

 

14

incorporation or other organization document and long-form good standing
certificate as of a date which is recent to the date hereof.

4.5       Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 4.

4.6       Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

4.7       Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor (other than
any Capital Stock constituting Excluded Assets) or, in the case of Foreign
Subsidiary Voting Stock, if less, 65% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.

(b)       All the shares of the Pledged Stock have been duly and validly issued
and are fully paid and nonassessable.

(c)       Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d)       Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
for Liens permitted by the Credit Agreement.

4.8       Receivables. (a) Except as listed Schedule 5, no amount payable to
such Grantor under or in connection with any Receivable is evidenced by any
Instrument or Chattel Paper which has not been delivered to the Administrative
Agent to the extent required by Section 5.2.

(b)       None of the obligors on any Receivable is a Governmental Authority,
except for Receivables constituting not more than 25% of the face amount of all
Receivables.

(c)       The amounts represented by such Grantor to the Secured Parties from
time to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects.

4.9       Intellectual Property. (a) Schedule 6 lists all material Intellectual
Property owned by such Grantor in its own name on the date hereof.

(b)       On the date hereof, all Intellectual Property of such Grantor
described on Schedule 6 is valid, subsisting, unexpired and enforceable, has not
been abandoned and does not infringe the intellectual property rights of any
other Person in any material respect.



--------------------------------------------------------------------------------

 

15

(c)      Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

(d)      No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(e)      No action or proceeding is pending, or, to the knowledge of such
Grantor, overtly threatened, on the date hereof (i) seeking to limit, cancel or
question the validity of any material Intellectual Property or such Grantor’s
ownership interest therein, or (ii) which, if adversely determined, would have a
Material Adverse Effect.

SECTION 5.    COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full, no Letter of Credit shall be outstanding and the
Commitments shall have terminated:

5.1     Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

5.2     Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be promptly delivered to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided, that the Grantors shall not be obligated to deliver to the
Administrative Agent any Instruments or Chattel Paper held by any Grantor at any
time to the extent that the aggregate face amount of all such Instruments and
Chattel Paper held by all Grantors at such time does not exceed $100,000.

5.3     Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) insuring such Grantor, the Administrative Agent and the Secured Parties
against liability for personal injury and property damage relating to such
Inventory and Equipment, such policies to be in such form and amounts and having
such coverage as the Borrower deems adequate for its business.

(b)      All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days (10 days



--------------------------------------------------------------------------------

 

16

in the case of failure to pay the premium) after receipt by the Administrative
Agent of written notice thereof and (ii) name the Administrative Agent as an
additional insured party or loss payee.

(c)      The Borrower shall deliver to the Administrative Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with the delivery by the Borrower to the Administrative Agent of
its audited financial statements for each fiscal year and such supplemental
reports with respect thereto as the Administrative Agent may from time to time
reasonably request.

5.4     Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein.

5.5     Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever except as permitted by Section 4.2.

(b)      Such Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

(c)      At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.

5.6     Changes in Locations, Name, etc. Such Grantor will not, except upon
15 days’ prior written notice to the Administrative Agent (or such shorter
period as agreed to by the Administrative Agent) and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by



--------------------------------------------------------------------------------

 

17

the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein:

(i)      change its jurisdiction of organization from that referred to in
Section 4.3; or

(ii)      change its name.

5.7     Notices. Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:

(a)      any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

(b)      the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.8     Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Secured Parties, hold the same in trust for the Administrative
Agent and the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor, to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property, or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations. Notwithstanding the
foregoing, the Grantors shall not be required to pay over to the Administrative
Agent or deliver to the Administrative Agent as Collateral any proceeds of any
liquidation or dissolution of any Issuer, or any distribution of capital or



--------------------------------------------------------------------------------

 

18

property in respect of any Investment Property, to the extent that (i) such
liquidation, dissolution or distribution, if treated as a Disposition of the
relevant Issuer, would be permitted by the Credit Agreement and (ii) the
proceeds thereof are applied as required or permitted by the Credit Agreement.

(b)      Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer,
unless such securities are delivered to the Administrative Agent, concurrently
with the issuance thereof, to be held by the Administrative Agent as Collateral,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction permitted by the Credit Agreement), (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Investment Property or Proceeds thereof, or
any interest therein, except for the Liens permitted by the Credit Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Pledged Securities or Proceeds thereof (except to the extent permitted by
Section 7.14 of the Credit Agreement).

(c)      In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) and 6.7 with
respect to the Pledged Securities issued by it.

(d)      Each Issuer that is a partnership or a limited liability company (other
than the limited liability companies listed on Schedule 7) (i) confirms that
none of the terms of any equity interest issued by it provides that such equity
interest is a “security” within the meaning of Sections 8-102 and 8-103 of the
New York UCC (a “Security”), (ii) agrees that it will take no action to cause or
permit any such equity interest to become a Security, (iii) agrees that it will
not issue any certificate representing any such equity interest and (iv) agrees
that if, notwithstanding the foregoing, any such equity interest shall be or
become a Security, such Issuer will (and the Grantor that holds such equity
interest hereby instructs such Issuer to) comply with instructions originated by
the Administrative Agent without further consent by such Grantor.

(e)      Each Grantor holding Capital Stock of Laredo Theatre, Ltd. agrees to
use commercially reasonable efforts to obtain the required consent of the other
partners of Laredo Theatre, Ltd. to the pledge of such Capital Stock under this
Agreement.

5.9     Receivables. (a) Other than in the ordinary course of business, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable,



--------------------------------------------------------------------------------

 

19

(iv) allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.

(b)      Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 10% of the aggregate amount of
the then outstanding Receivables.

5.10     Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) unless a Responsible Officer determines that is it is not in
the best interest of such Grantor, continue to use each material Trademark in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iii) not adopt or use any mark which is confusingly
similar or a colorable imitation of such Trademark unless the Administrative
Agent, for the ratable benefit of the Secured Parties, shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (iv) unless a
Responsible Officer determines that is it is not in the best interest of such
Grantor, not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.

(b)      Unless a Responsible Officer determines that is it is not in the best
interest of such Grantor, such Grantor (either itself or through licensees) will
not do any act, or omit to do any act, whereby any material Patent may become
forfeited, abandoned or dedicated to the public.

(c)      Unless a Responsible Officer determines that is it is not in the best
interest of such Grantor, such Grantor (either itself or through licensees)
(i) will employ each material Copyright and (ii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any material portion of the Copyrights may become invalidated or
otherwise impaired. Unless a Responsible Officer determines that is it is not in
the best interest of such Grantor, such Grantor will not (either itself or
through licensees) do any act whereby any material portion of the Copyrights may
fall into the public domain.

(d)      Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

(e)      Such Grantor will notify the Administrative Agent promptly if it knows,
or has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

(f)      Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with



--------------------------------------------------------------------------------

 

20

the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, such Grantor shall report such filing to the Administrative
Agent within 20 Business Days after the last day of the fiscal quarter in which
such filing occurs. Upon request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s and the Secured Parties’ security interest
in any Copyright, Patent or Trademark and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby.

(g)      Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency or any political subdivision thereof, to maintain and pursue each
application relating to any material Intellectual Property (and to obtain the
relevant registration) and to maintain each registration of the material
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

(h)      In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, if reasonable or appropriate
under the circumstances in the judgment of a Responsible Officer of such
Grantor, sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

SECTION 6.    REMEDIAL PROVISIONS

6.1     Certain Matters Relating to Receivables. (a) The Administrative Agent
shall have the right, at any time after the occurrence and during the
continuance of an Event of Default, to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, upon the Administrative Agent’s request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

(b)      The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate during the continuance of
such Event of Default said authority at any time after the occurrence and during
the continuance of an Event of Default. If required by the Administrative Agent
at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith



--------------------------------------------------------------------------------

 

21

(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Administrative Agent, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor. Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

(c)      At any time after the occurrence and during the continuance of an Event
of Default, at the Administrative Agent’s request, each Grantor shall deliver to
the Administrative Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

(d)      At any time after the occurrence and during the continuance of an Event
of Default, each Grantor will cooperate with the Administrative Agent to
establish a system of lockbox accounts, under the sole dominion and control of
the Administrative Agent, into which all Receivables shall be paid and from
which all collected funds will be transferred to a Collateral Account.

6.2     Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b)      Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c)      Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables (or any agreement giving rise
thereto) to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Administrative Agent nor any Secured
Party shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Secured Party of any payment
relating thereto, nor shall the Administrative Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.



--------------------------------------------------------------------------------

 

22

6.3     Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

(b)      If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Securities and make application thereof to the
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Pledged Securities shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such Pledged
Securities at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c)      Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

6.4     Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and Instruments shall be



--------------------------------------------------------------------------------

 

23

held by such Grantor in trust for the Administrative Agent and the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the Secured Parties) shall continue to be held
as collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

6.5     Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent shall apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated, shall be paid over to the Borrower or to whomsoever may
be lawfully entitled to receive the same.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

6.6      Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and



--------------------------------------------------------------------------------

 

24

realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
as specified in Section 6.5, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Secured Party arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

6.7     Registration Rights. (a) Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that it is not commercially
unreasonable to conduct such a private sale. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

(b)      Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law
other than the filing of registration,



--------------------------------------------------------------------------------

 

25

qualification or similar statements under the Securities Act or applicable state
securities laws. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

6.8     Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Secured Party to collect such deficiency.

SECTION 7.    THE ADMINISTRATIVE AGENT

7.1     Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i)      in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii)      in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii)      pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

(iv)      execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and



--------------------------------------------------------------------------------

 

26

(v)      (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b)       If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)       The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Credit Loans that are Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.

(d)       Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.



--------------------------------------------------------------------------------

 

27

7.2       Duty of Administrative Agent.   The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers. The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

7.3       Execution of Financing Statements.   Pursuant to any applicable law,
each Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property other than Excluded Assets (as defined on Annex A
attached hereto)” in any such financing statements. Each Grantor hereby ratifies
and authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.

7.4       Authority of Administrative Agent.   Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8.     MISCELLANEOUS

8.1       Amendments in Writing.   None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.



--------------------------------------------------------------------------------

 

28

8.2       Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor care of the Borrower at the address specified in Section 10.2 of the
Credit Agreement.

8.3       No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4       Enforcement Expenses; Indemnification. (a) Subject to Section 10.5 of
the Credit Agreement, each Guarantor agrees to pay, or reimburse each Secured
Party and the Administrative Agent for, all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Secured Party and of counsel to the
Administrative Agent.

(b)       Each Guarantor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c)       Each Guarantor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

(d)       The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5       Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the



--------------------------------------------------------------------------------

 

29

Administrative Agent and the Secured Parties and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6       Set-Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent and each Secured Party at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off as appropriate and apply any and all deposits (general or special, time
or demand, provisional or final, but excluding deposits held by such Grantor in
a fiduciary capacity for others), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Party to or for the credit or
the account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Secured Party may elect, against and on account of
the obligations and liabilities of such Grantor to the Administrative Agent or
such Secured Party hereunder and claims of every nature and description of the
Administrative Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Secured Party may
elect, whether or not the Administrative Agent or any Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Secured Party shall
notify such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application; provided further, that to the extent prohibited by applicable law
as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor. The rights of the Administrative
Agent and each Secured Party under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

8.7       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8       Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9       Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.



--------------------------------------------------------------------------------

 

30

8.10       Integration. This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

8.11       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12       Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

8.13      Acknowledgments. Each Grantor hereby acknowledges that:

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)          neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the



--------------------------------------------------------------------------------

 

31

Grantors, on the one hand, and the Administrative Agent and Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14       Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 6.9 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15       Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Borrower Hedge Agreement
Obligations and Guarantor Hedge Agreement Obligations) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b)       If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
or subjected to a Lien permitted by Section 7.3(u) or (bb) of the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrower, a
Subsidiary Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least 10 Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents. At the request and sole
expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that such Guarantor is designated as an Unrestricted
Subsidiary as permitted by the Credit Agreement; provided that the Borrower
shall have delivered to the Administrative Agent, at least 10 Business Days
prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor, together with a certification by the
Borrower stating that such



--------------------------------------------------------------------------------

 

32

designation as an Unrestricted Subsidiary is in compliance with the Credit
Agreement and the other Loan Documents.2

8.16  WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH LENDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.17  Additional Waiver. Each Guarantor waives all rights and defenses that such
Guarantor may have because the Borrower’s debt is secured by real property. This
means, among other things: (i) the Administrative Agent or the Lenders may
collect from any Guarantor without first foreclosing on any real or personal
property collateral pledged by the Borrower and (ii) if the Administrative Agent
or the Lenders foreclose on any real property collateral pledged by the
Borrower, (A) the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (B) the Administrative Agent or the Lenders may
collect from the Guarantors even if the Administrative Agent or the Lenders, by
foreclosing on the real property collateral, has destroyed any right any
Guarantor may have to collect from the Borrower. THIS IS AN UNCONDITIONAL AND
IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES ANY GUARANTOR MAY HAVE BECAUSE THE
BORROWER’S DEBT IS SECURED BY REAL PROPERTY. THESE RIGHTS AND DEFENSES INCLUDE,
BUT ARE NOT LIMITED TO, ANY RIGHTS AND DEFENSES BASED UPON SECTIONS 580a, 580b,
580d, OR 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. Each Guarantor waives
all rights and defenses arising out of an election of remedies by the
Administrative Agent or the Lenders, even though that election of remedies, such
as a non-judicial foreclosure with respect to security for an Obligation
guaranteed by any Guarantor, has destroyed any Guarantor’s rights of subrogation
and reimbursement against the principal by operation of Section 580d of the
California Code of Civil Procedure or otherwise.

[Remainder of page intentionally left blank.](a)

 

 

2 Section 8.15(b) was amended pursuant to Third Amendment to the Credit
Agreement, dated March 2, 2010.

 



--------------------------------------------------------------------------------

Exhibit C to

Second Amendment to Credit Agreement

Form of Acknowledgement

ACKNOWLEDGMENT

May 8, 2015

Reference is made to (i) that certain Amended and Restated Credit Agreement,
dated as of December 18, 2012 (as amended by the First Amendment thereto dated
as of December 18, 2012, the “Credit Agreement”), among CINEMARK HOLDINGS, INC.
(the “Parent”), CINEMARK USA, INC. (the “Borrower”), the several banks and other
financial institutions party thereto (the “Lenders”), BARCLAYS BANK PLC, as
administrative agent for the Lenders (the “Administrative Agent”), and the other
agents party thereto and (ii) the Second Amendment to the Credit Agreement,
dated as of May 8, 2015 (the “Second Amendment”), among the Parent, the
Borrower, the Administrative Agent, and the Lenders party thereto. Unless
otherwise specifically defined herein, each term used herein which is defined in
the Credit Agreement has the meaning assigned to such term in the Credit
Agreement.

Each Loan Party executing a copy of this Acknowledgment hereby (i) consents to
the Second Amendment and the transactions contemplated thereby, (ii) confirms
its respective guarantees, pledges, grants of security interests and liens,
acknowledgments, obligations and consents under the Guarantee and Collateral
Agreement and the other Loan Documents to which it is a party and agrees that
notwithstanding the effectiveness of the Second Amendment and the consummation
of the transactions contemplated thereby, such guarantees, pledges, grants of
security interests and liens, acknowledgments, obligations and consents shall
continue to be in full force and effect, in each case as modified by the Second
Amendment, and (iii) ratifies the Guarantee and Collateral Agreement and the
other Loan Documents to which it is a party, in each case as modified by the
Second Amendment.

 

[                                 ], as a Guarantor

By: 

  Name: Title: